Exhibit 10.1

PURCHASE AND SALE AGREEMENT

BY AND BETWEEN

CORCEPT THERAPEUTICS INCORPORATED

AND

BIOPHARMA SECURED DEBT FUND II SUB, S.ÀR.L

EFFECTIVE AS OF

AUGUST 2, 2012

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of August 2, 2012 (the “Effective Date”), by and between CORCEPT THERAPEUTICS
INCORPORATED, a Delaware corporation, and its permitted successors and assigns
(“Seller”) and BIOPHARMA SECURED DEBT FUND II SUB, S.ÀR.L, a private limited
liability company (société à responsabilité limitée) organized under the laws of
Luxembourg, and its permitted successors and assigns (“Purchaser”). Purchaser
and Seller are sometimes referred to individually as a “Party” and collectively
as the “Parties.” Capitalized terms used but not otherwise defined will have the
respective meanings given to such terms in Annex A attached hereto.

BACKGROUND

WHEREAS, Seller is a pharmaceutical company engaged in the discovery,
development and commercialization of drugs for the treatment of severe metabolic
and psychiatric disorders. Seller has been developing mifepristone, a potent
glucocorticoid receptor II (GR II) antagonist; and

WHEREAS, upon and subject to the terms and conditions contained herein, Seller
desires to sell, convey, transfer and assign to Purchaser, and Purchaser desires
to purchase and accept from Seller, all of Seller’s right, title and interest
in, to and under the Purchased Receivables.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

ARTICLE 1

PURCHASE AND SALE OF PURCHASED RECEIVABLES

1.1 PURCHASE AND SALE OF PURCHASED RECEIVABLES. On the terms and subject to the
conditions set forth in this Agreement, Seller will sell, convey, transfer and
assign to Purchaser, and Purchaser agrees to purchase and accept from Seller, on
the Closing Date, all of Seller’s right, title and interest in, to and under the
Purchased Receivables, free and clear of any and all Encumbrances (other than
Permitted Encumbrances).

1.2 PURCHASE PRICE; USE OF PROCEEDS.

(a) The aggregate purchase price for the Purchased Receivables is $30,000,000
(the “Purchase Price”). The Purchase Price will be paid on the Closing Date by
wire transfer in immediately available U.S. dollar funds to an account to be
designated in writing by Seller prior to the Closing.

(b) Seller will use the proceeds of the Purchase Price for Funded Activities.
Seller will pay all providers of Funded Activities, whether Third-Person
providers or Seller’s employees or Affiliates. Purchaser will have no obligation
or responsibility to pay any portion of the Purchase Price to any providers of
Funded Activities or anyone else, besides Seller as set forth in Section 1.2(a).



--------------------------------------------------------------------------------

1.3 MANNER OF EFFECTIVE SALE. The sale, conveyance, transfer, assignment and
delivery of the Purchased Receivables by Seller to Purchaser will be effected by
Purchaser and Seller executing the Bill of Sale.

1.4 CLOSING AND CLOSING DATE. The purchase and sale provided for in this
Agreement (the “Closing”) will take place at the offices of Akin Gump Strauss
Hauer & Feld LLP, 1 Bryant Park, New York, NY 10036, commencing at 9:00 a.m.
(local time) on August 16, 2012, or at such other place, time and date as the
Parties may mutually agree. The date of the Closing is referred to as the
“Closing Date.”

1.5 CLOSING DELIVERABLES. At the Closing, the following will occur:

(a) Bill of Sale. Seller and Purchaser will execute, and deliver to the other
Party, the Bill of Sale.

(b) Corporate Documents of Seller. An executive officer of Seller shall sign and
deliver to Purchaser certificates dated as of the Closing Date:

(i) (A) attaching copies, certified by such officer as true and complete, of
resolutions of the board of directors of Seller authorizing and approving the
execution, delivery and performance by Seller of the Transaction Documents and
the transactions contemplated herein and therein; (B) setting forth the
incumbency of the officer or officers of Seller who have executed and delivered
the Transaction Documents, including therein a signature specimen of each
officer or officers; (C) attaching copies, certified by such officer as true and
complete, of each of the certificate of incorporation and by-laws of Seller as
in effect on the Closing Date; and (D) attaching copies, certified by such
officer as true and complete, of long form good standing certificates of the
appropriate Governmental Authority of Seller’s jurisdiction of incorporation,
stating that Seller is in good standing under the laws of such jurisdiction; and

(ii) (A) as to the accuracy in all material respects of each of Seller’s
representations and warranties in this Agreement as of the Closing Date (other
than those made as of a specified date earlier than the Closing Date); (B) as to
the accuracy in all material respects of each of Seller’s representations and
warranties in this Agreement as of a specified date earlier than the Closing
Date; and (C) as to Seller’s compliance with and performance of in all material
respects each of its covenants and obligations to be performed or complied with
at or before the Closing Date.

(c) Other Documents and Financing Statements. Seller shall sign or deliver to
Purchaser such other certificates, documents and financing statements as
Purchaser may reasonably request, including a financing statement and a patent
security agreement, in each case reasonably satisfactory to Purchaser to perfect
under the applicable UCC (or any comparable law) of all applicable jurisdictions
in the United States and maintain the perfection

 

2.



--------------------------------------------------------------------------------

of Purchaser’s ownership interest in the Purchased Receivables, the back-up
security interest granted pursuant to Section 4.7 and the security interest
granted pursuant to Section 4.8, in each case in the United States.

(d) Legal Opinion. Purchaser shall have received the corporate opinion of
Latham & Watkins LLP, special counsel to Seller, in the form set forth in
Exhibit B.

(e) Corporate Documents of Purchaser. The general partner of Pharmakon Advisors,
LP, the investment manager of Purchaser (“Pharmakon”), shall sign and deliver to
Seller certificates dated as of the Closing Date:

(i) as to the power and authority of Pharmakon to execute, on behalf of
Purchaser, the Transaction Documents to which Purchaser is or is to be a party;

(ii) (A) as to the accuracy in all material respects of each of Purchaser’s
representations and warranties in this Agreement as of the Closing Date (other
than those made as of a specified date earlier than the Closing Date);
(B) setting forth the incumbency of the authorized person of Pharmakon who has
executed and delivered the Transaction Documents, including therein a signature
specimen of such authorized person; (C) as to the accuracy in all material
respects of each of Purchaser’s representations and warranties in this Agreement
as of a specified date earlier than the Closing Date; and (D) as to Purchaser’s
compliance with and performance of in all material respects each of its
covenants and obligations to be performed or complied with at or before the
Closing Date.

(f) Seller shall have received from Purchaser a validly executed IRS Form
W-8BEN.

1.6 RETAINED RIGHTS; NO ASSUMED OBLIGATIONS; SELLER AUTHORITY. Notwithstanding
any provision in this Agreement to the contrary:

(a) Purchaser is acquiring only the Purchased Receivables and does not, by
purchase of the Purchased Receivables hereunder, acquire any other assets of
Seller or its Affiliates other than the Purchased Receivables;

(b) Purchaser does not, by purchase of the Purchased Receivables hereunder,
assume any Liability of Seller or any of its Affiliates. All such Liabilities
will be retained by and remain Liabilities of Seller or its Affiliates; and

(c) Except as otherwise expressly provided herein, Seller has sole authority and
responsibility for the research, development, commercialization and exploitation
of Product, including regulatory compliance, intellectual property protection,
manufacturing, marketing, clinical development, distribution, sales, product
liability and reimbursement with respect thereto.

 

3.



--------------------------------------------------------------------------------

ARTICLE 2

 

PAYMENTS; RECORDS AND AUDITS

2.1 PAYMENTS DUE TO PURCHASER.

(a) (i) Subject to the rate adjustments in Section 2.1(e), the Quarterly Cap in
Section 2.1(b) and to the limitation in Section 2.1(h), Seller will, or will
cause its Affiliates to, during the Royalty Period, as applicable, pay Purchaser
twenty percent (20%) of the Product Payments (the “Product Royalty”):

(ii) The Product Royalty will be calculated and payable by Seller or its
Affiliates on a Calendar Quarter basis during the Royalty Period, and Seller
will, or will cause its Affiliates to, pay an estimate of the applicable royalty
amount payable to Purchaser (i) with respect to each of the first, second and
third Calendar Quarters, within the earlier of (A) [***] after the end of each
such Calendar Quarter and (B) [***] after the filing of a Quarterly Report on
Form 10-Q with the SEC, and (ii) with respect to the fourth Calendar Quarter,
within the earlier of (A) [***] after the end of such Calendar Quarter and
(B) [***] after the filing of an Annual Report on Form 10-K with the SEC. For
clarity, the first Product Royalty payment shall be made by Seller or its
Affiliates with respect to the second Calendar Quarter of 2013 within the
earlier of July 30, 2013 and [***] after the filing of a Quarterly Report on
Form 10-Q with the SEC for the Calendar Quarter ending June 30, 2013.

(b) Each Calendar Quarter during the Royalty Period, the Product Royalty payable
by Seller and its Affiliates pursuant to Section 2.1(a) will be subject to the
corresponding payment cap below (each, a “Quarterly Cap”), amounts in excess of
which will not constitute Product Royalty and, thus, will not be payable by
Seller or its Affiliates to Purchaser pursuant to Section 2.1(a):

 

each Calendar Quarter occurring

   Quarterly Cap  

in 2013

   $ 2,250,000   

in 2014

   $ 3,000,000   

in 2015

   $ 3,750,000   

in 2016 and in each Calendar Year thereafter

     no cap   

(c) Each Calendar Quarter commencing on the Effective Date and ending on the
Threshold Date, Seller shall calculate (i) all Licensing/Co-Promote Upfront and
Milestone

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

4.



--------------------------------------------------------------------------------

Payments for such Calendar Quarter (the “Aggregate Quarterly
Licensing/Co-Promote Payments”) and (ii) an amount equal to the Aggregate
Quarterly Licensing/Co-Promote Payments for such Calendar Quarter multiplied by
the applicable percentage set forth in Section 2.1(a)(i) (the “Purchaser
Licensing/Co-Promote Payment,” and, together with the Aggregate Quarterly
Licensing/Co-Promote Payments, the “Licensing/Co-Promote Information”). From the
Effective Date through the first payment of the Product Royalty, no payments of
Purchaser Licensing/Co-Promote Payments for such period (the “Pre-Royalty Period
Purchaser Licensing/Co-Promote Payments”) shall be made; thereafter all
Purchaser Licensing/Co-Promote Payments (including the Pre-Royalty Period
Purchaser Licensing/Co-Promote Payments, if any, which all such Pre-Royalty
Period Purchaser Licensing/Co-Promote Payments shall be paid in the first
Calendar Quarter during the Royalty Period) shall be made simultaneously with
and in the same manner as the payment of Product Royalty in Section 2.1(a)(ii)
and Section 2.1(f) hereof. For the avoidance of doubt, the Quarterly Caps shall
not apply to any Purchaser Licensing/Co-Promote Payments due hereunder.

(d) No earlier than [***] after the end of each Calendar Quarter, Seller shall
perform a true-up for Product Payments and Purchaser Licensing/Co-Promote
Payments with respect to such Calendar Quarter. Such true-up shall reconcile the
actual Product Payments and Purchaser Licensing/Co-Promote Payments for such
Calendar Quarter with the Product Payments and Purchaser Licensing/Co-Promote
Payments calculated pursuant to Section 2.1(a) (including, without limitation, a
reconciliation of actual deductions with respect to Product Net Sales with the
deductions that were accrued or estimated with respect thereto). Seller shall
provide to Purchaser such reconciliation no later than [***] after the end of
each Calendar Quarter. If Seller is required to make a payment to Purchaser to
effect such reconciliation, then subject to the rate adjustments in
Section 2.1(e) and the Quarterly Cap in Section 2.1(b) and to the limitation in
Section 2.1(h), Seller shall provide such payment to Purchaser along with such
reconciliation. Seller shall provide to Purchaser, along with the
reconciliation, all documentation reasonably necessary to explain or support the
reconciliation (as well as such other information as Purchaser shall reasonably
request), in a form to be mutually agreed. Any reconciling payment made pursuant
to this Section 2.1(d) shall be made without interest pursuant to Section 2.5.

(e) Upon the occurrence of an Acceleration Event, automatically and without any
notice to Seller, the royalty rates set forth in Section 2.1(a) will be
increased to 50% (irrespective of the amount of Product Payments or
Licensing/Co-Promote Upfront and Milestone Payments in the applicable Calendar
Year) and the Quarterly Caps in the table in Section 2.1(b) will be disregarded
in their entirety, and such modifications will be used to calculate the Product
Royalty payable by Seller and its Affiliates and Purchaser Licensing/Co-Promote
Payment for the Calendar Quarter during which the Acceleration Event occurred
and each Calendar Quarter during the Royalty Period thereafter. Presentment,
demand, protest or notice of any kind are hereby expressly waived.

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

5.



--------------------------------------------------------------------------------

(f) All payments of Product Royalty and Purchaser Licensing/Co-Promote Payments
under this Section 2.1 and any other payment made by Seller or its Affiliates to
Purchaser under this Agreement will be made in U.S. dollars by wire transfer of
immediately available funds, free and clear of all Encumbrances and without
offset or reduction by Seller or its Affiliates of any kind (except pursuant to
the reconciliation procedures under this Section 2.1 or pursuant to
Section 2.4), to such account as Purchaser will notify Seller in writing.

(g) Seller will, and will cause its Affiliates to, hold in trust for the benefit
of Purchaser (i) any portion of Product Payments constituting Product Royalty
and (ii) any Purchaser Licensing/Co-Promote Payments received by Seller or any
of its Affiliates, until such funds are paid to Purchaser within the time period
provided therefor hereunder.

(h) Neither Seller nor any of its Affiliates will have any obligation to pay to
Purchaser any Product Royalties pursuant to this Section 2.1 once Purchaser has
actually received an aggregate amount of such payments equal to the Threshold
Amount or Seller satisfied in full its obligations under Section 4.8(m) or
Section 4.9.

2.2 DELIVERABLES DUE TO PURCHASER.

(a) Each Calendar Quarter during the Royalty Period (other than the reporting
set forth in (iv) below, which will commence on the first Calendar Quarter
following the Effective Date), Seller will send a written report to Purchaser
showing (i) the Product Net Sales for the Calendar Quarter in question (and for
that Calendar Year to date), showing in reasonably specific detail how
calculated, (ii) a breakdown of such Product Net Sales by Product and country,
(iii) other Product Payments actually received in the Calendar Quarter in
question, (iv) the Licensing/Co-Promote Information, (v) the royalty rate used
to calculate such Product Royalty payment for such Calendar Quarter, (vi) the
calculation of the Product Royalty owed and paid for such Calendar Quarter,
(vii) any Quarterly Cap from the table in Section 2.1(b) applicable to such
Product Payment, (viii) the calculation of the Purchaser Licensing/Co-Promote
Payment owed and paid for such Calendar Quarter and (ix) whether, in connection
with or as a result of such Product Royalty payment, Seller believes the
Threshold Amount has been reached, certified by an executive officer of Seller
as true and complete in all material respects (each such report, a “Royalty
Report”).

(b) Within [***] after the end of each of the first three Calendar Quarters of a
Calendar Year during the Royalty Period, Seller will provide Purchaser with
copies of the unaudited balance sheets of Seller and its consolidated
subsidiaries for the corresponding Calendar Quarter, the related unaudited
consolidated statements of income and cash flows for such Calendar Quarter and
the notes to such financial statements (the “Unaudited Financial Statements”)
certified by an executive officer of Seller as true and complete in all material
respects (except as permitted by Form 10-Q of the Securities Exchange Act of
1934, as amended). Each set of the Unaudited Financial Statements shall be the
Confidential Information of Seller.

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

6.



--------------------------------------------------------------------------------

(c) Each Calendar Quarter during the Royalty Period, Seller will provide
Purchaser with a written statement, which describes [***].

(d) Each Calendar Quarter during the Royalty Period, Seller will provide
Purchaser with a written statement, which describes [***].

(e) Within [***] after the end of each Calendar Year during the Royalty Period,
Seller will provide Purchaser with copies of the audited balance sheets of
Seller and its consolidated subsidiaries for such Calendar Year, the related
audited consolidated statements of income and cash flows for such Calendar Year,
the notes to such financial statements, the report on such audited information
by Ernst & Young LLP (or such other independent certified public accounting firm
as the Seller determines) [***].

2.3 RECORDS; AUDIT RIGHTS.

(a) Seller will, and will cause its Affiliates to, consistent with their
respective internal financial control and reporting practices and procedures,
keep and maintain, for a period of [***] from the end of an applicable [***],
accounts and records of all data reasonably required to verify Product Payments,
Purchaser Licensing/Co-Promote Payments and Royalty Reports, to verify and
calculate the amounts to be paid to Purchaser under this Agreement, and to
verify the expenses for which the Purchase Price proceeds were used.

(b) During the Term [***], during normal business hours and upon at least [***]
prior written notice to Seller, but no more frequently than [***] without cause,
as determined by Purchaser in its reasonable discretion, and no more than [***],
Purchaser has the right to audit, through an independent certified public
accountant selected by Purchaser and acceptable to Seller (which acceptance will
not be unreasonably withheld, conditioned or delayed), those accounts and
records of Seller and Seller’s Affiliates as may be reasonably necessary to
verify the accuracy of the Royalty Reports and the amounts received by Purchaser
(provided, however, that, prior to conducting any such audit, such accountant
will have entered into a confidentiality agreement in form and substance
reasonably satisfactory to Seller). Purchaser’s independent certified public
accountant will keep confidential all information obtained during such audit and
will issue a written report to Purchaser and to Seller with only: (i) the actual
amount of Product Net Sales made during the [***] in question, (ii) the actual
amount of other Product Payments and Purchaser Licensing/Co-Promote Payments
actually received during the [***] in question, (iii) the resulting over- or
under-payment of Product Royalty to Purchaser that occurred during, the [***] in
question; and (iv) the details of any discrepancies between the Product Royalty
that was paid and the Product Royalty that should have been paid. The
determination of the actual amount of Product Royalty to be paid to Purchaser
under this Agreement with respect to any [***] will be binding and conclusive on
the Parties upon the expiration of [***] following the end of such [***], unless
an audit of such [***] has been initiated before the expiration of such [***]
period and is on-going, in which case, such determination will be binding and
conclusive on the Parties upon completion of such audit. Without limiting the
generality of the preceding sentence, absent manifest error, the report from the
independent certified public accountant will be final and non-appealable.

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

7.



--------------------------------------------------------------------------------

(c) Purchaser is solely responsible for all the expenses of the independent
certified accountant, unless the independent certified public accountant’s
report shows any underpayment by Seller exceeding [***] of the payment it owed
Purchaser for any of the [***] then-being reviewed. If the independent certified
public accountant’s report shows that Seller underpaid by more than [***],
Seller is responsible for the reasonable expenses incurred by Purchaser for the
independent certified public accountant’s services. Any payment owed by one
Party to another as a result of the audit shall be made within [***] of the
receipt of the audit report, free and clear of any and all Encumbrances. In
addition, any payment under this Section 2.3 shall bear interest in accordance
with Section 2.5.

2.4 TAXES.

(a) During the Term, Purchaser (i) will provide Seller written notice as soon as
reasonably practicable, but in no event later than 5 Business Days, upon (A) the
failure of the representation in Section 3.2(f) to be true or (B) the
inaccuracy, obsoletion or invalidity of any form or information provided by
Purchaser to Seller pursuant to this Section 2.4, (ii) will provide Seller with
a validly executed IRS Form W-8BEN in connection with the execution of this
Agreement and will provide Seller updated versions of such form (or any
successor form) as required by Applicable Law and (iii) will provide any other
forms or information as Seller may reasonably request in connection with
Seller’s determination as to the applicability of any withholding Taxes to
payments hereunder.

(b) Unless there is (i) a Change in Law, (ii) delivery of a notice pursuant to
Section 2.4(a)(i), (iii) a failure to deliver any form or information required
by Section 2.4(a)(ii) or (iii), or (iv) an agreement described in Section 7.2,
Seller shall make all payments to Purchaser under this Agreement free and clear
of any withholding or other Tax.

(c) In the event of (i) a Change in Law, (ii) delivery of a notice pursuant to
Section 2.4(a)(i), (iii) a failure to deliver any form or information required
by Section 2.4(a)(ii) or (iii), or (iv) an agreement described in Section 7.2,
Seller shall be entitled to deduct and withhold from any payments payable or
otherwise deliverable pursuant to this Agreement such amounts as may be required
to be deducted or withheld therefrom under any provision of federal, state,
local or foreign Tax law. To the extent such amounts are so deducted or
withheld, such amounts shall be treated for all purposes under this Agreement as
having been paid to Purchaser.

(d) Purchaser shall indemnify Seller for all Indemnifiable Taxes.
Notwithstanding anything to the contrary herein, the indemnification obligation
under this Section 2.4(d) shall survive for 60 days after the expiration of the
applicable statute of limitations. Seller may elect (in its sole discretion) to
offset any amounts owed to it by

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

8.



--------------------------------------------------------------------------------

Purchaser under this Section 2.4(d) against any payments otherwise due from
Seller to Purchaser under this Agreement; to the extent such amounts are so
offset, such amounts shall be treated for all purposes under this Agreement as
having been paid to Purchaser in satisfaction of Seller’s obligation to make the
applicable payment.

2.5 INTEREST. In the event a payment under this Agreement is not made when due
hereunder, the amount of such outstanding payment will accrue interest (from the
date such payment is due through and including the date on which full payment is
made) at an annual rate equal to the lesser of (a) [***] or (b) the maximum rate
permitted under Applicable Law. Payment of accrued interest will accompany
payment of the outstanding payment. [***]

2.6 NO OTHER COMPENSATION. Purchaser and Seller hereby agree that the terms of
this Agreement fully define all consideration, compensation and benefits,
monetary or otherwise, to be paid, granted or delivered by Purchaser to Seller
and by Seller to Purchaser in connection with the transactions contemplated
herein. Neither Seller nor Purchaser have previously paid or entered into any
other commitment to pay, whether orally or in writing, any Seller or Purchaser
employee, directly or indirectly, any consideration, compensation or benefits,
monetary or otherwise, in connection with the transactions contemplated herein.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

3.1 REPRESENTATIONS AND WARRANTIES OF SELLER. Seller represents and warrants to
Purchaser, as of the Closing Date, as follows:

(a) Organization. Seller is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware. Seller is duly
qualified to do business as a foreign corporation and is in good standing in
every jurisdiction in which the failure to do so would reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect.

(b) Ownership Rights. Seller is the sole owner of all legal and equitable title
to the Purchased Receivables, entitled to exercise its rights in connection
therewith, free and clear of all Encumbrances, other than Permitted
Encumbrances, such that, upon consummation of this Agreement, Purchaser will
become entitled to receive, free and clear of all Encumbrances, other than
Permitted Encumbrances, the Purchased Receivables. Seller has not pledged, sold,
transferred, conveyed, assigned or delivered any interest in the Purchased
Receivables to any other Person, or agreed to do so, and Seller has the full
right, power and authority to sell, transfer, convey, assign and deliver the
Purchased Receivables to Purchaser, free and clear of all Encumbrances, other
than the Permitted Encumbrances. Upon the sale, transfer, conveyance, assignment
and delivery of the Purchased Receivables to Purchaser pursuant to this
Agreement, Purchaser will be the sole owner of all legal and equitable title to

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

9.



--------------------------------------------------------------------------------

the Purchased Receivables, free and clear of any Encumbrances, other than the
Permitted Encumbrances. Upon the filing of an appropriate UCC financing
statement and the filing of an appropriate patent security agreement in the PTO,
there will have been duly filed all financing statements or other similar
instruments or documents necessary under the applicable UCC (or any comparable
law) of all applicable jurisdictions in the United States and all patent
security agreements to perfect and maintain the perfection of Purchaser’s
ownership interest in the Purchased Receivables and of the security interest in
the Purchased Receivables granted by Seller to Purchaser pursuant to
Section 4.7, in each case, in the United States.

(c) Authorization. Seller has all requisite power, right and authority and all
material licenses, authorizations, consents and approvals of all Governmental
Authorities required to carry on its business as it is presently carried on by
Seller, to enter into, execute and deliver this Agreement, the other Transaction
Documents to which it is a party and the other documents to be delivered by
Seller pursuant to Section 1.5, to sell, assign, transfer, convey and deliver
the Purchased Receivables to Purchaser and to perform all of the covenants,
agreements, and obligations to be performed by Seller under the Transaction
Documents. The Transaction Documents to which Seller is a party have been duly
executed and delivered by an authorized officer of Seller and each constitutes
Seller’s valid and binding obligation, enforceable against Seller in accordance
with its respective terms, subject to bankruptcy, insolvency, reorganization or
similar laws affecting the rights of creditors generally and to equitable
principles (whether considered in a Proceeding in equity or at law).

(d) No Conflicts. Neither the execution and delivery of this Agreement or the
other Transaction Documents by Seller nor the performance or consummation of
this Agreement or the other Transaction Documents to which it is a party or the
transactions contemplated hereby or thereby by Seller will: (i) contravene or
conflict with, result in a Breach or violation of, constitute a default or
accelerate the performance under (with due notice or lapse of time or both), in
any respect, the terms of (A) to Seller’s Knowledge, any Applicable Law, (B) any
provisions of the certificate of incorporation or bylaws (or other
organizational or constitutional documents) of Seller, or (C) any material
contract, agreement, or other arrangement to which Seller or any of its
Affiliates is a party or by which Seller or any of its Affiliates or any of
their respective assets is bound or committed; or (ii) result in the creation or
imposition of any Encumbrance (except as provided in this Agreement) on the
Purchased Receivables or the Additional Collateral.

(e) No Consent. The execution and delivery by Seller of this Agreement and the
other Transaction Documents, and the performance by Seller of its obligations
and the consummation by Seller of any of the transactions contemplated hereby
and thereby, do not require any consent, approval, license, order, authorization
or declaration from, notice to, action or registration by or filing with any
Governmental Authority or any other Person, except for (i) the filing of proper
financing statements under the UCC, (ii) the filing of a duly prepared patent
security agreement in the PTO and (iii) filings required by federal securities
laws or stock exchange rules.

 

10.



--------------------------------------------------------------------------------

(f) Solvency. Immediately after consummation of the transactions contemplated by
the Transaction Documents, (i) the fair saleable value of Seller’s assets will
be greater than the sum of its debts and other obligations, including contingent
liabilities, (ii) the present fair saleable value of Seller’s assets will be
greater than the amount that would be required to pay its probable liabilities
on its existing debts and other obligations, including contingent liabilities,
as they become absolute and matured, (iii) Seller will be able to realize upon
its assets and pay its debts and other obligations, including contingent
obligations, as they mature, (iv) Seller will not have unreasonably small
capital with which to engage in its business, as currently conducted, and
(v) Seller does not have present plans or intentions to incur debts or other
obligations or liabilities beyond its ability to pay such debts or other
obligations or liabilities as they become absolute and matured.

(g) No Litigation. There is no Proceeding against Seller, or to the Knowledge of
Seller, investigation, pending or, to the Knowledge of Seller, threatened
against Seller, or its Affiliates, at law or in equity (including that
challenges the validity, ownership or enforceability of any of the Product
Patent Rights or Product Trademarks), which, in each case, (i) if adversely
determined, would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (ii) challenges, or may have the effect
of preventing, delaying, making illegal or otherwise interfering with, any of
the transactions contemplated by any of the Transaction Documents.

(h) Compliance with Laws. Seller is not (i) in violation of, or has violated or
has been given written notice of any violation, or, to the Knowledge of Seller,
is under investigation with respect to, or has been threatened to be charged
with, any violation of, any Applicable Law that would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, or
(ii) subject to any Applicable Law that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(i) Licensees and Sublicensees. There currently are no Licensing Transactions,
other than the Manufacturing and Supply Agreement. Attached hereto as Exhibit C
is a true, correct and redacted copy of the Manufacturing and Supply Agreement,
including all waivers thereunder. The Manufacturing and Supply Agreement has
been redacted only to the extent necessary to ensure confidential treatment of
certain provisions and the redacted portions of the Manufacturing and Supply
Agreement do not contain any provisions that are material to the Purchased
Receivables or that would reasonably be expected to result in a Material Adverse
Effect.

(j) Product Patent Rights; Know-How.

(i) Schedule 3.1(j) contains a complete and accurate list and summary
description of all Patents in the Territory that, as of the Effective Date, give
Seller the right to exclude all others from manufacturing, using, selling,
offering for sale or importing Korlym in the Territory at least through the
expiration of the Royalty Period.

 

11.



--------------------------------------------------------------------------------

(ii) Except as set forth on Schedule 3.1(j), Seller is the exclusive owner of
the Product Patent Rights, free and clear of all Encumbrances, other than
Permitted Encumbrances.

(iii) To Seller’s Knowledge, except as set forth on Schedule 3.1(j), [***].

(iv) To Seller’s Knowledge, [***].

(v) No claims have been made or, to the Knowledge of Seller, threatened, against
Seller or any of its Affiliates that any of Seller’s rights in the Product
Patent Rights or the development, manufacture, use, sale, offer for sale or
importation of any Product, infringes, misappropriates, or otherwise violates
any intellectual property right of any Third Person.

(vi) To the Knowledge of the Seller, [***].

(vii) To the Knowledge of Seller, [***].

(viii) Neither Seller nor any of its Affiliates has received, or has any
Knowledge of, any certification filed under the U.S. Drug Price Competition and
Patent Term Restoration Act of 1984 claiming that any patent or patent
application in the Product Patent Rights is invalid or that no infringement of a
patent in the Product Patent Rights will arise from the manufacture, use,
import, offer for sale or sale of any Product by a Third Person.

(ix) Neither Seller nor any of its Affiliates has received any notice from the
EMEA or other Governmental Authority, nor has any Knowledge of (except as
disclosed in Seller’s Annual Report on Form 10-K for the period ended
December 31, 2011, Seller’s Quarterly Report on Form 10-Q for the period ended
March 31, 2012 or any other documents filed by Seller with the Securities and
Exchange Commission since December 31, 2011 pursuant to the Securities Exchange
Act of 1934, as amended), [***].

(x) To the Knowledge of Seller, [***].

(k) Certain Regulatory Matters regarding Product.

(i) Seller holds all applicable approvals and authorizations from Governmental
Authorities, including all Regulatory Approvals, necessary for Seller to conduct
its business in the manner in which such business is currently being conducted
with respect to Product, including the development, manufacture and testing of
Product, and all such approvals and authorizations are in good standing and in
full force and effect. Seller has not received any written notice from any
Governmental Authority regarding any actual or possible revocation, withdrawal,
suspension, cancellation, termination or material modification of any such
approvals or authorizations.

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

12.



--------------------------------------------------------------------------------

(ii) Seller, with respect to Product, has not made any untrue statement of a
material fact or fraudulent statement to the FDA, EMEA or any other Governmental
Authority, failed to disclose a material fact required to be disclosed to the
FDA, EMEA or other Governmental Authority, or committed an act, made a statement
or failed to make a statement, that, in each case, provides or would reasonably
be expected to provide a basis for the FDA, EMEA or other Governmental Authority
to invoke the FDA’s policy respecting “Fraud, Untrue Statements of Material
Facts, Bribery, and Illegal Gratuities” set forth in 56 Fed. Reg. 46191
(September 10, 1991) or any similar policy.

(iii) Seller is not, nor has been: (A) debarred by the FDA or EMEA;
(B) debarred, excluded, suspended or otherwise ineligible to participate in
federal health care programs in the U.S. (such as Medicare or Medicaid or in
federal procurement and non-procurement programs) or elsewhere in the Territory;
(C) a party to a settlement, consent or similar agreement with any Governmental
Authority regarding Product; or (D) charged with, or convicted of, violating
Applicable Law regarding Product.

(iv) To the Knowledge of Seller, Product is being and at all times has been, by
or on behalf of Seller, developed, tested, manufactured, labeled, stored,
distributed, promoted and marketed in compliance in all material respects with
all Applicable Law, including with respect to investigational use, good clinical
practices, good laboratory practices, good manufacturing practices, record
keeping, security and filing of reports.

(v) No Product has been the subject of, or subject to, (as applicable) any
recall, suspension, market withdrawal or seizure, warning letter or other
written communication asserting lack of compliance with any Applicable Law in
any material respect, and no clinical trial of any Product has been suspended,
put on hold, or terminated prior to completion as a result of any action by the
FDA, EMEA or other Governmental Authority or, except as previously disclosed to
Purchaser, voluntarily. To the Knowledge of Seller, no event has occurred or
circumstances exist that is reasonably likely to give rise to or serve as a
basis for any of the foregoing events.

(l) Product Trademarks.

(i) Schedule 3.1(l) contains a complete and accurate list and summary
description of all registered trademarks in the Territory that, as of the
Effective Date, relate to Product (the “Product Trademarks”).

(ii) Seller owns the entire right, title, and interest in, to and under the
Product Trademarks, including all goodwill pertaining thereto, the right to
conduct business under the Product Trademarks, the right to license others under
the Product Trademarks, and all rights to sue, counterclaim and collect damages
and payments for claims of past, present and future infringements, unfair
competition or misappropriations thereof, and all income, royalties, damages and
payments now or hereafter due or payable with respect to the Product Trademarks.

 

13.



--------------------------------------------------------------------------------

(iii) The Product Trademarks are not subject to any Encumbrance created by,
through, or under Seller or any other Person, other than the Permitted
Encumbrances.

(iv) Seller has not purported to transfer or assign any of the Product
Trademarks to any Person, and Seller has not executed, and will not execute, any
agreement, document or other instrument in conflict herewith.

(v) To Seller’s Knowledge, all Product Trademarks that have been registered with
the PTO or other Governmental Authority are currently in compliance in all
material respects with all Applicable Law (including the timely
post-registration filing of affidavits of use and incontestability and renewal
applications or similar documents), and are valid and enforceable.

(vi) To Seller’s Knowledge, no Product Trademark has been or is now involved in
any opposition, invalidation or cancellation Proceeding and, to Seller’s
Knowledge, no such action is threatened with respect to any of the Product
Trademarks.

(vii) To Seller’s Knowledge, no Product Trademark is infringed or has been
challenged or threatened in any way. To Seller’s Knowledge, none of the Product
Trademarks used by Seller or any of its Affiliates infringes or is alleged to
infringe any trade name, trademark or service mark of any Third Person.

(m) No Brokers Fees. Neither Seller nor any of its Affiliates has retained any
Person to whom any brokerage commission, finder’s fee or other like payment is
or will be due in connection with this Agreement or the other Transaction
Documents to which Seller is a party or the consummation of the transactions
contemplated hereby or thereby.

(n) Subordination. The claims and rights of Purchaser created by any Transaction
Document in, to and under the Purchased Receivables are not and shall not, at
any time, be subordinated to any creditor of Seller or any other Person or
Governmental Authority.

(o) UCC Representations and Warranties. Seller’s exact legal name is, and has
always been “Corcept Therapeutics Incorporated”. The principal place of business
and principal executive offices of Seller have always been, and the office where
it keeps its books and records relating to the Product Patent Rights, Product
Trademarks and the Purchased Receivables is located at, 149 Commonwealth Drive,
Menlo Park, CA 94025. Seller’s Delaware organizational identification number is
2896087 and its Federal Employer Identification Number is 77-0487658.

(p) No Material Liabilities. There are no material Liabilities of Seller or its
Affiliates relating to or affecting the Purchased Receivables or the Additional
Collateral of any kind whatsoever, whether accrued, contingent, absolute,
determined, determinable or otherwise, and there is no existing condition or set
of circumstances which would reasonably be expected to result, individually or
in the aggregate, in any such Liability or in a Material Adverse Effect.

 

14.



--------------------------------------------------------------------------------

(q) No Encumbrances; No Indebtedness.

(i) Without limiting the generality of any of the representations or warranties
of Seller to Purchaser herein, no Encumbrance exists on the Collateral other
than Permitted Encumbrances.

(ii) Neither Seller nor any of its Affiliates is a party to or otherwise bound
by any contract, agreement, commitment or instrument that provides any
counterparty thereto or issuer thereof with any rights, the exercise of which
would reasonably be expected to result in a Material Adverse Effect.

(r) [***].

(s) [***].

(t) [***].

3.2 REPRESENTATIONS AND WARRANTIES OF PURCHASER. Purchaser represents and
warrants to Seller, as of the Closing Date, as follows:

(a) Organization. Purchaser is a private limited liability company (société à
responsabilité limitée), duly incorporated and validly existing under the laws
of the Grand Duchy of Luxembourg.

(b) Authorization. Purchaser has all necessary power, right and authority and
all licenses, authorizations, consents and approvals of all Governmental
Authorities required to carry on its business as it is presently carried on by
Purchaser, to enter into, execute and deliver this Agreement and the other
Transaction Documents to which it is a party and to perform all of the
covenants, agreements, and obligations to be performed by Purchaser hereunder
and under the Transaction Documents to which it is a party. This Agreement and
the other Transaction Documents to which it is a party have been duly executed
and delivered by Purchaser and each constitutes Purchaser’s valid and binding
obligation, enforceable against Purchaser in accordance with its respective
terms, subject to bankruptcy, insolvency, reorganization or similar laws
affecting the rights of creditors generally and to equitable principles.

(c) No Conflicts. Neither the execution and delivery of this Agreement or any
other Transaction Documents by Purchaser nor the performance or consummation of
this Agreement or any other Transaction Documents to which it is a party or the
transactions contemplated hereby or thereby by Purchaser will contravene or
conflict with, result in a Breach or violation of, constitute a default or
accelerate the performance under (with due notice or lapse of time or both), in
any respect, the terms of: (i) to Purchaser’s Knowledge, any Applicable

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

15.



--------------------------------------------------------------------------------

Law; (ii) any material contract, agreement, or other arrangement to which
Purchaser is a party or by which Purchaser or any of its assets is bound or
committed; or (iii) the applicable organizational or constitutional documents of
Purchaser.

(d) No Consent. Other than the filing of any documentation contemplated by
Sections 4.6 and 4.8, no consent, approval, license, order, authorization,
registration, declaration or filing with any Governmental Authority or any other
Person is required by Purchaser in connection with the execution and delivery by
Purchaser of this Agreement or the other Transaction Documents to which it is a
party, the performance by Purchaser of its obligations under this Agreement and
any other Transaction Document to which it is a party or the consummation by
Purchaser of any of the transactions contemplated hereby or thereby.

(e) No Brokers Fees. Neither Purchaser nor any of its Affiliates has retained
any Person to whom any brokerage commission, finder’s fee or other like payment
is or will be due in connection with this Agreement or the other Transaction
Documents to which Purchaser is a party or the consummation of the transactions
contemplated hereby or thereby.

(f) Tax Matters. Purchaser is a “qualified resident” of Luxembourg within the
meaning of Article 24 of the United States Luxembourg Double Tax Convention.
Under the United States Luxembourg Double Tax Convention, Purchaser is entitled
to benefits in the form of an exemption from U.S. federal income tax and
associated withholding tax with respect to all payments to Purchaser under this
Agreement.

3.3 NO GUARANTEES. The Parties acknowledge and agree that (a) Purchaser is
assuming all market risk associated with Product and, as such, will have no
recourse against Seller or any of Seller’s Affiliates based on the failure of
the sales of Product to meet its or any other Person’s projections, and
(b) nothing in this Agreement shall be construed to constitute a guarantee by
Seller regarding the commercial viability or economic potential of any Product
in the marketplace.

3.4 DISCLAIMER OF WARRANTIES. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR
ANY OTHER TRANSACTION DOCUMENT, EACH PARTY EXPRESSLY DISCLAIMS, WAIVES,
RELEASES, AND RENOUNCES ANY WARRANTY, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY
OF MERCHANTABILITY, NONINFRINGEMENT OR FITNESS FOR A PARTICULAR PURPOSE.

ARTICLE 4

COVENANTS OF SELLER; SECURITY INTEREST

Seller covenants and agrees with Purchaser that for the duration of the Term,
Seller will perform the obligations set forth below:

4.1 Seller’s Responsibilities.

(a) Seller will use commercially reasonable efforts to pursue the Funded
Activities.

 

16.



--------------------------------------------------------------------------------

(b) Without limiting the generality of clause (a) above, Seller will, each
Calendar Quarter, allocate to the promotion and marketing of Product in the
Territory, a commercially reasonable level of resources (both monetary and
personnel).

(c) As between Seller and Purchaser, Seller agrees to fund the expenses
associated with the discovery, development and commercialization of Product,
including the Funded Activities.

(d) With respect to each Product, Seller will use commercially reasonable
efforts to provide, or cause to be provided, a consistent supply of such Product
or the active pharmaceutical ingredient in such Product, as applicable, so as to
avoid supply channel shortages.

(e) With respect to the performance of this Agreement and the activities
contemplated hereby, Seller will, and will cause its Affiliates to, comply in
all material respects with all Applicable Law, except where compliance therewith
is contested in good faith by appropriate proceedings.

(f) Seller will, and will cause its Affiliates to, use commercially reasonably
efforts to maintain (i) the Orphan Drug Designation for Korlym (or any other
Product, as applicable) in the United States and (ii) following receipt of the
applicable regulatory approval in the European Union, the equivalent of an
Orphan Drug Designation for Korlym (or any other Product, as applicable) in the
European Union.

(g) Seller will, and will cause its Affiliates to, use commercially reasonable
efforts to maintain the Regulatory Approvals and all other FDA, EMEA and other
Governmental Authority approvals, including complying will any and all
requirements for post-marketing follow-up studies and information reporting.

(h) Seller will, and will cause its Affiliates to, use commercially reasonable
efforts to maintain its relationships with Third Person manufacturers and
suppliers.

(i) Seller will, and will cause its Affiliates to, use commercially reasonable
efforts to obtain consents from any licensee or sublicensee of Product Patent
Rights necessary to provide Purchaser with copies of royalty reports delivered
by such licensee or sublicensee to Seller.

4.2 SELLER’S IP OBLIGATIONS.

(a) With respect to the Product Patent Rights, Seller will, and will cause its
Affiliates to, use commercially reasonable efforts to (i) prosecute each pending
patent application and (ii) maintain, keep in full force and effect and seek
available patent term extensions for each such Patent.

 

17.



--------------------------------------------------------------------------------

(b) Seller will, and will cause its Affiliates to, use commercially reasonable
efforts to maintain the Know-How in confidence.

(c) With respect to the Product Trademarks, Seller will, and will cause its
Affiliates to, use commercially reasonable efforts to (i) prosecute each pending
trademark application and (ii) maintain, keep in full force and effect and seek
available trademark term extensions for each such trademark.

(d) Seller will have the sole right and authority to enforce the Product Patent
Rights, the Product Trademarks or any other intellectual property right relating
to Product (including any patents) against any infringers. If Seller initiates
any Proceeding to enforce such Product Patent Rights, Product Trademarks or
other rights, it will be solely responsible for the cost and expenses thereof,
and subject to Section 2.1(d), will have the sole right to any remuneration
resulting from any such Proceeding.

4.3 RESTRICTIVE COVENANTS. Seller will not, without the prior written consent of
Purchaser:

(a) incur, create, issue, assume, Guarantee, suffer to exist or otherwise become
liable for or with respect to, or become responsible for, the payment or
performance of, contingently or otherwise, whether present or future,
Indebtedness in an amount greater than the sum of EBITDA for the 4 full Calendar
Quarters immediately preceding such incurrence, creation, issuance, assumption,
Guarantee, existence, liability or responsibility;

(b) declare or pay any cash dividend or make any cash distribution on its
capital stock, unless, following the payment of any such cash dividend or
distribution Seller’s cash and cash equivalents are in excess of $50.0 million;

(c) amend, restate, supplement or otherwise modify its certificate of
incorporation or bylaws (or other organizational or constitutional documents) in
any respect except for such amendments, restatements, supplements or
modifications that: (i) do not affect the interests of Purchaser under this
Agreement or in the Collateral and (ii) could not reasonably be expected to have
a Material Adverse Effect;

(d) create, grant or suffer to exist any Encumbrance on any of the Collateral
other than as required under this Agreement other than Permitted Encumbrances;
or

(e) commit to do or engage in any of the foregoing.

4.4 NOTICES.

(a) Seller will promptly (but no later than within [***]) notify Purchaser in
writing of any decision of Seller to terminate the development and/or
commercialization of any particular Product.

(b) Seller shall promptly (but no later than within [***]) notify Purchaser in
writing of the actual commencement of (or receipt of written notice of the
threatened

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

18.



--------------------------------------------------------------------------------

commencement of) any Proceeding related to Product, including those Proceedings
alleging a Third Person’s infringement or misappropriation of the Product Patent
Rights or Product Trademarks and those alleging Seller’s or its Affiliate’s (or
any of their respective licensees’ or sublicensees’) infringement or
misappropriation of a Third Person’s intellectual property in the manufacture,
use, sale, offer for sale or importation of Product, to the extent any such
matter referenced above would reasonably be expected to result in a Material
Adverse Effect. Each such notification shall contain a summary of the event
described therein. At the reasonable request of Purchaser, Seller shall promptly
provide to Purchaser full particulars in writing of the applicable matter.
Seller shall keep Purchaser reasonably informed as to the status and proposed
resolution of each such matter.

(c) Seller will promptly (but no later than within [***]) notify Purchaser in
writing if Seller receives, any written certification filed under the U.S. Drug
Price Competition and Patent Term Restoration Act of 1984 claiming that any
Patent in the Product Patent Rights (or any claims in such documents) is invalid
or that no infringement of a Patent in the Product Patent Rights will arise from
the manufacture, use, import, export, offer for sale or sale of a product by a
Third Person.

(d) Seller will promptly (but no later than within [***]) notify Purchaser in
writing of: (i) Seller’s or its Affiliate’s filing of an Investigational New
Drug Application in the United States (or its foreign equivalent in a foreign
jurisdiction) for any new formulation of Korlym or any other Product; and
(ii) Seller’s or its Affiliate’s acquisition, co-promotion or licensing of a
Product.

(e) Seller will promptly (but no later than within [***]) notify Purchaser in
writing:

(i) of the receipt by Seller of any written communication from a Governmental
Authority pertaining to a revocation, withdrawal, suspension, cancellation,
termination or material modification of any approvals or authorizations of
Governmental Authorities with respect to Product;

(ii) in the event that Seller is debarred, excluded, suspended, or otherwise
ineligible to participate in federal health care programs in the United States,
such as Medicare or Medicaid, or in federal procurement and non-procurement
programs;

(iii) in the event Seller becomes a party to a settlement, consent or similar
agreement with any Governmental Authority regarding Product;

(iv) in the event Seller is charged with, or convicted of, violating Applicable
Law regarding Product;

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

19.



--------------------------------------------------------------------------------

(v) of any recall, suspension, market withdrawal or seizure, any warning letter,
or other written communication asserting lack of compliance with any Applicable
Law in any material respect by Seller, in each case, with respect to Product;

(vi) in the event that any clinical trial of Product conducted by or on behalf
of Seller is suspended, put on hold or terminated prior to completion as a
result of any action by the FDA or other Governmental Authority or voluntarily
by Seller; and

(vii) of the receipt by Seller of any adverse written notice from the FDA or any
other Governmental Authority regarding the approvability or approval of Product,
excluding routine inquiries supporting registration.

(f) The Parties agree that Purchaser may, on written notice to Seller, waive all
or any part of its rights to receive further information from Seller under this
Section 4.4.

4.5 RELEVANT INFORMATION. In addition to, and not in limitation of, the other
provisions of this Agreement, Seller will provide Purchaser with written notice
as promptly as practicable (and in any event within [***]) after obtaining
Knowledge of any of the following:

(a) the occurrence of a Bankruptcy Event;

(b) any material Breach by Seller of any covenant, agreement or other provision
of this Agreement or any other Transaction Document;

(c) that any representation or warranty made by Seller in this Agreement or any
other Transaction Document or in any certificate delivered to Purchaser pursuant
hereto or thereto that is qualified by materiality shall prove to be untrue,
inaccurate or incomplete on the date as of which made, or that any
representation or warranty made by Seller in this Agreement or any other
Transaction Document that is not qualified by materiality shall prove to be
untrue, inaccurate or incomplete in any material respect on the date as of which
made;

(d) any event, occurrence or development that would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect; or

(e) Purchaser’s failure to have a first-priority perfected security interest in
any of the Collateral under the applicable UCC (or any comparable law) of all
applicable jurisdictions in the United States.

4.6 TRUE SALE. Purchaser and Seller intend and agree that the sale, conveyance,
assignment and transfer of the Purchased Receivables shall constitute a true
sale by Seller to Purchaser of the Purchased Receivables that is absolute and
irrevocable and that provides

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

20.



--------------------------------------------------------------------------------

Purchaser with the full benefits and detriments of ownership of the Purchased
Receivables, and neither Purchaser nor Seller intends the transactions
contemplated hereunder to be a financing transaction, borrowing or a loan from
Purchaser to Seller. Each Party further agrees that it will treat the sale of
the Purchased Receivables as a sale of an “account” in accordance with the UCC.
Seller disclaims any ownership interest in the Purchased Receivables upon
execution of this Agreement and each of Seller and Purchaser waives any right to
contest or otherwise assert that this Agreement is other than a true, absolute
and irrevocable sale and assignment by Seller to Purchaser of the Purchased
Receivables under Applicable Law, which waiver will be enforceable against the
applicable Party in any bankruptcy, insolvency or similar proceeding relating to
such Party, except to the extent required by GAAP or the rules of the SEC or any
Taxing authority. Seller authorizes and consents to Purchaser filing, including
with the Secretary of State of the State of Delaware, one or more UCC financing
statements (and continuation statements with respect to such financing
statements when applicable) or other instruments and notices, in such manner and
in such jurisdictions as in Purchaser’s determination may be necessary or
appropriate to evidence the purchase, acquisition and acceptance by Purchaser of
the Purchased Receivables hereunder and to perfect and maintain the perfection
of Purchaser’s ownership in the Purchased Receivables and the security interest
in the Purchased Receivables granted by Seller to Purchaser pursuant to
Section 4.7; provided, however, that Purchaser will provide Seller with a
reasonable opportunity to review any such financing statements (or similar
documents) prior to filing. For greater certainty, Purchaser will not file this
Agreement in connection with the filing of any such financing statements (or
similar documents). For sake of clarification, the foregoing statements in this
Section 4.6 shall not bind either party regarding the reporting of the
transactions contemplated hereby for GAAP, SEC or Tax reporting purposes.

4.7 PRECAUTIONARY SECURITY INTEREST IN PURCHASED RECEIVABLES. Without limiting
Section 4.8 and as set forth in Section 4.6, it is the intent and expectation of
both Seller and Purchaser that the sale, conveyance, assignment and transfer of
the Purchased Receivables be a true, irrevocable and absolute sale by Seller to
Purchaser for all purposes. Notwithstanding the foregoing, in an abundance of
caution to address the possibility that, notwithstanding that Seller and
Purchaser expressly intend and expect for the sale, conveyance, assignment and
transfer of the Purchased Receivables hereunder to be a true and absolute sale
and assignment for all purposes, in the event that such sale and assignment will
be characterized as a loan or other financial accommodation and not a true sale
or such sale will for any reason be ineffective or unenforceable as such, as
determined in a judicial, administrative or other proceeding (any of the
foregoing being a “Recharacterization”), then this Agreement will be deemed to
constitute a security agreement under the UCC and other Applicable Law. For this
purpose and without being in derogation of the intention of Seller and Purchaser
that the sale of the Purchased Receivables will constitute a true sale thereof,
effective as of the Closing Date, Seller does hereby grant to Purchaser a
continuing security interest of first priority in all of Seller’s right, title
and interest in, to and under the Purchased Receivables, whether now or
hereafter existing, and any and all “proceeds” thereof (as such term is defined
in the UCC), in each case, for the benefit of Purchaser as security for the
prompt and complete payment of a loan deemed to have been made in an amount
equal to the Purchase Price together with the performance when due of all of
Seller’s obligations now or hereafter existing under this Agreement and the
other

 

21.



--------------------------------------------------------------------------------

Transaction Documents, which security interest will, upon the filing of a duly
prepared financing statement in the appropriate filing office, be perfected and
prior to all other Encumbrances thereon. Purchaser will have, in addition to the
rights and remedies which it may have under this Agreement, all other rights and
remedies provided to a secured creditor after default under the UCC and other
Applicable Law, which rights and remedies will be cumulative. Seller hereby
authorizes Purchaser, as secured party, to file the UCC financing statements
contemplated hereby. In the case of any Recharacterization, each of Seller and
Purchaser represents and warrants as to itself that each remittance of Product
Royalty payments, Purchaser Licensing/Co-Promote Payments or any portion
thereof, in each case, in respect of the Product Royalty, Purchaser
Licensing/Co-Promote Payments or any other payment owed by Seller to Purchaser
under this Agreement, will have been in payment of a debt incurred by Seller in
the ordinary course of business or financial affairs of Seller and Purchaser,
and made in the ordinary course of business or financial affairs of Seller and
Purchaser.

4.8 SECURITY INTEREST IN ADDITIONAL COLLATERAL; REMEDIES.

(a) Seller hereby grants to Purchaser a security interest in all of Seller’s
right, title and interest in, to and under the Additional Collateral, to secure
the prompt and complete payment and performance when due of all obligations of
Seller hereunder and under the other Transaction Documents, which security
interest will, upon the filing of a duly prepared financing statement in the
appropriate filing office (and the filing of a duly prepared patent security
agreement in the PTO), be perfected and prior to all other Encumbrances thereon.

(b) Seller will notify Purchaser in writing at least 30 days’ (or such shorter
period of time as may be agreed to by Purchaser) prior to any change in, or
amendment or alteration to, (i) its legal name, (ii) its form or type of
organizational structure or jurisdiction of organization (including its status
as a corporation organized under the laws of the State of Delaware), or
(iii) its Federal Employer Identification Number or state organizational
identification number. Seller agrees not to effect or permit any such change
referred to above unless all filings have been made under the UCC or otherwise
that are required or advisable in order for Purchaser to continue at all times
following such change to have a valid, legal and perfected Encumbrance (prior
and superior in right and interest to any other Person) in all the Collateral.

(c) Without limiting the generality of Section 8.4(a), Seller will execute any
and all further documents, financing statements, agreements and instruments, and
take all further action that may be required under Applicable Law, or that
Purchaser may reasonably request, in order to grant, create, preserve, enforce,
protect and perfect the validity and priority of the security interests and
other Encumbrances created by this Agreement in the Collateral. Without limiting
the foregoing, Seller will do or cause to be done all acts and things that may
be required, or that Purchaser from time to time may reasonably request, to
assure and confirm that Purchaser holds duly created and enforceable and
perfected Encumbrances upon the Collateral (including any property or assets
that are acquired or otherwise become Collateral after the date of this
Agreement), in each case, as contemplated by, and with the lien priority
required under, this Agreement.

 

22.



--------------------------------------------------------------------------------

(d) Upon the request of Purchaser at any time after the occurrence and during
the continuance of an Event of Default, Seller will permit Purchaser or any
advisor, auditor, consultant, attorney or representative acting for Purchaser,
upon reasonable notice to Seller and during normal business hours, to make
extracts from and copy the books and records of Seller (and its Affiliates, as
applicable) relating to the Collateral, and to discuss any matter pertaining to
the Collateral with the officers and employees of Seller (and its Affiliates, as
applicable).

(e) Seller will not, and will cause its Affiliates not to (i) directly or
indirectly, sell, transfer, assign, lease, license, sublicense, convey or
otherwise directly or indirectly dispose of any of the Collateral or any
interest therein, except as permitted by this Agreement (including pursuant to
an In-License Agreement, a Licensing Transaction or a Co-Promotion Arrangement)
or (ii) except for the security interest in the Collateral granted to Purchaser,
cause or suffer to exist or become effective any Encumbrance of any kind, other
than a Permitted Encumbrance, on or with respect to any of the Collateral or any
interest therein, or, in each case, enter into any agreement to do any of the
foregoing. This Section 4.8(e) shall in no way limit Purchaser’s rights or
remedies upon the occurrence of a Change of Control.

(f) Upon the occurrence and during the continuance of an Event of Default,
Purchaser will have in any jurisdiction in which enforcement hereof is sought,
in addition to all other rights and remedies granted in this Agreement, at law
or in equity (including as set forth in Section 4.8(m)) with respect to the
Collateral, the rights and remedies of a secured party under the UCC (whether or
not in effect in the jurisdiction where such rights are exercised) or other
Applicable Law.

(g) Seller agrees that, upon the occurrence and during the continuance of an
Event of Default, Purchaser will have the right, subject to Applicable Law and
subsection (n) below, to sell or otherwise dispose of all or any part of the
Collateral, at public or private sale, for cash, upon credit or for future
delivery as Purchaser shall deem appropriate. Each purchaser at any such sale
shall hold the property sold absolutely, free from any claim or right on the
part of Seller.

(h) Purchaser will give Seller not less than 10 days’ prior written notice of
the time and place of any such proposed sale. Any such notice will (i) in the
case of a public sale, state the time and place fixed for such sale, (ii) in the
case of a private sale, state the day after which such sale may be consummated,
(iii) contain the information specified in Section 9-613 of the UCC, (iv) be
authenticated and (v) be sent to the parties required to be notified pursuant to
Section 9-611(c) of the UCC; provided that, if Purchaser fails to comply with
this sentence in any respect, its liability for such failure shall be limited to
the liability (if any) imposed on it as a matter of law under the UCC. Seller
agrees that such written notice will satisfy all requirements for notice to
Seller that are imposed under the UCC or other Applicable Law with respect to
the exercise of Purchaser’s rights and remedies hereunder upon default.
Purchaser will not be obligated to make any sale or other disposition of any
Collateral if it shall

 

23.



--------------------------------------------------------------------------------

determine not to do so, regardless of the fact that notice of sale or other
disposition of such Collateral shall have been given. Purchaser may, without
notice or publication, adjourn any public or private sale or cause the same to
be adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned.

(i) Any public sale will be held at such time or times within ordinary business
hours and at such place or places as Purchaser may fix and state in the notice
of such sale. At any sale or other disposition, the Collateral, or portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as Purchaser may (in its sole and absolute discretion) determine. If
any of the Collateral is sold, leased, or otherwise disposed of by Purchaser on
credit, the obligations secured by the security interests granted herein shall
not be deemed to have been reduced as a result thereof unless and until payment
in full is received thereon by Purchaser.

(j) At any such public (or, to the extent permitted by Applicable Law, private)
sale made pursuant hereto, Purchaser may bid for or purchase, free (to the
extent permitted by Applicable Law) from any right of redemption, stay,
valuation or appraisal on the part of Seller, the Collateral or any part thereof
offered for sale, and Purchaser may make payment on account thereof by using any
or all of the obligations secured by the security interests granted herein as a
credit against the purchase price, and Purchaser may, upon compliance with the
terms of sale, hold, retain and dispose of such property without further
accountability to Seller therefor.

(k) As an alternative to exercising the power of sale herein conferred upon it,
Purchaser may proceed by a suit or suits at law or in equity to foreclose upon
the Collateral and, subject to subsection (n) below, to sell the Collateral or
any portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver.

(l) To the extent permitted by Applicable Law, Seller hereby waives all rights
of demand, redemption, stay, valuation and appraisal that Seller now has or may
at any time in the future have under any rule of law or statute now existing or
hereafter enacted.

(m) Without limiting the generality of Section 4.8(f), upon the occurrence and
during the continuance of an Event of Default, automatically and without any
notice to Seller, an amount equal to, when taken together with the cumulative
amount of cash paid by Seller (or its Affiliates, as applicable) and actually
received by Purchaser under this Agreement prior to such occurrence, the
Threshold Amount, will be due and payable (except as set forth in Section 4.8(n)
below). Presentment, demand, protest or notice of any kind are hereby expressly
waived. Further, if an Event of Default shall occur and be continuing, Purchaser
may, subject to any restrictions set forth in this Section 4.8, foreclose or
otherwise realize upon the Collateral in such portions or in full as Purchaser
sees fit in its sole discretion.

 

24.



--------------------------------------------------------------------------------

(n) Without limiting the generality of the foregoing, if there is an occurrence
and during the continuance of an Event of Default described in subsection (b) of
that definition (a Bankruptcy Event), and if there is a sale or other
disposition of all or any part of the Collateral by Purchaser pursuant to
subsection (g) or subsection (k) above, then, in such case, Purchaser hereby
agrees to accept from the proceeds of such a sale or other disposition an amount
equal to the lesser of (x) when taken together with the cumulative amount of
cash paid by Seller (or its Affiliates, as applicable) and actually received by
Purchaser under this Agreement prior to such occurrence, the Threshold Amount
and (y) the sum of (i) the Purchase Price, and (ii) the cumulative amount of
cash paid by Seller (or its Affiliates, as applicable) and actually received by
Purchaser under this Agreement prior to such occurrence, and (iii) an amount
equal to the value of the Collateral remaining after deduction of the Purchase
Price paid to Purchaser pursuant to subsection (n)(y)(i) above multiplied by the
royalty rate used for determining Product Royalty in effect at the time of such
an Event of Default.

4.9 CHANGE OF CONTROL. Upon the occurrence of a Change of Control, automatically
and without any notice to Seller, an amount equal to, when taken together with
the cumulative amount of cash paid by Seller (or its Affiliates, as applicable)
and actually received by Purchaser under this Agreement prior to such
occurrence, the Threshold Amount will be due and payable. Presentment, demand,
protest or notice of any kind are hereby expressly waived.

ARTICLE 5

CONFIDENTIALITY

5.1 DEFINITION OF CONFIDENTIAL INFORMATION. For purposes of this Agreement, the
term “Confidential Information” of a Party means any information furnished by or
on behalf of such Party to the other Party or its Affiliates pursuant to this
Agreement or learned through observation during visit(s) to the other Party’s
facilities, in each case which information (a) is of the nature that is
typically known to be of a confidential nature, or (b) if disclosed in tangible
form, is marked “Confidential” or with other similar designation to indicate its
confidential or proprietary nature, or (c) if disclosed orally, is indicated
orally to be confidential or proprietary at the time of such disclosure. Without
limiting the generality of the foregoing, except as provided in the immediately
succeeding sentence, all Royalty Reports will be deemed the Confidential
Information of Seller. Notwithstanding the foregoing, a Party’s Confidential
Information will not include information that, in each case as demonstrated by
written documentation or other competent evidence: was (i) already known to the
receiving Party, other than under an obligation of confidentiality, at the time
of disclosure; (ii) was generally available to the public or otherwise part of
the public domain at the time of its disclosure to the receiving Party;
(iii) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement; (iv) was subsequently lawfully
disclosed to the receiving Party by a Third Person having no

 

25.



--------------------------------------------------------------------------------

obligation of which the receiving Party is aware to the disclosing Party or its
Affiliates; or (v) is independently developed by the receiving Party without the
benefit of Confidential Information of the disclosing Party.

5.2 OBLIGATIONS. Except as authorized in this Agreement or except upon obtaining
the other Party’s prior written permission to the contrary, each Party agrees
that during the Term and for [***] it will: (a) maintain in confidence, and not
disclose to any Person, the other Party’s Confidential Information; (b) not use
the other Party’s Confidential Information for any purpose, except as
contemplated in this Agreement; and (c) protect the other Party’s Confidential
Information in its possession by using the same degree of care as it uses to
protect its own Confidential Information (but no less than a reasonable degree
of care).

Notwithstanding anything to the contrary in this Agreement, a Party will be
entitled to injunctive relief to restrain the Breach or threatened Breach by the
other Party of this Article 5 without having to prove actual Damages or
threatened irreparable harm. Such injunctive relief will be in addition to any
rights and remedies available to the aggrieved Party at law, in equity, and
under this Agreement for such Breach or threatened Breach.

5.3 PERMITTED DISCLOSURES.

(a) Permitted Persons. A Party may disclose the other Party’s Confidential
Information, without the other Party’s prior written permission, to:

(i) its and its Affiliates’ members, trustees, managers, directors, employees,
partners, agents, consultants, attorneys, accountants, shareholders, investors,
banks and other financing sources, and permitted assignees, purchasers,
transferees or successors-in-interest under Section 8.3 in each case, who need
to know such Confidential Information to provide financing to the Party or to
assist the Party in evaluating the transactions contemplated hereby or in
fulfilling its obligations or exploiting its rights hereunder (or to determine
their interest in providing such financing or assistance) and who are, prior to
receiving such disclosure, bound by written or professional confidentiality and
non-use obligations no less stringent than those contained herein; or

(ii) permitted assignees, purchasers, transferees, or successors-in-interest (or
potential assignees, purchasers, transferees, or successors-in-interest) under
Section 8.3 who need to know such Confidential Information in connection with
such assignment, sale, or transfer (or potential assignment, sale, or transfer)
and who are bound by written or professional confidentiality and non-use
obligations no less stringent than those contained herein.

(b) Legally Required. A Party may disclose the other Party’s Confidential
Information, without the other Party’s prior written permission, to any Person
to the extent such disclosure is necessary to comply with Applicable Law,
applicable stock exchange requirements, or an order or subpoena from a court of
competent jurisdiction; provided that the compelled Party, to the extent it may
legally do so, will give reasonable advance notice to the

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

26.



--------------------------------------------------------------------------------

other Party of such disclosure and, at such other Party’s reasonable request and
expense, the compelled Party will use its reasonable efforts to secure
confidential treatment of such Confidential Information prior to its disclosure
(whether through protective orders or otherwise). Notwithstanding the foregoing,
if a Party receives a request from an authorized representative of a U.S. or
foreign Tax authority for a copy of this Agreement, that Party may provide a
copy of this Agreement to such Tax authority representative without advance
notice to, or the permission or cooperation of, the other Party.

5.4 TERMS OF AGREEMENT. Except to the extent allowed under Section 5.3 or as
otherwise permitted in accordance with this Section 5.4, neither Party will make
any public announcements concerning this Agreement or the terms hereof, without
the prior written consent of the other Party and each Party agrees that it will
each treat the contents and terms of this Agreement and the consideration for
this Agreement as Confidential Information of the other Party. Consistent with
Section 5.3(b), Purchaser and Seller agree to use reasonable efforts to provide
the other with a copy of any required SEC or other filing regarding this
Agreement or its terms to review prior to filing and to consider any comments of
the other Party in good faith, and to the extent either Party has to file or
disclose this Agreement with the SEC, such Party will consider in good faith the
other Party’s comments with respect to confidential treatment of this
Agreement’s terms and will redact this Agreement in a manner allowed by the SEC
to protect sensitive terms, and will be permitted to file this Agreement, as so
redacted, with the SEC. For purposes of clarity, each Party is free to discuss
with Third Persons the information regarding this Agreement and Parties’
relationship disclosed in such SEC filings and any other authorized public
announcements.

ARTICLE 6

TERM AND TERMINATION

6.1 TERM OF AGREEMENT; TERMINATION. This Agreement will commence as of the
Effective Date and, unless sooner terminated as provided in Section 6.2, will
continue until all of Purchaser’s right to receive any payments on account of
the Purchased Receivables set forth in this Agreement and all other amounts to
which Purchaser may be entitled to receive as payment hereunder have expired,
unless earlier terminated pursuant to the mutual written agreement of the
Parties (the “Term”). Upon expiration or earlier termination of the Term, this
Agreement shall terminate.

6.2 TERMINATION FOR NON-OCCURRENCE OF CLOSING. In the event that the Closing
does not occur on or before ten (10) Business Days after the date of this
Agreement:

(a) and such failure of the Closing to occur is not a result of a breach of
Purchaser’s obligations under this Agreement or any of the other Transaction
Documents, then Purchaser shall have the right to terminate this Agreement upon
written notice to Seller referencing this Section 6.2(a); and

 

27.



--------------------------------------------------------------------------------

(b) such failure of the Closing to occur is not a result of a breach of Seller’s
obligations under this Agreement or any of the other Transaction Documents, then
Seller shall have the right to terminate this Agreement upon written notice to
Purchaser referencing this Section 6.2(b).

6.3 SURVIVAL. Notwithstanding anything to the contrary in this Article 6, the
following provisions shall survive termination of this Agreement: Sections
2.1(g), 2.3, 2.4, 3.3, 3.4, this Section 6.3, Article 5 (Confidentiality),
Article 7 (Tax Matters), Article 8 (Miscellaneous) and Annex A (to the extent
necessary for the interpretation of any surviving provisions). Termination of
this Agreement shall not relieve any Party of liability in respect of breaches
of this Agreement by any Party on or prior to termination.

ARTICLE 7

TAX MATTERS

7.1 INDEMNIFIABLE TAX CLAIM. Seller agrees to give written notice to Purchaser
of any notice received by Seller which involves the assertion of any claim, or
the commencement of any audit, suit, action or proceeding, by a Governmental
Authority asserting the imposition of any Indemnifiable Tax (to the extent
relating to an Indemnifiable Tax, an “Indemnifiable Tax Claim”). Seller will
give Purchaser such information with respect to the Indemnifiable Tax Claim as
Purchaser may reasonably request. Failure to provide Purchaser with notice and
information with respect to a Indemnifiable Tax Claim within a sufficient period
of time and in reasonably sufficient detail to allow Purchaser to effectively
contest such Indemnifiable Tax Claim shall not affect the liability of Purchaser
to Seller except to the extent that Purchaser’s position is actually and
materially prejudiced as a result thereof.

7.2 CONTROL OF DEFENSE. Seller shall control the defense of any Indemnifiable
Tax Claim with its own counsel and may (i) pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with any tax
authority and (ii) settle or compromise the Indemnifiable Tax Claim in any
permissible manner, which settlement or compromise shall be subject to the prior
written consent of Purchaser (such consent not to be unreasonably withheld,
conditioned or delayed), provided, however, that Purchaser shall be entitled to
withhold its consent to a proposed settlement or compromise of an Indemnifiable
Tax Claim only if Purchaser has reimbursed Seller for all costs and expenses
incurred in connection with such Indemnifiable Tax Claim through the date of
Seller’s request for Purchaser’s consent and deposits in a U.S. escrow
arrangement reasonably satisfactory to Purchaser an amount equal to the amount
of any Indemnifiable Taxes that could reasonably be expected to be incurred.
Purchaser agrees to cooperate with Seller in the conduct and defense of any
Indemnifiable Tax Claim. Seller shall keep Purchaser informed of all material
developments and events relating to such Indemnifiable Tax Claim (including
promptly forwarding copies to Purchaser of any related correspondence) and shall
use reasonable efforts to provide Purchaser with an opportunity to review and
comment on any material correspondence in connection to an Indemnifiable Tax
Claim before Seller sends such correspondence to any tax authority. Purchaser
shall have the

 

28.



--------------------------------------------------------------------------------

right to participate in the defense of Indemnifiable Tax Claims (including
participation in any relevant meetings and conference calls to the extent
relating to an Indemnifiable Tax) at its own cost and expense and with its own
counsel. For the avoidance of doubt, the rights of Purchaser pursuant to this
Article 7 apply only with respect to the portion of any claim, audit, suit,
action or proceeding by a Governmental Authority that seeks to impose an
Indemnifiable Tax. Purchaser shall have no general right of review of Seller’s
tax returns and correspondence with Governmental Authorities, no general right
of participation with respect to claims, audits, suits, actions or proceedings
and no general right to obtain information about the Tax matters of Seller
except to the extent specifically required by the foregoing provisions of this
Section 7.2.

7.3 COOPERATION. Purchaser and Seller further agree to furnish or cause to be
furnished to each other, upon request, in a timely manner, such information
(including access to books and records) and assistance as is reasonably
necessary for the filing of any tax return relating to Indemnifiable Taxes or
for the defense of any Indemnifiable Tax Claim.

ARTICLE 8

MISCELLANEOUS

8.1 ENTIRE AGREEMENT. This Agreement (including the Bill of Sale and this
Agreement’s other exhibits and schedules) sets forth all the covenants,
promises, agreements, warranties, representations, conditions and understandings
between and among the Parties and supersede and terminate all prior agreements
and understandings between or among the Parties relating to the subject matter
hereof. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties other than as set forth in this Agreement (including the Bill of
Sale and this Agreement’s other exhibits and schedules).

8.2 AMENDMENTS. This Agreement may be amended or supplemented only by a written
agreement signed by an authorized officer of each Party (or, with respect to any
Party that is a trust, its trustee).

8.3 BINDING AGREEMENT; SUCCESSORS AND ASSIGNS. The terms, conditions and
obligations of this Agreement will inure to the benefit of and be binding upon
the Parties hereto and their respective permitted successors and assigns
thereof. Neither this Agreement nor any rights or obligations hereunder may be
sold, assigned, hypothecated or otherwise transferred in whole or in part by any
Party, by operation of law or otherwise, without the prior written consent of
the other Party; provided, however, that without the applicable prior written
consent, but subject to the terms of, and compliance with, Article 5, Purchaser
may sell, assign, hypothecate or otherwise transfer all or any part of the
Purchased Receivables to any one or more Persons.

 

29.



--------------------------------------------------------------------------------

8.4 FURTHER ASSURANCES.

(a) Seller and Purchaser covenant and agree, at any time or from time to time
after the Closing Date, to execute and deliver such other documents,
certificates, agreements, instruments and other writings and to take such other
actions as may be necessary or desirable, or reasonably requested by the other
Party, in each case, without further consideration but at the expense of Seller,
in order to vest and maintain in Purchaser good and marketable title in, to and
under the Purchased Receivables free and clear of any and all Encumbrances
(other than Permitted Encumbrances), and to consummate the other transactions
contemplated hereby, including the perfection under the applicable UCC (or any
comparable law) of all applicable jurisdictions in the United States and
maintenance of perfection of Purchaser’s ownership interest in the Purchased
Receivables, the back-up security interest in the Purchased Receivables granted
by Seller to Purchaser pursuant to Section 4.7 and the security interest in the
Additional Collateral granted by Seller to Purchaser pursuant to Section 4.8.

(b) During the Term, Purchaser will hold in trust for the benefit of Seller any
over-payment of Product Royalty received by Purchaser and identified as such in
the audit report described in Section 2.3(c) until such funds, if any, are paid
to Seller pursuant to Section 2.3(c).

8.5 COUNTERPARTS AND FACSIMILE EXECUTION. This Agreement may be executed in two
or more counterparts, each of which will be an original, but all of which
together will constitute one and the same instrument. To evidence the fact that
it has executed this Agreement, a Party may send a copy of its executed
counterpart to the other Parties by facsimile or other electronic transmission.
In such event, such Party will forthwith deliver to the other Parties the
counterpart of this Agreement executed by such Party.

8.6 INTERPRETATION. When a reference is made in this Agreement to Articles,
Sections or Exhibits, such reference will be to an Article, Section or Exhibit
to this Agreement unless otherwise indicated. The words “include,” “includes,”
and “including” when used herein will be deemed in each case to be followed by
the words “without limitation” and will not be construed to limit any general
statement which it follows to the specific or similar items or matters
immediately following it. The headings and captions in this Agreement are for
convenience and reference purposes only and will not be considered a part of or
affect the construction or interpretation of any provision of this Agreement.
Unless specified otherwise, all statements of, or references to, monetary
amounts in this Agreement are in U.S. dollars. Provisions that require that a
Party or the Parties “agree,” “consent,” or “approve” or the like will require
that such agreement, consent or approval be specific and in writing, whether by
written agreement, letter, approved minutes or otherwise. Words of any gender
include the other gender. Neither Party hereto will be or be deemed to be the
drafter of this Agreement for the purposes of construing this Agreement against
one Party or any other.

8.7 WAIVER. Any term or condition of this Agreement may be waived at any time by
the Party that is entitled to the benefit thereof, but no such waiver will be
effective unless set forth in a written instrument duly executed by or on behalf
of the Party waiving such term or condition. No waiver by any Party of any term
or condition of this Agreement, in any one or more instances, will be deemed to
be or construed as a waiver of the same or any other term or condition of this
Agreement on any future occasion.

 

30.



--------------------------------------------------------------------------------

8.8 RELATIONSHIP OF THE PARTIES. The Parties acknowledge and agree that the
relationship between Purchaser and Seller under this Agreement is intended to be
that of buyer and seller, and nothing in this Agreement is intended to be
construed so as to suggest that either Purchaser or Seller (except as expressly
set forth herein) is obligated to provide, directly or indirectly, any advice,
consultations or other services to the other Party. The Parties further
acknowledge and agree that Purchaser is purchasing the Purchased Receivables
solely in its capacity as an investor. Each Party is an independent contractor
relative to the other Party under this Agreement, and this Agreement is not a
partnership agreement and nothing in this Agreement will be construed to
establish a relationship of co-partners or joint venturers between the Parties.
Seller will have no responsibility for the hiring, termination or compensation
of Purchaser’s employees or for any employee benefits for such employee and
Purchaser will have no responsibility for the hiring, termination or
compensation of Seller’s or any of its Affiliate’s employees or for any employee
benefits of such employee. No employee or representative of Seller or any of
Seller’s Affiliates will have any authority to bind or obligate Purchaser and no
employee or representative of Purchaser will have any authority to bind or
obligate Seller, for any sum or in any manner whatsoever. No employee or
representative of Seller or any of Seller’s Affiliates will have any authority
to create or impose any contractual or other Liability on Purchaser without
Purchaser’s prior written approval and no employee or representative of
Purchaser will have any authority to create or impose any contractual or other
Liability on Seller without Seller’s prior written approval.

8.9 NOTICES. All notices, consents, waivers, requests and other communications
hereunder will be in writing and will be delivered in person, sent by overnight
courier (e.g., Federal Express) or sent by confirmed facsimile transmission, to
following addresses of the Parties:

If to Purchaser:

c/o Biopharma Secured Debt Fund II Sub, S.àr.l

65, Boulevard Grand-Duchesse Charlotte

L-1331 Luxembourg

Grand Duchy of Luxembourg

Attn: Board of Managers

Facsimile:

 

31.



--------------------------------------------------------------------------------

with a copy (which will not constitute notice) to:

 

Pharmakon Advisors LP   Akin Gump Strauss Hauer& Feld LLP 110 East 59th Street,
#3300   One Bryant Park New York, NY 10022   New York, NY 10036-6745 Attention:
Pedro Gonzalez de Cosio   Attention: Geoffrey E. Secol Telephone: +1 (212)
883-2296   Telephone: +1 (212) 872-8081 Facsimile: +1 (212) 490-7576  
Facsimile: +1 (212) 872-1002

If to Seller:

Corcept Therapeutics Incorporated

149 Commonwealth Avenue

Menlo Park, CA 94025

Attention: Charlie Robb Telephone:

Facsimile:

with a copy (which will not constitute notice) to:

Latham & Watkins LLP

140 Scott Drive

Menlo Park, CA 94025

Attention: Alan C. Mendelson

Telephone: +1 (650) 463-4693

Facsimile: +1 (650) 463-2600

or to such other address or addresses as Purchaser or Seller may from time to
time designate by notice as provided herein. Any such notice will be deemed
given (a) when actually received when so delivered personally or by overnight
courier, (b) if mailed, other than during a period of general discontinuance or
disruption of postal service due to strike, lockout or otherwise, on the fifth
day after its postmarked date thereof, or (c) if sent by confirmed facsimile
transmission, on the date sent if such day is a Business Day or the next
following Business Day if such day is not a Business Day.

8.10 GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL. 

(a) THIS AGREEMENT AND ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER IN CONTRACT, TORT OR
OTHERWISE) WILL BE GOVERNED BY, AND CONSTRUED, INTERPRETED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF OTHER THAN SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER WILL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

 

32.



--------------------------------------------------------------------------------

(b) ANY PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT WILL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE
BOROUGH OF MANHATTAN, THE CITY OF NEW YORK OR OF THE UNITED STATES OF AMERICA
FOR THE SOUTHERN DISTRICT OF NEW YORK, AND EACH PARTY HEREBY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS RESPECTIVE PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS.

(c) EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, TRIAL BY JURY IN ANY ACTION OR DISPUTE ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER IN
CONTRACT, TORT OR OTHERWISE).

(d) EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
SUCH RESPECTIVE JURISDICTIONS.

(e) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE SENDING OF COPIES
THEREOF BY FEDERAL EXPRESS OR OTHER OVERNIGHT COURIER COMPANY, TO SUCH PARTY AT
ITS ADDRESS SPECIFIED BY SECTION 8.9, SUCH SERVICE TO BECOME EFFECTIVE FOUR DAYS
AFTER DELIVERY TO SUCH COURIER COMPANY.

(f) NOTHING HEREIN WILL AFFECT THE RIGHT OF ANY PARTY TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.

8.11 EQUITABLE RELIEF. Each of the Parties hereto acknowledges that each other
Party may have no adequate remedy at law if a Party fails to perform any of its
obligations under this Agreement in any material respect. In such event, the
Parties agree that, in addition to any other rights the Parties may have
(whether at law or in equity), in the event of any material Breach or threatened
material Breach by any Party of any covenant, obligation or other provision set
forth in this Agreement, any non-Breaching Party will be entitled (in addition
to any other remedy that may be available to it) to seek (a) a decree or other
of specific performance or mandamus to enforce the observance and performance of
such covenant, obligation or other provision, and (b) an injunction restraining
such material Breach or threatened material Breach.

8.12 NO THIRD-PARTY BENEFICIARIES. All rights, benefits and remedies under this
Agreement are solely intended for the benefit of the Parties (including their
permitted successors and assigns), and no other Person other than the Parties
will have any rights whatsoever to (a)

 

33.



--------------------------------------------------------------------------------

enforce any obligation contained in this Agreement, (b) seek a benefit or remedy
for any Breach of this Agreement, or (c) take any other action relating to this
Agreement under any legal theory, including but not limited to, actions in
contract, tort (including but not limited to negligence, gross negligence and
strict liability), or as a defense, set-off or counterclaim to any action or
claim brought or made by the Parties (or any of their permitted successors and
assigns).

8.13 SEVERABILITY. If any provision hereof should be held invalid, illegal or
unenforceable in any jurisdiction, the Parties will negotiate in good faith a
valid, legal and enforceable substitute provision that most nearly reflects the
original intent of the Parties and all other provisions hereof will remain in
full force and effect in such jurisdiction and will be liberally construed in
order to carry out the intentions of the Parties as nearly as may be possible.
Such invalidity, illegality or unenforceability will not affect the validity,
legality or enforceability of such provision in any other jurisdiction. Nothing
in this Agreement will be interpreted so as to require a Party to violate any
Applicable Law.

8.14 EXPENSES.

(a) Each Party will be responsible for and bear all of its own costs and
expenses (including but not limited to any legal fees, any accountants’ fees and
any brokers’ or finders’ or investment banking fees or any prior commitment in
respect thereof) with regard to the negotiation and execution of this Agreement
and the other Transaction Documents by the Parties.

(b) In any Proceeding between the Parties arising out of or involving this
Agreement or any other Transaction Document (and except as otherwise set forth
in the Master Transaction Agreement), the prevailing party will be entitled to
recover, in addition to any other relief awarded, all expenses it incurs in that
Proceeding, including reasonable attorneys’ fees and expenses.

[Signature Page Follows]

 

34.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

 

PURCHASER: BIOPHARMA SECURED DEBT FUND II SUB, S.ÀR.L By:   Pharmakon Advisors,
LP, its investment manager By:   Pharmakon Management I, LLC, its general
partner By:  

/s/ Pedro Gonzalex de Cosio

Name:  

Pedro Gonzalex de Cosio

Title:  

Managing Member

SELLER: CORCEPT THERAPEUTICS INCORPORATED By:  

/s/ Charles Robb

Name:   Charles Robb Title:   Chief Financial Officer

[Signature Page to Purchase and Sale Agreement]



--------------------------------------------------------------------------------

ANNEX A

DEFINED TERMS

“Acceleration Event” means, with respect to Seller, each of the following events
or occurrences:

(a) failure to deliver any of the deliverables to Purchaser in accordance with
Section 2.2 and such failure is not cured within [***] after written notice
thereof is given to Seller by Purchaser;

(b) failure to allocate to the promotion and marketing of Product in the
Territory for any [***], a commercially reasonable level of resources (both
monetary and personnel) in respect of such [***], and such failure is not cured
within [***] after written notice thereof is given to Seller by Purchaser;
provided that such cure must occur in the [***] following receipt of such
written notice for it to be effective; and

(c) Breach of the covenants in Section 4.3(a) (or, solely as it relates thereto,
Section 4.3(e)) and such Breach is not cured within 30 days of the occurrence of
such Breach.

“Additional Collateral” means all of Seller’s right, title and interest in, to
and under the following property, whether now owned or hereafter acquired,
wherever located:

(a) all Product Patent Rights, which as of the Effective Date, consist of the
Patents set forth on Schedule 3.1(j), and all of Seller’s rights and privileges
with respect thereto;

(b) all rights and privileges in registered and unregistered trademarks in the
Territory which are owned or controlled by Seller and related to Product, which
as of the Effective Date, consist of the Product Trademarks set forth on
Schedule 3.1(l), and all of Seller’s rights and privileges with respect thereto;

(c) all rights and privileges in the service marks, trade names, trade dress,
logos, packaging design, slogans and Internet domain names which are owned or
controlled by Seller, and the registrations and applications for registration of
any of the foregoing, in each case, as related to Product;

(d) all rights and privileges in the copyrights in both published and
unpublished works which are owned or controlled by Seller, including all
compilations, databases and computer programs, manuals and other documentation
and all copyright registrations and applications, and all derivatives,
translations, adaptations and combinations of the above, in each case, as
related to Product;

(e) all rights and privileges in Know-How which are owned or controlled by
Seller, in each case, as related to Product;

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Annex A-1



--------------------------------------------------------------------------------

(f) all Regulatory Approvals;

(g) all Supporting Obligations (as such term is defined in the UCC) in respect
of the foregoing and all collateral security and guarantees given by any Person
with respect to any of the foregoing;

(h) all of Seller’s books and records relating to any and all of the foregoing;
and

(i) all Proceeds (as such term is defined in the UCC) and products of and to any
and all of the foregoing.

“Affiliate” means, with respect to an entity, any business entity controlling,
controlled by, or under common control with such entity, but only so long as
such control exists. For the purposes of this definition, “controlling”,
“controlled”, and “control” mean the possession, directly (or indirectly through
one or more intermediary entities), of the power to direct the management or
policies of an entity, including through ownership of 50% or more of the voting
securities of such entity (or, in the case of an entity that is not a
corporation, ownership of 50% or more of the corresponding interest for the
election of the entity’s managing authority).

“Aggregate Quarterly Licensing/Co-Promote Payments” has the meaning set forth in
Section 2.1(c).

“Applicable Law” means, with respect to any Person, all provisions of (a) all
constitutions, statutes, laws, rules, regulations, ordinances and orders of
Governmental Authorities, (b) any authority, consent, approval, license, permit
(or the like) or exemption (or the like) of any Governmental Authority, and
(c) any orders, decisions, judgments, writs and decrees issued or entered by any
Governmental Authority; in each case, applicable to such Person or any of its
properties or assets.

“Bankruptcy Event” means, with respect to Seller, the occurrence of any of the
following:

(a) Seller will voluntarily commence any case, proceeding or other action
(i) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, relief of debtors or the
like, seeking to have an order for relief entered with respect to it, or seeking
to adjudicate it bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to it or its debts, or (ii) seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any portion of
its assets, or Seller will make a general assignment for the benefit of its
creditors;

 

Annex A-2



--------------------------------------------------------------------------------

(b) there will be commenced against Seller any case, proceeding or other action
of a nature referred to in clause (a) above that remains undismissed or
undischarged for a period of [***] from the commencement thereof; or

(c) there will be commenced against Seller any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial portion of its assets, which results in
the entry of an order or decree for any such relief that will not have been
vacated, discharged, stayed or satisfied pending appeal for [***] from the entry
thereof.

“Bill of Sale” means the Bill of Sale attached hereto as Exhibit A.

“Breach” of a representation, warranty, covenant, agreement, obligation or other
provision will be deemed to have occurred if there is or has been any inaccuracy
in or breach of, or any failure to comply with or perform, such representation,
warranty, covenant, agreement, obligation or other provision, and “Breach” will
be deemed to refer to any such inaccuracy, breach or failure.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by Applicable
Law to remain closed.

“Calendar Quarter” means the 3-month period ended
March 31, June 30, September 30 or December 31, as applicable.

“Calendar Year” means the 12-month period from January 1 through December 31.

“Change in Law” means any change in, or repeal, withdrawal, adoption or issuance
of, any statute, law, rule, regulation, ordinance, order, decision, decree,
judgment, ruling, policy, notice, interpretation, position or published guidance
of any Governmental Authority that Seller or its advisors reasonably believe
could affect the actual or potential applicability of, or Seller’s actual or
potential liability for, any withholding Tax with respect to payments to
Purchaser hereunder.

“Change of Control” means:

(a) the acquisition at any time by a “person” or “group” (as such terms are used
in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as in
effect on the Effective Date (the “Exchange Act”)) who or which are the
beneficial owners (as defined in Rule 13(d)-3 under the Exchange Act), directly
or indirectly, of securities representing more than 50% of the combined voting
power in the election of directors of the then outstanding securities of Seller
or any successor of Seller;

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Annex A-3



--------------------------------------------------------------------------------

(b) consummation of any sale or disposition of all or substantially all of the
assets or earning power of Seller;

(c) consummation of any merger, consolidation, or statutory share exchange to
which Seller is a party, as a result of which the Persons who were stockholders
immediately prior to the effective date of the merger, consolidation or share
exchange shall have beneficial ownership of less than 50% of the combined voting
power in the election of directors of the surviving corporation; or

(d) during any period of 12 consecutive months, a majority of the members of the
board of directors (or functional equivalent thereof) of Seller ceases to be
composed of individuals who were either (x) nominated by, or whose nomination
was approved by, the board of directors of Seller with the affirmative vote of a
majority of the members of said board of directors at the time of such
nomination or election or (y) appointed by members of said board of directors so
nominated or elected; or.

(e) consummation by Seller of any sale or disposition, directly or indirectly,
of any of the Collateral or any interest therein to any Third Person, including
by operation of law or otherwise, except as permitted under this Agreement
(including pursuant to an In-License Agreement, a Licensing Transaction or a
Co-Promotion Arrangement);

(f) consummation by Seller of any sale or disposition, directly or indirectly,
of any rights to or interest in any Product to any Third Person, including by
operation of law or otherwise, that adversely affects Purchaser’s right to
receive the Product Royalty or Purchaser Licensing/Co-Promote Payments, except
as permitted under this Agreement (including pursuant to an In-License
Agreement, a Licensing Transaction or a Co-Promotion Arrangement);

(g) the grant by Seller or any of its Affiliates at any time during the Royalty
Period to a Third Person of a license to market, offer for sale and sell Korlym
in the U.S., except in connection with a Co-Promotion Arrangement.

“Closing” has the meaning set forth in Section 1.4.

“Closing Date” has the meaning set forth in Section 1.4.

“Co-Promotion Arrangement” means an arrangement in which Seller grants
co-promotion rights in any Product in the Territory and Seller continues to
invoice all sales of such Product in the Territory.

“Collateral” means the Additional Collateral and, in the event of a
Recharacterization, the Additional Collateral plus the Purchased Receivables.

“Confidential Information” has the meaning set forth in Section 5.1.

 

Annex A-4



--------------------------------------------------------------------------------

“Damages” means any loss, damage, Liability, claim, demand, settlement amount,
judgment, award, fine, penalty, Tax, fee (including any reasonable legal fee,
expert fee, accounting fee or advisory fee), charge, cost (including any
reasonable cost of investigation and court cost) or expense of any nature.

“EBITDA” means, for such period determined on a consolidated basis in accordance
with GAAP, net profit or loss plus (without duplication and to the extent
deducted in determining net profit or loss) (a) interest expense net of interest
income, (b) provision for income taxes and (c) depreciation, amortization and
stock-based compensation and other similar non-cash expenses; provided that, to
the extent included in EBITDA and without duplication, the following shall be
excluded: (i) extraordinary gains and losses and unusual or non-recurring income
or charges, (ii) currency translation gains and losses related to currency
remeasurements of Indebtedness and (iii) fair value non-cash gains or losses of
swaps, derivatives or similar arrangements.

“Effective Date” has the meaning set forth in the Preamble.

“EMEA” means the European Medicines Agency or any successor agency thereto.

“Encumbrance” means any lien, charge, security interest, mortgage, option,
pledge, assignment or any other encumbrance of any Person of any kind
whatsoever.

“Enforcement Action” means any Proceeding brought, or assertion made, by Seller
(whether as plaintiff or by means of counterclaim) against any Third Person
relating to arising out of any infringement, misuse or misappropriation by such
Third Person of any Product Patent Rights.

“Event of Default” means each of the following events or occurrences:

(a) failure of Seller to deliver or cause to be delivered to Purchaser any
Product Royalty payment, Purchaser Licensing/Co-Promote Payment or Quarterly
Cap, as applicable, when and as such payment is due and payable in accordance
with the terms of this Agreement and such failure is not cured within 30 days
after written notice thereof is given to Seller by Purchaser;

(b) Seller becomes subject to a Bankruptcy Event; and

(c) Purchaser shall fail to have a first-priority perfected security interest
under the applicable UCC (or any comparable law) of all applicable jurisdictions
in the United States in any of the Additional Collateral and such first-priority
perfected security interest is not restored within 5 Business Days after written
notice thereof is given to Seller by Purchaser, other than in connection with a
Licensing Transaction.

“FDA” means the United States Food and Drug Administration and any successor
entity thereto.

 

Annex A-2



--------------------------------------------------------------------------------

“Funded Activities” means any and all activities, efforts and services performed
in furtherance of the research, discovery, development, commercialization and
exploitation of Product, including the purchase of materials, general and
administrative expenses, corporate infrastructure and corporate overhead.

“GAAP” means United States generally accepted accounting principles,
consistently applied throughout the Seller’s organization.

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority (including supranational authority), instrumentality,
regulatory body, court, central bank or other Person exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

“Guaranty” of any Person means any obligation, contingent or otherwise, of such
Person (a) to pay any Liability of any other Person or to otherwise protect, or
having the practical effect of protecting, the holder of any such Liability
against loss (whether such obligation arises by virtue of such Person being a
partner of a partnership or participant in a joint venture or by agreement to
pay, to keep well, to purchase assets, goods, securities or services or to take
or pay, or otherwise) or (b) incurred in connection with the issuance by a Third
Person of a Guaranty of any Liability of any other Person (whether such
obligation arises by agreement to reimburse or indemnify such Third Person or
otherwise). The word “Guarantee” when used as a verb has the correlative
meaning.

“Indebtedness” of any Person means (a) any obligation of such Person for
borrowed money, (b) any obligation of such Person evidenced by a bond,
debenture, note or other similar instrument, (c) any obligation of such Person
to pay the deferred purchase price of property or services, except a trade
account payable that arise in the ordinary course of business, (d) any
obligation of such Person as lessee under a capital lease, (e) any Mandatorily
Redeemable Stock of such Person, (f) any obligation of such Person to purchase
securities or other property that arises out of or in connection with the sale
of the same or substantially similar securities or property, (g) any
non-contingent obligation of such Person to reimburse any other Person in
respect of amounts paid under a letter of credit or other Guaranty issued by
such other Person, (h) any Indebtedness of others secured by an Encumbrance on
any asset of such Person and (i) any Indebtedness of others Guaranteed by such
Person.

“Indemnifiable Tax Claim” has the meaning set forth in Section 7.1.

“Indemnifiable Taxes” means any withholding Tax (including interest and
penalties thereon and additional amounts hereto) on any amounts payable to
Purchaser under this Agreement and any costs and expenses reasonably incurred by
Seller in connection with the defense of any Indemnifiable Tax Claim.

 

Annex A-3



--------------------------------------------------------------------------------

“In-License Agreement” means that certain License Agreement between Seller and
the Board of Trustees of The Leland Stanford Junior University effective as of
July 1, 1999, as amended from time to time.

“Know-How” means all know-how, trade secrets, confidential or proprietary
information, research in progress, algorithms, data, databases, data
collections, designs, processes, procedures, methods, protocols, materials,
formulae, drawings, schematics, blueprints, flow charts, models, strategies,
prototypes, techniques, and the results of experimentation and testing,
including samples, existing as of the Effective Date or at any time thereafter.

“Knowledge” means, (a) when referring to Seller, the actual knowledge of
Seller’s “Named Executive Officers” (as defined in Section 16 of the Securities
Exchange Act of 1934, as amended from time to time), and (b) when referring to
Purchaser, the actual knowledge of any management-level employee of Purchaser or
any of its Affiliates.

“Korlym” means Korlym™ (mifepristone) 300 mg Tablets or any other dosage of
mifepristone that is approved any time and from time to time during the Royalty
Period.

“Liability” of any Person means (in each case, whether with full or limited
recourse) any indebtedness, liability, obligation, covenant or duty of or
binding upon, or any term or condition to be observed by or binding upon, such
Person or any of its assets, of any kind, nature or description, direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, whether arising under contract, Applicable Law, or
otherwise, whether now existing or hereafter arising, and whether for the
payment of money or the performance or non-performance of any act.

“Licensing Transaction” means any license by Seller (a) of any Product Patent
Rights covering Korlym solely for use outside the United States, (b) of any
Product Patent Rights covering any other Product anywhere in the Territory, and
(c) in the Manufacturing and Supply Agreement.

“Licensing/Co-Promote Information” has the meaning set forth in Section 2.1(c).

“Licensing/Co-Promote Upfront and Milestone Payments” means with respect to each
Licensing Transaction or Co-Promotion Arrangement entered into during the period
of time commencing on the Effective Date and ending on the Threshold Date, an
amount equal to all upfront, milestone or other contingent consideration
consisting of cash or cash equivalents actually received by Seller or its
Affiliates in connection with, under, or as a result of, such Licensing
Transaction or Co-Promotion Arrangement.

“Mandatorily Redeemable Stock” means, with respect to any Person, any share of
such Person’s capital stock to the extent that it is (a) redeemable, payable or
required to be purchased or otherwise retired or extinguished, or convertible
into any Indebtedness or other Liability of such Person, (i) at a fixed or
determinable date, whether by operation of a sinking fund or otherwise, (ii) at
the option of any Person other than such Person or (iii) upon the occurrence of
a

 

Annex A-4



--------------------------------------------------------------------------------

condition not solely within the control of such Person, such as a redemption
required to be made out of future earnings or (b) convertible into shares of
such Person’s capital stock described in subsection (a) above.

“Manufacturing and Supply Agreement” means that certain Manufacturing and Supply
Agreement effective as of March 21, 2012 between Seller and Formulation
Technologies, LLC D/B/A PharmaForm, LLC.

“Material Adverse Effect” means a material adverse effect on: (a) the validity
or enforceability of any of the Transaction Documents; (b) the back-up security
interest granted pursuant to Section 4.7; (c) the security interest granted
pursuant to Section 4.8; (d) the right or ability of Seller to grant any of the
rights or perform any of its obligations under any of the Transaction Documents
or to consummate any of the transactions contemplated thereby; (e) the rights
and remedies of Purchaser under any of the Transaction Documents; (f) the right
of Purchaser to receive any Product Royalty payment, Purchaser
Licensing/Co-Promote Payment or the timing, amount or duration of such Product
Royalty payment or Purchaser Licensing/Co-Promote Payment; (g) the Purchased
Receivables or any of Purchaser’s right, title and interest therein, thereto and
thereunder; or (h) Seller’s title to or control of, or the validity or
enforceability of, any of the Product Patent Rights or Product Trademarks.

“Party” or “Parties” has the meaning set forth in the Preamble

“Patents” means all patents and patent applications existing as of the Effective
Date and all patent applications filed or patents issued hereafter, including
any continuation, continuation-in-part, division, provisional or any substitute
applications, any patent issued with respect to any of the foregoing patent
applications, any reissue, reexamination, renewal or patent term extension or
adjustment (including any supplementary protection certificate) of any such
patent, and any confirmation patent or registration patent or patent of addition
based on any such patent, and all foreign counterparts of any of the foregoing.

“Permitted Encumbrances” means:

(a) Encumbrances created in favor of Purchaser pursuant to this Agreement;

(b) inchoate Encumbrances for Taxes not yet delinquent or Encumbrances for Taxes
which are being contested in good faith and by appropriate proceedings and for
which adequate reserves have been established in accordance with GAAP;

(c) Encumbrances in respect of property of Seller imposed by Applicable Law
which were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money, such as carriers’, warehousemen’s,
distributors’, wholesalers’, materialmen’s and mechanics’ liens and other
similar Encumbrances arising in the ordinary course of business and which do not
in the aggregate materially detract from the value of the property of Seller and
do not materially impair the use thereof in the operation of the business of
Seller;

 

Annex A-5



--------------------------------------------------------------------------------

(d) Encumbrances (i) imposed by Applicable Law or deposits made in connection
therewith in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security
legislation, (ii) incurred in the ordinary course of business to secure the
performance of tenders, statutory obligations (other than excise Taxes), surety,
stay, customs and appeal bonds, statutory bonds, bids, leases, government
contracts, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money)
or (iii) arising by virtue of deposits made in the ordinary course of business
to secure liability for premiums to insurance carriers imposed by Applicable Law
or deposits made in connection therewith in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security legislation; provided, however, that, in the case of each of
subclauses (i), (ii) and (iii) of this clause (d), (A) such Encumbrances are for
amounts not yet due and payable or delinquent or, to the extent such amounts are
so due and payable, such amounts are being contested in good faith and by
appropriate proceedings and such contest is effective under Applicable Law to
stay any attempt by the holder of such Encumbrance to realize thereon and for
which adequate reserves have been established in accordance with GAAP; and
(ii) to the extent such Encumbrances are not imposed by Applicable Law, such
Liens shall in no event encumber any property other than cash and cash
equivalents; and

(e) Encumbrances, consisting of the rights of licensors or licensees, existing
on the date of this Agreement or granted or created in the ordinary course of
business after the date of this Agreement, in each such case pursuant to the
In-License Agreement or in connection with a Licensing Transaction.

“Person” means any natural person, firm, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or any other legal entity,
including public bodies, whether acting in an individual, fiduciary or other
capacity.

“Pharmakon” has the meaning set forth in Section 1.5(e).

“Pre-Royalty Period Purchaser Licensing/Co-Promote Payments” has the meaning set
forth in Section 2.1(c).

“Proceeding” means any action, suit, claim, litigation, arbitration, mediation,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding and any informal proceeding), prosecution, contest,
hearing, inquiry, inquest, audit, examination or investigation commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Authority, any arbitrator or arbitration panel or any mediator.

“Product” means (a) any pharmaceutical drug product that contains mifepristone,
including Korlym, and (b) any pharmaceutical drug product that contains a
selective glucocorticoid receptor II antagonist. For purposes of this Agreement,
“Product” is used to refer both to a single Product and more than one Product,
as the context dictates.

 

Annex A-6



--------------------------------------------------------------------------------

“Product Net Sales” means the gross amount invoiced by Seller or an Affiliate of
Seller to Third Persons in bona fide arm’s length transactions or, where the
sale is not both arm’s length and exclusively for money, the price that would
have been invoiced if it had been so, for the marketing or sale of Product in
the Territory, less the following items without duplication:

(a) any reasonable and customary trade, cash and quantity discounts and
promotional credits or allowances actually given or made for purchase
chargebacks, price reductions, returns, rebates, quantity, trade or early-cash
discounts, on account of or in relation to the invoiced sale of Product;

(b) amounts repaid, credited, accrued or reserved, and allowances or adjustments
given, by reason of returns, rejections, or recalls of Product, retroactive
price reductions affecting Product or billing errors;

(c) reasonable and customary rebates and chargebacks to pharmacy benefit
managers and managed health organizations;

(d) redemption costs associated with any voucher, coupon, loyalty card or other
co-pay assistance programs;

(e) rebates required by Applicable Law (including Medicare rebates);

(f) write-offs or allowances for bad debts or uncollectible amounts;

(g) any duty, Tax, excise or governmental charge actually levied upon or
measured by the sale, transportation and/or delivery of Product related to or
based upon sales of Product, including applicable value added Taxes but
excluding any income-based or related Taxes and any transfer Taxes; and

(h) any reasonable and customary distribution, transportation and handling
charges or allowances (including freight, postage, shipping and insurance)
incurred on account of or in relation to the invoiced sales price of Product,
provided the amounts are separately charged on the relevant invoice.

“Product Patent Rights” means Patents in the Territory which are owned or
controlled by Seller, the subject matter of which is necessary in development,
manufacture, use, marketing, promotion, sale or distribution of Product.

“Product Payments” means, with respect to any period occurring during the
Royalty Period, the sum of (a) all Product Net Sales during such period, (b) all
Product-Related Damages actually received by Seller or its Affiliates during
such period and (c) without duplication of any payments that would otherwise be
included in (a) or (b) above, all consideration consisting of cash or cash
equivalents actually received by Seller or its Affiliates in connection with,
under, or as a result of, a Licensing Transaction or Co-Promotion Arrangement
other than Licensing/Co-Promote Upfront and Milestone Payments.

 

Annex A-7



--------------------------------------------------------------------------------

“Product-Related Damages” means (a) all recoveries, consideration, compensation,
payments, collections, settlements and other amounts (including damages, awards,
interest and penalties) of any kind or nature actually received by Seller or its
Affiliates in substitution or compensation for, or otherwise in lieu of, any
Product Net Sales arising out of or resulting from any Enforcement Action, less
(b) all out-of-pocket costs and expenses (including reasonable attorneys’ fees)
incurred by Seller or its Affiliates in connection with such Enforcement Action.

“Product Royalty” has the meaning set forth in Section 2.1(a).

“Product Trademarks” has the meaning set forth in Section 3.1(l).

“PTO” means the United States Patent and Trademark Office.

“Purchase Price” has the meaning set forth in Section 1.2(a).

“Purchased Receivables” means (a) the Product Royalty and each payment thereof,
(b) any Product Royalty underpayments or other monetary recoveries resulting
from an audit of Seller pursuant to Section 2.3, (c) any Purchaser
Licensing/Co-Promote Payments and (d) any interest on any amounts referred to in
clauses (a), (b) and (c) above payable by Seller to Purchaser pursuant to
Section 2.5; in the case of clauses (a), (b) and (c) above, irrespective of any
amounts which may be payable by Seller or any of its Affiliates to Third
Persons.

“Purchaser” has the meaning set forth in the Preamble.

“Purchaser Licensing/Co-Promote Payments” has the meaning set forth in
Section 2.1(c).

“Quarterly Cap” has the meaning set forth in Section 2.1(b).

“Recharacterization” has the meaning set forth in Section 4.7.

“Regulatory Approvals” means the New Drug Application, Abbreviated New Drug
Application, Biologics License Application, or similar application which is
required to be filed by Seller with the appropriate Governmental Authority
(e.g., the FDA in the United States; the EMEA in Europe) to obtain approval to
market a Product in the relevant jurisdiction and issued (or to be issued) in
the name of the Seller (or its Affiliates), and any amendments or supplements
thereto, including NDA number 202107 approved by the FDA with respect to Korlym
on February 17, 2012.

“Resource Allocation Statement” has the meaning set forth in Section 2.2(c).

“Royalty Period” means the period of time commencing on April 1, 2013 and ending
on the Threshold Date.

“Royalty Reports” has the meaning set forth in Section 2.2(a).

 

Annex A-8



--------------------------------------------------------------------------------

“SEC” means the U.S. Securities and Exchange Commission and any successor entity
thereto.

“Seller” has the meaning set forth in the Preamble.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called (including
interest and penalties thereon and any additions thereto) by any Governmental
Authority, on whomsoever and wherever imposed, levied, collected, withheld or
assessed.

The “Term” of this Agreement will be as set forth in Section 6.1.

“Territory” means worldwide.

“Third Person” means any Person other than the Parties or their respective
Affiliates.

“Threshold Amount” equals $45,000,000.

“Threshold Date” means the date on which Purchaser has actually received an
aggregate amount of payments on account of the Purchased Receivables equal to
the Threshold Amount.

“Transaction Documents” means, collectively, this Agreement, the Bill of Sale,
and any document, certificate or other instrument delivered in connection
therewith.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that, if, with respect to any financing
statement or by reason of any provisions of law, the perfection or the effect of
perfection or non-perfection of Purchaser’s ownership interest in the Purchased
Receivables, the back-up security interest granted pursuant to Section 4.7, or
the security interest granted pursuant to Section 4.8 is governed by the Uniform
Commercial Code as in effect in a jurisdiction of the United States other than
the State of New York, then “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in such other jurisdiction for purposes of the
provisions of this Agreement and any financing statement relating to such
perfection or effect of perfection or non-perfection.

“U.S.” or “United States” means the United States of America, its 50 states,
each territory thereof and the District of Columbia.

“Unaudited Financial Statements” has the meaning set forth in Section 2.2(b).

“United States Luxembourg Double Tax Convention” means the Convention Between
the Government of the Grand Duchy of Luxembourg and the Government of the United
States of America for the Avoidance of Double Taxation and the Prevention of
Fiscal Evasion with respect to Taxes on Income and Capital, dated as of April 3,
1996, and as amended by a protocol signed May 20, 2010.

 

Annex A-9



--------------------------------------------------------------------------------

SCHEDULE 3.1(j)

PRODUCT PATENT RIGHTS

[see attached]

 

A-1



--------------------------------------------------------------------------------

TITLE

 

INVENTOR(S)

 

COUNTRY

 

PATENT
NUMBER

 

APPLICATION
NUMBER

 

PUBLICATION NUMBER

 

STATUS

 

FILING
DATE

4-TRIFLUOROMETHYL-PHENYL SUBSTITUTED FUSED RING AZADECALIN MODULATORS     United
States of America         Closed   ALKYL-KETONE FUSED AZADECALIN MODULATORS    
United States of America         Unfiled   ANTIGLUCOCORTICOID THERAPY FOR THE
PREVENTION OF NEUROLOGICAL DAMAGE IN PREMATURE INFANTS   Joseph Belanoff  
Australia   2004258992   2004258992   2004258992   Issued   22-Jul-04
ANTIGLUCOCORTICOID THERAPY FOR THE PREVENTION OF NEUROLOGICAL DAMAGE IN
PREMATURE INFANTS   Joseph Belanoff   Canada     2532415     Allowed   22-Jul-04
ANTIGLUCOCORTICOID THERAPY FOR THE PREVENTION OF NEUROLOGICAL DAMAGE IN
PREMATURE INFANTS   Joseph Belanoff   European Patent Office     47572086  
1648439   Published   22-Jul-04 ANTIGLUCOCORTICOID THERAPY FOR THE PREVENTION OF
NEUROLOGICAL DAMAGE IN PREMATURE INFANTS   Joseph Belanoff   PCT    
PCTUS2004023592   WO 2005/009382 A2   Closed   22-Jul-04 ANTIGLUCOCORTICOID
THERAPY FOR THE PREVENTION OF NEUROLOGICAL DAMAGE IN PREMATURE INFANTS   Joseph
Belanoff   United States of America     10896149   US-2005-0080061-A1   Closed  
20-Jul-04 ANTIGLUCOCORTICOID THERAPY FOR THE PREVENTION OF NEUROLOGICAL DAMAGE
IN PREMATURE INFANTS   Joseph Belanoff   United States of America     12238751  
US-2009-0029959-A1   Closed   26-Sep-08 ANTIGLUCOCORTICOID THERAPY FOR THE
PREVENTION OF NEUROLOGICAL DAMAGE IN PREMATURE INFANTS   Joseph Belanoff  
United States of America     13034478   US-2011-0144072-A1   Closed   24-Feb-11
ANTIGLUCOCORTICOID THERAPY FOR THE PREVENTION OF NEUROLOGICAL DAMAGE IN
PREMATURE INFANTS   Joseph Belanoff   United States of America     60489601    
Closed   23-Jul-03 ANTIGLUCOCORTICOIDS FOR THE TREATMENT OF CATATONIA   Joseph
Belanoff   Australia   2004259011   2004259011     Issued   23-Jul-04
ANTIGLUCOCORTICOIDS FOR THE TREATMENT OF CATATONIA   Joseph Belanoff   European
Patent Office     47790175   1648469   Published   23-Jul-04 ANTIGLUCOCORTICOIDS
FOR THE TREATMENT OF CATATONIA   Joseph Belanoff   PCT     PCTUS2004023761   WO
2005/009388 A2   Closed   23-Jul-04



--------------------------------------------------------------------------------

ANTIGLUCOCORTICOIDS FOR THE TREATMENT OF CATATONIA   Joseph Belanoff   United
States of America     60489671     Closed   23-Jul-03 ANTIGLUCOCORTICOIDS FOR
THE TREATMENT OF CATATONIA   Joseph K. Belanoff   Canada     2532594     Allowed
  23-Jul-04 ANTIGLUCOCORTICOIDS FOR THE TREATMENT OF CATATONIA   Joseph K.
Belanoff   United States of America   8097606   10896143   US-2005-0080066-A1  
Issued   20-Jul-04 ANTIGLUCOCORTICOIDS FOR THE TREATMENT OF POSTPARTUM PSYCHOSIS
  Joseph Belanoff M.D.   Australia   2004208842   2004208842   2004208842  
Issued   4-Feb-04 ANTIGLUCOCORTICOIDS FOR THE TREATMENT OF POSTPARTUM PSYCHOSIS
  Joseph Belanoff M.D.   Canada     2514966     Closed   4-Feb-04
ANTIGLUCOCORTICOIDS FOR THE TREATMENT OF POSTPARTUM PSYCHOSIS   Joseph Belanoff
M.D.   European Patent Office     47081849   1599208   Published   4-Feb-04
ANTIGLUCOCORTICOIDS FOR THE TREATMENT OF POSTPARTUM PSYCHOSIS   Joseph Belanoff
M.D.   Japan     2006503313   2006-516651 (T)   Closed   4-Feb-04
ANTIGLUCOCORTICOIDS FOR THE TREATMENT OF POSTPARTUM PSYCHOSIS   Joseph Belanoff
M.D.   PCT     PCTUS2004003183   WO 2004/069202 A2   Closed   4-Feb-04
ANTIGLUCOCORTICOIDS FOR THE TREATMENT OF POSTPARTUM PSYCHOSIS   Joseph Belanoff
M.D.   United States of America     10772919   US-2004-0229855-A1   Closed  
4-Feb-04 ANTIGLUCOCORTICOIDS FOR THE TREATMENT OF POSTPARTUM PSYCHOSIS   Joseph
Belanoff M.D.   United States of America     60445284     Closed   4-Feb-03
ANTIGLUCOCORTICOIDS FOR THE TREATMENT POSTPARTUM DEPRESSION   United States of
America         Closed   AZADECALIN COMPOUNDS, PHARMACEUTICAL COMPOSITIONS
COMPRISING THE SAME AND THEIR USE AS GLUCOCORTICOID RECEPTOR MODULATORS   Robin
Douglas Clark, Nicholas Ray, Paul Blaney, Christopher Hurley, Karen Williams,
Hazel Hunt, David Clark   Israel     176706     Pending   10-Jan-05



--------------------------------------------------------------------------------

AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas
Ray, Paul Blaney, Christopher Hurley, Hazel Hunt, David Clark, Karen Williams  
United States of America     12691684   US-2010-0120759-A1   Published  
21-Jan-10 AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark,
Nicholas Ray, Paul Blaney, Christopher Hurley, Hazel Hunt, David Clark, Karen
Williams   United States of America   7678813   10596998   US-2007-0203179-A1  
Issued   8-Mar-07 AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas
Clark, Nicholas Ray, Paul Blaney, Christopher Hurley, Karen Williams, Hazel
Hunt, David Clark   Australia     2005206497   2005206497   Issued   10-Jan-05
AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas
Ray, Paul Blaney, Christopher Hurley, Karen Williams, Hazel Hunt, David Clark  
Austria   1761497   57113169   1761497   Issued   10-Jan-05 AZADECALIN
GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas Ray, Paul
Blaney, Christopher Hurley, Karen Williams, Hazel Hunt, David Clark   Belgium  
1761497   57113169   1761497   Issued   10-Jan-05 AZADECALIN GLUCOCORTICOID
RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas Ray, Paul Blaney,
Christopher Hurley, Karen Williams, Hazel Hunt, David Clark   Canada     2552419
    Pending   10-Jan-05



--------------------------------------------------------------------------------

AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas
Ray, Paul Blaney, Christopher Hurley, Karen Williams, Hazel Hunt, David Clark  
China     2.0058E+12   CN101119970A   Closed   10-Jan-05 AZADECALIN
GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas Ray, Paul
Blaney, Christopher Hurley, Karen Williams, Hazel Hunt, David Clark   China    
NotYetAvailable     Closed   10-Jan-05 AZADECALIN GLUCOCORTICOID RECEPTOR
MODULATORS   Robin Douglas Clark, Nicholas Ray, Paul Blaney, Christopher Hurley,
Karen Williams, Hazel Hunt, David Clark   Cyprus   CY1110491   57113169  
1761497   Issued   10-Jan-05 AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS  
Robin Douglas Clark, Nicholas Ray, Paul Blaney, Christopher Hurley, Karen
Williams, Hazel Hunt, David Clark   Denmark   1761497   57113169   1761497  
Issued   10-Jan-05 AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas
Clark, Nicholas Ray, Paul Blaney, Christopher Hurley, Karen Williams, Hazel
Hunt, David Clark   European Patent Office   1761497   57113169   1761497  
Issued   10-Jan-05 AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas
Clark, Nicholas Ray, Paul Blaney, Christopher Hurley, Karen Williams, Hazel
Hunt, David Clark   Finland   1761497   57113169   1761497   Issued   10-Jan-05



--------------------------------------------------------------------------------

AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas
Ray, Paul Blaney, Christopher Hurley, Karen Williams, Hazel Hunt, David Clark  
France   1761497   57113169   1761497   Issued   10-Jan-05 AZADECALIN
GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas Ray, Paul
Blaney, Christopher Hurley, Karen Williams, Hazel Hunt, David Clark   Germany  
6.02005E+11   57113169   1761497   Issued   10-Jan-05 AZADECALIN GLUCOCORTICOID
RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas Ray, Paul Blaney,
Christopher Hurley, Karen Williams, Hazel Hunt, David Clark   Greece   1761497  
57113169   1761497   Issued   10-Jan-05 AZADECALIN GLUCOCORTICOID RECEPTOR
MODULATORS   Robin Douglas Clark, Nicholas Ray, Paul Blaney, Christopher Hurley,
Karen Williams, Hazel Hunt, David Clark   Hong Kong   1097409   71030096  
1097409   Issued   10-Jan-05 AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS  
Robin Douglas Clark, Nicholas Ray, Paul Blaney, Christopher Hurley, Karen
Williams, Hazel Hunt, David Clark   Ireland   1761497   57113169   1761497  
Issued   10-Jan-05 AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas
Clark, Nicholas Ray, Paul Blaney, Christopher Hurley, Karen Williams, Hazel
Hunt, David Clark   Italy   1761497   57113169   1761497   Issued   10-Jan-05



--------------------------------------------------------------------------------

AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas
Ray, Paul Blaney, Christopher Hurley, Karen Williams, Hazel Hunt, David Clark  
Japan   4851345   2006549454   2007-517894   Issued   10-Jan-05 AZADECALIN
GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas Ray, Paul
Blaney, Christopher Hurley, Karen Williams, Hazel Hunt, David Clark   Luxembourg
  1761497   57113169   1761497   Issued   10-Jan-05 AZADECALIN GLUCOCORTICOID
RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas Ray, Paul Blaney,
Christopher Hurley, Karen Williams, Hazel Hunt, David Clark   Monaco   1761497  
57113169   1761497   Issued   10-Jan-05 AZADECALIN GLUCOCORTICOID RECEPTOR
MODULATORS   Robin Douglas Clark, Nicholas Ray, Paul Blaney, Christopher Hurley,
Karen Williams, Hazel Hunt, David Clark   Netherlands   1761497   57113169  
1761497   Issued   10-Jan-05 AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS  
Robin Douglas Clark, Nicholas Ray, Paul Blaney, Christopher Hurley, Karen
Williams, Hazel Hunt, David Clark   New Zealand   548374   548374   548374  
Issued   10-Jan-05 AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas
Clark, Nicholas Ray, Paul Blaney, Christopher Hurley, Karen Williams, Hazel
Hunt, David Clark   Norway     20063456     Pending   10-Jan-05



--------------------------------------------------------------------------------

AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas
Ray, Paul Blaney, Christopher Hurley, Karen Williams, Hazel Hunt, David Clark  
PCT     PCTUS0500607   WO2005/070893   Closed   10-Jan-05 AZADECALIN
GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas Ray, Paul
Blaney, Christopher Hurley, Karen Williams, Hazel Hunt, David Clark   Portugal  
1761497   57113169   1761497   Issued   10-Jan-05 AZADECALIN GLUCOCORTICOID
RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas Ray, Paul Blaney,
Christopher Hurley, Karen Williams, Hazel Hunt, David Clark   Republic of Korea
  10-1135885   1.02007E+12     Issued   10-Jan-05 AZADECALIN GLUCOCORTICOID
RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas Ray, Paul Blaney,
Christopher Hurley, Karen Williams, Hazel Hunt, David Clark   Singapore   123518
  2006044507     Issued   10-Jan-05 AZADECALIN GLUCOCORTICOID RECEPTOR
MODULATORS   Robin Douglas Clark, Nicholas Ray, Paul Blaney, Christopher Hurley,
Karen Williams, Hazel Hunt, David Clark   South Africa   2006/05634   200605634
    Issued   10-Jan-05 AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS   Robin
Douglas Clark, Nicholas Ray, Paul Blaney, Christopher Hurley, Karen Williams,
Hazel Hunt, David Clark   Spain   1761497   57113169   1761497   Issued  
10-Jan-05



--------------------------------------------------------------------------------

AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas
Ray, Paul Blaney, Christopher Hurley, Karen Williams, Hazel Hunt, David Clark  
Sweden   1761497   57113169   1761497   Issued   10-Jan-05 AZADECALIN
GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas Ray, Paul
Blaney, Christopher Hurley, Karen Williams, Hazel Hunt, David Clark  
Switzerland   1761497   57113169   1761497   Issued   10-Jan-05 AZADECALIN
GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas Ray, Paul
Blaney, Christopher Hurley, Karen Williams, Hazel Hunt, David Clark   United
Kingdom   1761497   57113169   1761497   Issued   10-Jan-05 AZADECALIN
GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas Ray, Paul
Blaney, Christopher Hurley, Karen Williams, Hazel Hunt, David Clark   United
States of America     60535460     Closed   9-Jan-04 CHRONIC PAIN:
GASTROESOPHAGEAL REFLUX DISEASE (GERD)   Joseph Belanoff M.D.   United States of
America         Closed   COMBINATION STEROID AND GLUCOCORTICOID RECEPTOR
ANTAGONIST THERAPY   Joe Belanoff, Peter Lockey   PCT     PCTUS2012020521    
Pending   6-Jan-12 COMBINATION STEROID AND GLUCOCORTICOID RECEPTOR ANTAGONIST
THERAPY   Joe Belanoff, Peter Lockey   United States of America     13345242    
Pending   6-Jan-12 COMBINATION STEROID AND GLUCOCORTICOID RECEPTOR ANTAGONIST
THERAPY   Joe Belanoff, Peter Lockey   United States of America     61430786    
Pending   7-Jan-11



--------------------------------------------------------------------------------

COMBINATION STEROID AND GLUCOCORTOID RECEPTOR ANTAGONIST THERAPY   Joe Belanoff,
Peter Lockey   United States of America     61492440     Pending   2-Jun-11
FUSED RING AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS   Robin D. Clark,
Nicholas Ray, Paul Blaney, Christopher Hurley, Karen Williams   United States of
America         Pending   16-Feb-12 FUSED RING AZADECALIN GLUCOCORTICOID
RECEPTOR MODULATORS   Robin D. Clark, Nicholas Ray, Paul Blaney, Christopher
Hurley, Karen Williams   United States of America     13046529  
US-2011-0166110-A1   Closed   11-Mar-11 FUSED RING AZADECALIN GLUCOCORTICOID
RECEPTOR MODULATORS   Robin D. Clark, Nicholas Ray, Paul Blaney, Christopher
Hurley, Karen Williams   United States of America     13398757     Closed  
16-Feb-12 FUSED RING AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS   Robin
Douglas Clark, Nicholas Ray, Paul Blaney, Christopher Hurley   Hong Kong  
HK1104813   71069036   1104813   Issued   9-Mar-05 FUSED RING AZADECALIN
GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas Ray, Paul
Blaney, Christopher Hurley   United States of America     60551836     Closed  
9-Mar-04 FUSED RING AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS   Robin
Douglas Clark, Nicholas Ray, Paul Blaney, Christopher Hurley, Karen Williams  
Australia   2005222421   2005222421   2005222421   Issued   9-Mar-05 FUSED RING
AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas
Ray, Paul Blaney, Christopher Hurley, Karen Williams   Austria   1735308  
57252959   1735308   Issued   9-Mar-05



--------------------------------------------------------------------------------

FUSED RING AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark,
Nicholas Ray, Paul Blaney, Christopher Hurley, Karen Williams   Belgium  
1735308   57252959   1735308   Issued   9-Mar-05 FUSED RING AZADECALIN
GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas Ray, Paul
Blaney, Christopher Hurley, Karen Williams   Canada     2558899     Pending  
9-Mar-05 FUSED RING AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS   Robin
Douglas Clark, Nicholas Ray, Paul Blaney, Christopher Hurley, Karen Williams  
China   ZL200580011481.5   2.0058E+12   CN101027301A   Issued   9-Mar-05 FUSED
RING AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark,
Nicholas Ray, Paul Blaney, Christopher Hurley, Karen Williams   Cyprus   1735308
  57252959   1735308   Issued   9-Mar-05 FUSED RING AZADECALIN GLUCOCORTICOID
RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas Ray, Paul Blaney,
Christopher Hurley, Karen Williams   Denmark   1735308   57252959   1735308  
Issued   9-Mar-05 FUSED RING AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS  
Robin Douglas Clark, Nicholas Ray, Paul Blaney, Christopher Hurley, Karen
Williams   European Patent Office   1735308   57252959   1735308   Issued  
9-Mar-05 FUSED RING AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS   Robin
Douglas Clark, Nicholas Ray, Paul Blaney, Christopher Hurley, Karen Williams  
Finland   1735308   57252959   1735308   Issued   9-Mar-05



--------------------------------------------------------------------------------

FUSED RING AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark,
Nicholas Ray, Paul Blaney, Christopher Hurley, Karen Williams   France   1735308
  57252959   1735308   Issued   9-Mar-05 FUSED RING AZADECALIN GLUCOCORTICOID
RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas Ray, Paul Blaney,
Christopher Hurley, Karen Williams   Germany   6.02005E+11   57252959   1735308
  Issued   9-Mar-05 FUSED RING AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS  
Robin Douglas Clark, Nicholas Ray, Paul Blaney, Christopher Hurley, Karen
Williams   Greece   1735308   57252959   1735308   Issued   9-Mar-05 FUSED RING
AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas
Ray, Paul Blaney, Christopher Hurley, Karen Williams   India     3745CHENP2006  
  Pending   9-Mar-05 FUSED RING AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS  
Robin Douglas Clark, Nicholas Ray, Paul Blaney, Christopher Hurley, Karen
Williams   Ireland   1735308   57252959   1735308   Issued   9-Mar-05 FUSED RING
AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas
Ray, Paul Blaney, Christopher Hurley, Karen Williams   Israel     177982    
Pending   9-Mar-05 FUSED RING AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS  
Robin Douglas Clark, Nicholas Ray, Paul Blaney, Christopher Hurley, Karen
Williams   Italy   1735308   57252959   1735308   Issued   9-Mar-05 FUSED RING
AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas
Ray, Paul Blaney, Christopher Hurley, Karen Williams   Japan   4931794  
2007503030   2007-528417   Issued   9-Mar-05



--------------------------------------------------------------------------------

FUSED RING AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark,
Nicholas Ray, Paul Blaney, Christopher Hurley, Karen Williams   Luxembourg  
1735308   57252959   1735308   Issued   9-Mar-05 FUSED RING AZADECALIN
GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas Ray, Paul
Blaney, Christopher Hurley, Karen Williams   Monaco   1735308   57252959  
1735308   Issued   9-Mar-05 FUSED RING AZADECALIN GLUCOCORTICOID RECEPTOR
MODULATORS   Robin Douglas Clark, Nicholas Ray, Paul Blaney, Christopher Hurley,
Karen Williams   Netherlands   1735308   57252959   1735308   Issued   9-Mar-05
FUSED RING AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark,
Nicholas Ray, Paul Blaney, Christopher Hurley, Karen Williams   New Zealand  
550362   550362   Not available   Issued   9-Mar-05 FUSED RING AZADECALIN
GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas Ray, Paul
Blaney, Christopher Hurley, Karen Williams   Norway         Closed   9-Mar-05
FUSED RING AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark,
Nicholas Ray, Paul Blaney, Christopher Hurley, Karen Williams   PCT    
PCTUS0508049   WO2005/087769   Closed   9-Mar-05 FUSED RING AZADECALIN
GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas Ray, Paul
Blaney, Christopher Hurley, Karen Williams   Portugal   1735308   57252959  
1735308   Issued   9-Mar-05



--------------------------------------------------------------------------------

FUSED RING AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark,
Nicholas Ray, Paul Blaney, Christopher Hurley, Karen Williams   Republic of
Korea     1.02007E+12     Pending   9-Mar-05 FUSED RING AZADECALIN
GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas Ray, Paul
Blaney, Christopher Hurley, Karen Williams   Singapore   125438[WO2005/087769]  
2006061204     Issued   9-Mar-05 FUSED RING AZADECALIN GLUCOCORTICOID RECEPTOR
MODULATORS   Robin Douglas Clark, Nicholas Ray, Paul Blaney, Christopher Hurley,
Karen Williams   South Africa   2006/08306   200608306     Issued   9-Mar-05
FUSED RING AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark,
Nicholas Ray, Paul Blaney, Christopher Hurley, Karen Williams   Spain   1735308
  57252959   1735308   Issued   9-Mar-05 FUSED RING AZADECALIN GLUCOCORTICOID
RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas Ray, Paul Blaney,
Christopher Hurley, Karen Williams   Sweden   1735308   57252959   1735308  
Issued   9-Mar-05 FUSED RING AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS  
Robin Douglas Clark, Nicholas Ray, Paul Blaney, Christopher Hurley, Karen
Williams   Switzerland   1735308   57252959   1735308   Issued   9-Mar-05 FUSED
RING AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark,
Nicholas Ray, Paul Blaney, Christopher Hurley, Karen Williams   United Kingdom  
1735308   57252959   1735308   Issued   9-Mar-05 FUSED RING AZADECALIN
GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas Ray, Paul
Blaney, Christopher Hurley, Karen Williams   United States of America    
13476776     Pending   21-May-12



--------------------------------------------------------------------------------

FUSED RING AZADECALIN GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark,
Nicholas Ray, Paul Blaney, Christopher Hurley, Karen Williams   United States of
America   7928237   10591884   US-2007-0281928-A1   Issued   7-May-07
GLUCOCORTICOID BLOCKING AGENTS FOR INCREASING BLOOD-BRAIN BARRIER PERMEABILITY  
Alan Schatzberg   PCT     127026     Closed   29-Aug-01 GLUCOCORTICOID BLOCKING
AGENTS FOR INCREASING BLOOD-BRAIN BARRIER PERMEABILITY   Alan Schatzberg  
United States of America     9942531     Closed   29-Aug-01 GLUCOCORTICOID
BLOCKING AGENTS FOR INCREASING BLOOD-BRAIN BARRIER PERMEABILITY   Alan
Schatzberg   United States of America     60229278     Closed   30-Aug-00
GLUCOCORTICOID BLOCKING AGENTS FOR INCREASING BLOOD-BRAIN BARRIER PERMEABILITY  
Alan Schatzberg, Steven Lindley, Joseph Belanoff M.D.   United States of America
    10087227     Closed   27-Feb-02 GLUCOCORTICOID BLOCKING AGENTS FOR
INCREASING BLOOD-BRAIN BARRIER PERMEABILITY   Alan Schatzberg, Steven Lindley,
Joseph Belanoff M.D.   United States of America     10949739  
US-2005-0124533-A1   Closed   24-Sep-04 GLUCOCORTICOID RECEPTOR ANTAGONIST FOR
AMELIORATION OF SYMPTOMS OF DELIRIUM   Joseph Belanoff M.D.   Israel   158744  
158744     Issued   6-May-02 GLUCOCORTICOID RECEPTOR ANTAGONISTS FOR THE
TREATMENT OF DEMENTIA   Alan Schatzberg, Joseph Belanoff M.D.   Australia  
756818   9683398   756818   Issued   5-Oct-98 GLUCOCORTICOID RECEPTOR
ANTAGONISTS FOR THE TREATMENT OF DEMENTIA   Alan Schatzberg, Joseph Belanoff
M.D.   Canada   2328411   2328411     Issued   5-Oct-98 GLUCOCORTICOID RECEPTOR
ANTAGONISTS FOR THE TREATMENT OF DEMENTIA   Alan Schatzberg, Joseph Belanoff
M.D.   China   ZL98814043.8   988140438   CN1292701A   Issued   5-Oct-98
GLUCOCORTICOID RECEPTOR ANTAGONISTS FOR THE TREATMENT OF DEMENTIA   Alan
Schatzberg, Joseph Belanoff M.D.   European Patent Office   1076562   989509120
    Issued   5-Oct-98



--------------------------------------------------------------------------------

GLUCOCORTICOID RECEPTOR ANTAGONISTS FOR THE TREATMENT OF DEMENTIA   Alan
Schatzberg, Joseph Belanoff M.D.   France   1076562   989509120     Issued  
5-Oct-98 GLUCOCORTICOID RECEPTOR ANTAGONISTS FOR THE TREATMENT OF DEMENTIA  
Alan Schatzberg, Joseph Belanoff M.D.   Germany   1076562   989509120     Issued
  5-Oct-98 GLUCOCORTICOID RECEPTOR ANTAGONISTS FOR THE TREATMENT OF DEMENTIA  
Alan Schatzberg, Joseph Belanoff M.D.   Hong Kong   1032535   11026230   1032535
  Issued   5-Oct-98 GLUCOCORTICOID RECEPTOR ANTAGONISTS FOR THE TREATMENT OF
DEMENTIA   Alan Schatzberg, Joseph Belanoff M.D.   Israel   139672   139672    
Issued   5-Oct-98 GLUCOCORTICOID RECEPTOR ANTAGONISTS FOR THE TREATMENT OF
DEMENTIA   Alan Schatzberg, Joseph Belanoff M.D.   Italy   1076562   989509120  
  Issued   5-Oct-98 GLUCOCORTICOID RECEPTOR ANTAGONISTS FOR THE TREATMENT OF
DEMENTIA   Alan Schatzberg, Joseph Belanoff M.D.   Netherlands   1076562  
989509120     Issued   5-Oct-98 GLUCOCORTICOID RECEPTOR ANTAGONISTS FOR THE
TREATMENT OF DEMENTIA   Alan Schatzberg, Joseph Belanoff M.D.   New Zealand  
507449   507449     Issued   5-Oct-98 GLUCOCORTICOID RECEPTOR ANTAGONISTS FOR
THE TREATMENT OF DEMENTIA   Alan Schatzberg, Joseph Belanoff M.D.   PCT    
9820908     Closed   5-Oct-98 GLUCOCORTICOID RECEPTOR ANTAGONISTS FOR THE
TREATMENT OF DEMENTIA   Alan Schatzberg, Joseph Belanoff M.D.   Republic of
Korea     20007012796   2001-43630   Published   5-Oct-98 GLUCOCORTICOID
RECEPTOR ANTAGONISTS FOR THE TREATMENT OF DEMENTIA   Alan Schatzberg, Joseph
Belanoff M.D.   Singapore   77019   2000063958     Issued   5-Oct-98
GLUCOCORTICOID RECEPTOR ANTAGONISTS FOR THE TREATMENT OF DEMENTIA   Alan
Schatzberg, Joseph Belanoff M.D.   United Kingdom   1076562   989509120    
Issued   5-Oct-98 GLUCOCORTICOID WITH STEROID PROPERTIES     United States of
America         Unfiled  



--------------------------------------------------------------------------------

[***]   [***]   [***]     [***]     [***]   [***] METHOD AND USE OF MIFEPRISTONE
IN TREATMENT OF PARKINSON’S DISEASE     United States of America         Closed
  METHOD FOR DOSING MIFEPRISTONE USING ALPHA-1 ACID GLYCOPROTEIN     United
States of America         Closed   METHOD FOR REVERSING OR INHIBITING WEIGHT
GAIN INDUCED BY ANTIDEPRESSANT MEDICATION   Joseph Belanoff   United States of
America     60750192     Closed   13-Dec-05 METHOD FOR REVERSING OR INHIBITING
WEIGHT GAIN INDUCED BY ANTIDEPRESSANT MEDICATION   Joseph Belanoff   United
States of America     60869673     Closed   12-Dec-06 METHOD FOR REVERSING OR
INHIBITING WEIGHT GAIN INDUCED BY ANTIDEPRESSANT MEDICATION   Joseph Belanoff  
United States of America     61013402     Closed   13-Dec-07 METHOD FOR
REVERSING OR INHIBITING WEIGHT GAIN INDUCED BY ANTIDEPRESSANT MEDICATION  
Joseph Belanoff   United States of America     61122666     Closed   15-Dec-08
METHOD FOR REVERSING OR INHIBITING WEIGHT GAIN INDUCED BY ANTIDEPRESSANT
MEDICATION   Joseph Belanoff   United States of America     61287151     Closed
  16-Dec-09 METHOD FOR TREATING MILD COGNITIVE IMPAIRMENT USING A
GLUCOCORTICOID-SPECIFIC RECEPTOR ANTAGONIST   Alan Schatzberg, Joseph Belanoff
M.D.   Hong Kong     21087388   1047050   Published   21-Nov-00 METHOD FOR
TREATING MILD COGNITIVE IMPAIRMENT USING A GLUCOCORTICOID-SPECIFIC RECEPTOR
ANTAGONIST   Alan Schatzberg, Joseph Belanoff M.D.   United States of America  
  60167432     Closed   23-Nov-99 METHOD OF CONTROLLING HYPERGLYCEMIA IN
PATIENTS USING AN ANTIGLUCOCORTICOID ANTAGONIST     United States of America    
    Closed  

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

METHOD OF TREATING THE PSYCHOSIS ASSOCIATED WITH PARKINSON’S DISEASE WITH A
GLUCOCORTICOID RECEPTOR ANTAGONIST     United States of America         Closed  
METHODS AND COMPOSITIONS FOR TREATING INTERMITTENT EXPLOSIVE DISORDER (“IED”)  
  United States of America         Closed   METHODS FOR INCREASING THE
THERAPEUTIC RESPONSE TO ELECTROCONVULSIVE THERAPY   Alan Schatzberg, Joseph
Belanoff M.D.   Hong Kong   HK1068783   51007729   1068783   Issued   28-Apr-03
METHODS FOR INCREASING THE THERAPEUTIC RESPONSE TO ELECTROCONVULSIVE THERAPY  
Alan Schatzberg, Joseph Belanoff M.D.   United States of America     60376814  
  Closed   29-Apr-02 METHODS FOR INCREASING THE THERAPEUTIC RESPONSE TO
ELECTROCONVULSIVE THERAPY   Alan Schatzberg, Joseph Belanoff M.D.   United
States of America   7326697   10411503   US-2004-0029849-A1   Issued   8-Apr-03
METHODS FOR INCREASING THE THERAPEUTIC RESPONSE TO ELECTROCONVULSIVE THERAPY
(“ECT”)   Alan Schatzberg, Joseph Belanoff M.D.   Canada   2483855   2483855    
Issued   28-Apr-03 METHODS FOR INCREASING THE THERAPEUTIC RESPONSE TO
ELECTROCONVULSIVE THERAPY (“ECT”)   Alan Schatzberg, Joseph Belanoff M.D.  
China   ZL03813331.8   38133318   CN1658883A   Issued   28-Apr-03 METHODS FOR
INCREASING THE THERAPEUTIC RESPONSE TO ELECTROCONVULSIVE THERAPY (“ECT”)   Alan
Schatzberg, Joseph Belanoff M.D.   Republic of Korea   10-0970834   1.02005E+12
  10-2004-105247   Issued   28-Apr-03 METHODS FOR INCREASING THE THERAPEUTIC
RESPONSE TO ELECTROCONVULSIVE THERAPY (“ETC”)   Alan Schatzberg, Joseph Belanoff
M.D.   Australia     2003228783     Pending   28-Apr-03 METHODS FOR INCREASING
THE THERAPEUTIC RESPONSE TO ELECTROCONVULSIVE THERAPY (“ETC”)   Alan Schatzberg,
Joseph Belanoff M.D.   Austria   1499321   37265543   1499321   Issued  
28-Apr-03



--------------------------------------------------------------------------------

METHODS FOR INCREASING THE THERAPEUTIC RESPONSE TO ELECTROCONVULSIVE THERAPY
(“ETC”)   Alan Schatzberg, Joseph Belanoff M.D.   Belgium   1499321   37265543  
1499321   Issued   28-Apr-03 METHODS FOR INCREASING THE THERAPEUTIC RESPONSE TO
ELECTROCONVULSIVE THERAPY (“ETC”)   Alan Schatzberg, Joseph Belanoff M.D.  
European Patent Office   1499321   37265543   1499321   Issued   28-Apr-03
METHODS FOR INCREASING THE THERAPEUTIC RESPONSE TO ELECTROCONVULSIVE THERAPY
(“ETC”)   Alan Schatzberg, Joseph Belanoff M.D.   France   1499321   37265543  
1499321   Issued   28-Apr-03 METHODS FOR INCREASING THE THERAPEUTIC RESPONSE TO
ELECTROCONVULSIVE THERAPY (“ETC”)   Alan Schatzberg, Joseph Belanoff M.D.  
Germany   60338821.3   37265543   1499321   Issued   28-Apr-03 METHODS FOR
INCREASING THE THERAPEUTIC RESPONSE TO ELECTROCONVULSIVE THERAPY (“ETC”)   Alan
Schatzberg, Joseph Belanoff M.D.   Greece   1499321   37265543   1499321  
Issued   28-Apr-03 METHODS FOR INCREASING THE THERAPEUTIC RESPONSE TO
ELECTROCONVULSIVE THERAPY (“ETC”)   Alan Schatzberg, Joseph Belanoff M.D.  
India     2689CHENP2004     Pending   28-Apr-03 METHODS FOR INCREASING THE
THERAPEUTIC RESPONSE TO ELECTROCONVULSIVE THERAPY (“ETC”)   Alan Schatzberg,
Joseph Belanoff M.D.   Israel     164793     Pending   28-Apr-03 METHODS FOR
INCREASING THE THERAPEUTIC RESPONSE TO ELECTROCONVULSIVE THERAPY (“ETC”)   Alan
Schatzberg, Joseph Belanoff M.D.   Italy   1499321   37265543   1499321   Issued
  28-Apr-03 METHODS FOR INCREASING THE THERAPEUTIC RESPONSE TO ELECTROCONVULSIVE
THERAPY (“ETC”)   Alan Schatzberg, Joseph Belanoff M.D.   Japan     2004500971  
2005-526843   Closed   28-Apr-03



--------------------------------------------------------------------------------

METHODS FOR INCREASING THE THERAPEUTIC RESPONSE TO ELECTROCONVULSIVE THERAPY
(“ETC”)   Alan Schatzberg, Joseph Belanoff M.D.   Japan     2011045207  
2011-116771   Published   28-Apr-03 METHODS FOR INCREASING THE THERAPEUTIC
RESPONSE TO ELECTROCONVULSIVE THERAPY (“ETC”)   Alan Schatzberg, Joseph Belanoff
M.D.   Mexico   277709   PAa2004010705     Issued   28-Apr-03 METHODS FOR
INCREASING THE THERAPEUTIC RESPONSE TO ELECTROCONVULSIVE THERAPY (“ETC”)   Alan
Schatzberg, Joseph Belanoff M.D.   Netherlands   1499321   37265543   1499321  
Issued   28-Apr-03 METHODS FOR INCREASING THE THERAPEUTIC RESPONSE TO
ELECTROCONVULSIVE THERAPY (“ETC”)   Alan Schatzberg, Joseph Belanoff M.D.   New
Zealand   536248   536248   NZ536248   Issued   28-Apr-03 METHODS FOR INCREASING
THE THERAPEUTIC RESPONSE TO ELECTROCONVULSIVE THERAPY (“ETC”)   Alan Schatzberg,
Joseph Belanoff M.D.   Norway     20045232     Pending   28-Apr-03 METHODS FOR
INCREASING THE THERAPEUTIC RESPONSE TO ELECTROCONVULSIVE THERAPY (“ETC”)   Alan
Schatzberg, Joseph Belanoff M.D.   PCT     PCTUS0313498   03/092790   Closed  
28-Apr-03 METHODS FOR INCREASING THE THERAPEUTIC RESPONSE TO ELECTROCONVULSIVE
THERAPY (“ETC”)   Alan Schatzberg, Joseph Belanoff M.D.   Portugal   1499321  
37265543   1499321   Issued   28-Apr-03 METHODS FOR INCREASING THE THERAPEUTIC
RESPONSE TO ELECTROCONVULSIVE THERAPY (“ETC”)   Alan Schatzberg, Joseph Belanoff
M.D.   Singapore   107828   2004063418     Issued   28-Apr-03 METHODS FOR
INCREASING THE THERAPEUTIC RESPONSE TO ELECTROCONVULSIVE THERAPY (“ETC”)   Alan
Schatzberg, Joseph Belanoff M.D.   South Africa   2004/8663   20048663    
Issued   28-Apr-03



--------------------------------------------------------------------------------

METHODS FOR INCREASING THE THERAPEUTIC RESPONSE TO ELECTROCONVULSIVE THERAPY
(“ETC”)   Alan Schatzberg, Joseph Belanoff M.D.   Spain   1499321   37265543  
1499321   Issued   28-Apr-03 METHODS FOR INCREASING THE THERAPEUTIC RESPONSE TO
ELECTROCONVULSIVE THERAPY (“ETC”)   Alan Schatzberg, Joseph Belanoff M.D.  
Sweden   1499321   37265543   1499321   Issued   28-Apr-03 METHODS FOR
INCREASING THE THERAPEUTIC RESPONSE TO ELECTROCONVULSIVE THERAPY (“ETC”)   Alan
Schatzberg, Joseph Belanoff M.D.   Switzerland   1499321   37265543   1499321  
Issued   28-Apr-03 METHODS FOR INCREASING THE THERAPEUTIC RESPONSE TO
ELECTROCONVULSIVE THERAPY (“ETC”)   Alan Schatzberg, Joseph Belanoff M.D.  
Turkey   TR201113051T4   37265543   1499321   Issued   28-Apr-03 METHODS FOR
INCREASING THE THERAPEUTIC RESPONSE TO ELECTROCONVULSIVE THERAPY (“ETC”)   Alan
Schatzberg, Joseph Belanoff M.D.   United Kingdom   1499321   37265543   1499321
  Issued   28-Apr-03 METHODS FOR INHIBITING COGNITIVE DETERIORATION IN ADULTS
WITH DOWN’S SYNDROME   Joseph Belanoff   Canada   2459033   2459033     Issued  
27-Aug-02 METHODS FOR INHIBITING COGNITIVE DETERIORATION IN ADULTS WITH DOWN’S
SYNDROME   Joseph Belanoff M.D.   Australia   2002335678   2002335678     Issued
  27-Aug-02 METHODS FOR INHIBITING COGNITIVE DETERIORATION IN ADULTS WITH DOWN’S
SYNDROME   Joseph Belanoff M.D.   China     28186087   CN1556708A   Closed  
27-Aug-02 METHODS FOR INHIBITING COGNITIVE DETERIORATION IN ADULTS WITH DOWN’S
SYNDROME   Joseph Belanoff M.D.   China     200510132945X   CN1868480A   Closed
  27-Aug-02 METHODS FOR INHIBITING COGNITIVE DETERIORATION IN ADULTS WITH DOWN’S
SYNDROME   Joseph Belanoff M.D.   European Patent Office   1432379   27704410  
1432379   Issued   27-Aug-02



--------------------------------------------------------------------------------

METHODS FOR INHIBITING COGNITIVE DETERIORATION IN ADULTS WITH DOWN’S SYNDROME  
Joseph Belanoff M.D.   France   1432379   27704410   1432379   Issued  
27-Aug-02 METHODS FOR INHIBITING COGNITIVE DETERIORATION IN ADULTS WITH DOWN’S
SYNDROME   Joseph Belanoff M.D.   Germany   60229411.8   27704410   1432379  
Issued   27-Aug-02 METHODS FOR INHIBITING COGNITIVE DETERIORATION IN ADULTS WITH
DOWN’S SYNDROME   Joseph Belanoff M.D.   India     621CHENP2004     Closed  
27-Aug-02 METHODS FOR INHIBITING COGNITIVE DETERIORATION IN ADULTS WITH DOWN’S
SYNDROME   Joseph Belanoff M.D.   Israel   160649   160649     Issued  
27-Aug-02 METHODS FOR INHIBITING COGNITIVE DETERIORATION IN ADULTS WITH DOWN’S
SYNDROME   Joseph Belanoff M.D.   Italy   1432379   27704410   1432379   Issued
  27-Aug-02 METHODS FOR INHIBITING COGNITIVE DETERIORATION IN ADULTS WITH DOWN’S
SYNDROME   Joseph Belanoff M.D.   Japan     2003524530   2005-501882   Abandoned
  27-Aug-02 METHODS FOR INHIBITING COGNITIVE DETERIORATION IN ADULTS WITH DOWN’S
SYNDROME   Joseph Belanoff M.D.   Japan     2008312752   2009-102343   Published
  27-Aug-02 METHODS FOR INHIBITING COGNITIVE DETERIORATION IN ADULTS WITH DOWN’S
SYNDROME   Joseph Belanoff M.D.   Mexico   262316   PAa2004001893     Issued  
27-Aug-02 METHODS FOR INHIBITING COGNITIVE DETERIORATION IN ADULTS WITH DOWN’S
SYNDROME   Joseph Belanoff M.D.   New Zealand   531477   531477   NZ531477  
Issued   27-Aug-02 METHODS FOR INHIBITING COGNITIVE DETERIORATION IN ADULTS WITH
DOWN’S SYNDROME   Joseph Belanoff M.D.   Norway     20041338     Pending  
27-Aug-02 METHODS FOR INHIBITING COGNITIVE DETERIORATION IN ADULTS WITH DOWN’S
SYNDROME   Joseph Belanoff M.D.   PCT     PCTUS0227576   WO03/020216   Closed  
27-Aug-02 METHODS FOR INHIBITING COGNITIVE DETERIORATION IN ADULTS WITH DOWN’S
SYNDROME   Joseph Belanoff M.D.   Republic of Korea     1.02005E+12   2004-29116
  Closed   27-Aug-02



--------------------------------------------------------------------------------

METHODS FOR INHIBITING COGNITIVE DETERIORATION IN ADULTS WITH DOWN’S SYNDROME  
Joseph Belanoff M.D.   Singapore   103460   2004010922     Issued   27-Aug-02
METHODS FOR INHIBITING COGNITIVE DETERIORATION IN ADULTS WITH DOWN’S SYNDROME  
Joseph Belanoff M.D.   South Africa   2004/1754   20041754     Issued  
27-Aug-02 METHODS FOR INHIBITING COGNITIVE DETERIORATION IN ADULTS WITH DOWN’S
SYNDROME   Joseph Belanoff M.D.   Spain   1432379   27704410   1432379   Issued
  27-Aug-02 METHODS FOR INHIBITING COGNITIVE DETERIORATION IN ADULTS WITH DOWN’S
SYNDROME   Joseph Belanoff M.D.   United Kingdom   1432379   27704410   1432379
  Issued   27-Aug-02 METHODS FOR INHIBITING COGNITIVE DETERIORATION IN ADULTS
WITH DOWN’S SYNDROME   Joseph Belanoff M.D.   United States of America   7402578
  10230575   US-2003-0064974-A1   Issued   28-Aug-02 METHODS FOR INHIBITING
COGNITIVE DETERIORATION IN ADULTS WITH DOWN’S SYNDROME   Joseph Belanoff M.D.  
Hong Kong   1062533B   41054884   1062533A   Issued   27-Aug-02 METHODS FOR
INHIBITING COGNITIVE DETERIORATION IN ADULTS WITH DOWN’S SYNDROME   Joseph
Belanoff M.D.   United States of America     60316653     Closed   31-Aug-01
METHODS FOR PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph Belanoff M.D.,
Alan Schatzberg   Australia   2002319665   2002319665   AU2002319665   Issued  
22-Jul-02 METHODS FOR PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph
Belanoff M.D., Alan Schatzberg   Austria   1408981   27502699   1408981   Issued
  22-Jul-02 METHODS FOR PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph
Belanoff M.D., Alan Schatzberg   Belgium   1408981   27502699   1408981   Issued
  22-Jul-02 METHODS FOR PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph
Belanoff M.D., Alan Schatzberg   Brazil     PI02113651     Pending   22-Jul-02
METHODS FOR PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph Belanoff M.D.,
Alan Schatzberg   Bulgaria   1408981   27502699   1408981   Issued   22-Jul-02



--------------------------------------------------------------------------------

METHODS FOR PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph Belanoff M.D.,
Alan Schatzberg   Canada   2454339   2454339     Issued   22-Jul-02 METHODS FOR
PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph Belanoff M.D., Alan
Schatzberg   China     28166647   CN 1547473A   Closed   22-Jul-02 METHODS FOR
PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph Belanoff M.D., Alan
Schatzberg   China     2.0051E+12   CN1853722A   Published   22-Jul-02 METHODS
FOR PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph Belanoff M.D., Alan
Schatzberg   China     2.0051E+12   CN1965840A   Published   22-Jul-02 METHODS
FOR PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph Belanoff M.D., Alan
Schatzberg   Cyprus   1408981   27502699   1408981   Issued   22-Jul-02 METHODS
FOR PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph Belanoff M.D., Alan
Schatzberg   Czech Republic   1408981   27502699   1408981   Issued   22-Jul-02
METHODS FOR PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph Belanoff M.D.,
Alan Schatzberg   Denmark   1408981   27502699   1408981   Issued   22-Jul-02
METHODS FOR PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph Belanoff M.D.,
Alan Schatzberg   Estonia   1408981   27502699   1408981   Issued   22-Jul-02
METHODS FOR PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph Belanoff M.D.,
Alan Schatzberg   European Patent Office   1408981   27502699   1408981   Issued
  22-Jul-02 METHODS FOR PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph
Belanoff M.D., Alan Schatzberg   Finland   1408981   27502699   1408981   Issued
  22-Jul-02 METHODS FOR PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph
Belanoff M.D., Alan Schatzberg   France   1408981   27502699   1408981   Issued
  22-Jul-02 METHODS FOR PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph
Belanoff M.D., Alan Schatzberg   Germany   60228579.8   27502699   1408981  
Issued   22-Jul-02



--------------------------------------------------------------------------------

METHODS FOR PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph Belanoff M.D.,
Alan Schatzberg   Greece   1408981   27502699   1408981   Issued   22-Jul-02
METHODS FOR PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph Belanoff M.D.,
Alan Schatzberg   Hong Kong     71040977   1097752   Published   22-Jul-02
METHODS FOR PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph Belanoff M.D.,
Alan Schatzberg   Hong Kong     71118876   1106694   Published   18-Nov-05
METHODS FOR PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph Belanoff M.D.,
Alan Schatzberg   Hong Kong   1061526   41044743   1061526A   Issued   22-Jul-02
METHODS FOR PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph Belanoff M.D.,
Alan Schatzberg   India     2160CHENP2008     Closed   22-Jul-02 METHODS FOR
PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph Belanoff M.D., Alan
Schatzberg   India   229920   349CHENP2004     Issued   22-Jul-02 METHODS FOR
PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph Belanoff M.D., Alan
Schatzberg   Ireland   1408981   27502699   1408981   Issued   22-Jul-02 METHODS
FOR PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph Belanoff M.D., Alan
Schatzberg   Israel   159913   159913     Issued   22-Jul-02 METHODS FOR
PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph Belanoff M.D., Alan
Schatzberg   Italy   1408981   27502699   1408981   Issued   22-Jul-02 METHODS
FOR PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph Belanoff M.D., Alan
Schatzberg   Japan     2003515245   2004-537563   Closed   22-Jul-02 METHODS FOR
PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph Belanoff M.D., Alan
Schatzberg   Japan     200923156   2009-102413   Closed   22-Jul-02 METHODS FOR
PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph Belanoff M.D., Alan
Schatzberg   Luxembourg   1408981   27502699   1408981   Issued   22-Jul-02



--------------------------------------------------------------------------------

METHODS FOR PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph Belanoff M.D.,
Alan Schatzberg   Mexico   251166   PAa2004000692     Issued   22-Jul-02 METHODS
FOR PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph Belanoff M.D., Alan
Schatzberg   Monaco   1408981   27502699   1408981   Issued   22-Jul-02 METHODS
FOR PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph Belanoff M.D., Alan
Schatzberg   Netherlands   1408981   27502699   1408981   Issued   22-Jul-02
METHODS FOR PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph Belanoff M.D.,
Alan Schatzberg   New Zealand   530724   530724     Issued   22-Jul-02 METHODS
FOR PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph Belanoff M.D., Alan
Schatzberg   PCT     PCTUS0223441   WO03/009853   Closed   22-Jul-02 METHODS FOR
PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph Belanoff M.D., Alan
Schatzberg   Portugal   1408981   27502699   1408981   Issued   22-Jul-02
METHODS FOR PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph Belanoff M.D.,
Alan Schatzberg   Republic of Korea     1.02005E+12   2004-28942   Published  
22-Jul-02 METHODS FOR PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph
Belanoff M.D., Alan Schatzberg   Singapore   102761   2004003844     Issued  
22-Jul-02 METHODS FOR PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph
Belanoff M.D., Alan Schatzberg   Slovakia   1408981   27502699   1408981  
Issued   22-Jul-02 METHODS FOR PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN  
Joseph Belanoff M.D., Alan Schatzberg   South Africa   2004/0444   20040444  
2004/0444   Issued   22-Jul-02 METHODS FOR PREVENTING ANTIPSYCHOTIC-INDUCED
WEIGHT GAIN   Joseph Belanoff M.D., Alan Schatzberg   Spain   1408981   27502699
  1408981   Issued   22-Jul-02 METHODS FOR PREVENTING ANTIPSYCHOTIC-INDUCED
WEIGHT GAIN   Joseph Belanoff M.D., Alan Schatzberg   Sweden   1408981  
27502699   1408981   Issued   22-Jul-02



--------------------------------------------------------------------------------

METHODS FOR PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph Belanoff M.D.,
Alan Schatzberg   Switzerland   1408981   27502699   1408981   Issued  
22-Jul-02 METHODS FOR PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph
Belanoff M.D., Alan Schatzberg   Turkey   1408981   27502699   1408981   Issued
  22-Jul-02 METHODS FOR PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN   Joseph
Belanoff M.D., Alan Schatzberg   United Kingdom   1408981   27502699   1408981  
Issued   22-Jul-02 METHODS FOR PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN  
Joseph Belanoff M.D., Alan Schatzberg   United States of America     60307693  
  Closed   23-Jul-01 METHODS FOR PREVENTING ANTIPSYCHOTIC-INDUCED WEIGHT GAIN  
Joseph Belanoff M.D., Alan Schatzberg   United States of America   6680310  
10201356   US-2003-0027802-A1   Issued   22-Jul-02 METHODS FOR TREATING BONE
LOSS USING GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS     United States of
America         Closed   METHODS FOR TREATING CHRONIC PAIN   Joseph Belanoff
M.D.   United States of America         Closed   METHODS FOR TREATING CHRONIC
PAIN   Joseph Belanoff M.D.   United States of America     60424199     Closed  
5-Nov-02 METHODS FOR TREATING DELIRIUM GLUCOCORTICOID RECEPTOR-SPECIFIC
ANTAGONISTS   Joseph Belanoff M.D.   United States of America   7163934  
10257656   US-2004-0029848-A1   Issued   12-May-03 METHODS FOR TREATING DELIRIUM
USING GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS   Joseph Belanoff M.D.  
Australia   2002303652   2002303652   2002303652   Issued   6-May-02 METHODS FOR
TREATING DELIRIUM USING GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS   Joseph
Belanoff M.D.   Australia   2006233254   2006233254     Issued   30-Oct-06
METHODS FOR TREATING DELIRIUM USING GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS
  Joseph Belanoff M.D.   Austria   E492281   27316892   1390037   Issued  
6-May-02 METHODS FOR TREATING DELIRIUM USING GLUCOCORTICOID RECEPTOR-SPECIFIC
ANTAGONISTS   Joseph Belanoff M.D.   Belgium   1390037   27316892   1390037  
Issued   6-May-02



--------------------------------------------------------------------------------

METHODS FOR TREATING DELIRIUM USING GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS
  Joseph Belanoff M.D.   China     28126726   CN1527713A   Published   6-May-02
METHODS FOR TREATING DELIRIUM USING GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS
  Joseph Belanoff M.D.   China     2.0051E+12   CN1853638A   Closed   6-May-02
METHODS FOR TREATING DELIRIUM USING GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS
  Joseph Belanoff M.D.   European Patent Office   1390037   27316892   1390037  
Closed   6-May-02 METHODS FOR TREATING DELIRIUM USING GLUCOCORTICOID
RECEPTOR-SPECIFIC ANTAGONISTS   Joseph Belanoff M.D.   France   1390037  
27316892   1390037   Issued   6-May-02 METHODS FOR TREATING DELIRIUM USING
GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS   Joseph Belanoff M.D.   Germany  
60238671.3   27316892   1390037   Issued   6-May-02 METHODS FOR TREATING
DELIRIUM USING GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS   Joseph Belanoff
M.D.   Greece   20110400419   27316892   1390037   Issued   6-May-02 METHODS FOR
TREATING DELIRIUM USING GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS   Joseph
Belanoff M.D.   Ireland   1390037   27316892   1390037   Issued   6-May-02
METHODS FOR TREATING DELIRIUM USING GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS
  Joseph Belanoff M.D.   Italy   1390037   27316892   1390037   Issued  
6-May-02 METHODS FOR TREATING DELIRIUM USING GLUCOCORTICOID RECEPTOR-SPECIFIC
ANTAGONISTS   Joseph Belanoff M.D.   Japan     2002592943   2005-512949   Closed
  6-May-02 METHODS FOR TREATING DELIRIUM USING GLUCOCORTICOID RECEPTOR-SPECIFIC
ANTAGONISTS   Joseph Belanoff M.D.   Japan     2008313766   2009-102346   Closed
  6-May-02 METHODS FOR TREATING DELIRIUM USING GLUCOCORTICOID RECEPTOR-SPECIFIC
ANTAGONISTS   Joseph Belanoff M.D.   Netherlands   1390037   27316892   1390037
  Issued   6-May-02 METHODS FOR TREATING DELIRIUM USING GLUCOCORTICOID
RECEPTOR-SPECIFIC ANTAGONISTS   Joseph Belanoff M.D.   New Zealand   529456  
529456   NZ529456   Issued   6-May-02



--------------------------------------------------------------------------------

METHODS FOR TREATING DELIRIUM USING GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS
  Joseph Belanoff M.D.   Norway     20034916     Pending   6-May-02 METHODS FOR
TREATING DELIRIUM USING GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS  
Joseph Belanoff M.D.   PCT     213915     Closed   2-May-02 METHODS FOR TREATING
DELIRIUM USING GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS   Joseph Belanoff
M.D.   PCT     PCTUS200214318   WO02/096433   Closed   6-May-02 METHODS FOR
TREATING DELIRIUM USING GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS   Joseph
Belanoff M.D.   Portugal   1390037   27316892   1390037   Issued   6-May-02
METHODS FOR TREATING DELIRIUM USING GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS
  Joseph Belanoff M.D.   Singapore   100424   2003065190     Issued   6-May-02
METHODS FOR TREATING DELIRIUM USING GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS
  Joseph Belanoff M.D.   South Africa   2003/8910   20038910     Issued  
6-May-02 METHODS FOR TREATING DELIRIUM USING GLUCOCORTICOID RECEPTOR-SPECIFIC
ANTAGONISTS   Joseph Belanoff M.D.   Spain   E02731689   27316892   1390037  
Issued   6-May-02 METHODS FOR TREATING DELIRIUM USING GLUCOCORTICOID
RECEPTOR-SPECIFIC ANTAGONISTS   Joseph Belanoff M.D.   Sweden   1390037  
27316892   1390037   Issued   6-May-02 METHODS FOR TREATING DELIRIUM USING
GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS   Joseph Belanoff M.D.  
Switzerland   1390037   27316892   1390037   Issued   6-May-02 METHODS FOR
TREATING DELIRIUM USING GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS   Joseph
Belanoff M.D.   Turkey   TR201101165T4   27316892   1390037   Issued   6-May-02
METHODS FOR TREATING DELIRIUM USING GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS
  Joseph Belanoff M.D.   United Kingdom   1390037   27316892   1390037   Issued
  6-May-02 METHODS FOR TREATING DELIRIUM USING GLUCOCORTICOID RECEPTOR-SPECIFIC
ANTAGONISTS   Joseph Belanoff M.D.   United States of America     10137800    
Closed   1-May-02



--------------------------------------------------------------------------------

METHODS FOR TREATING DELIRIUM USING GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS
  Joseph Belanoff M.D.   United States of America   7884091   11383017  
US-2006-0194713-A1   Issued   12-May-06 METHODS FOR TREATING DELIRIUM USING
GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS   Joseph K. Belanoff   Canada  
2446506   2446506     Issued   6-May-02 METHODS FOR TREATING DEMENTIA     United
States of America         Closed   METHODS FOR TREATING DEMENTIA   Alan
Schatzberg, Joseph Belanoff M.D.   United States of America   6369046   9246780
    Issued   4-Feb-99 METHODS FOR TREATING GASTROESOPHAGEAL REFLUX DISEASE  
Joseph Belanoff M.D.   Australia   2003291322   2003291322     Issued   5-Nov-03
METHODS FOR TREATING GASTROESOPHAGEAL REFLUX DISEASE   Joseph Belanoff M.D.  
Canada     2504751     Pending   5-Nov-03 METHODS FOR TREATING GASTROESOPHAGEAL
REFLUX DISEASE   Joseph Belanoff M.D.   European Patent Office     37687142  
1567167   Published   5-Nov-03 METHODS FOR TREATING GASTROESOPHAGEAL REFLUX
DISEASE   Joseph Belanoff M.D.   Japan     2004550523   2006-507311   Closed  
5-Nov-03 METHODS FOR TREATING GASTROESOPHAGEAL REFLUX DISEASE   Joseph Belanoff
M.D.   PCT     PCTUS0335341   WO2004/041215A2   Closed   5-Nov-03 METHODS FOR
TREATING GASTROESOPHAGEAL REFLUX DISEASE   Joseph Belanoff M.D.   United States
of America     10533110     Closed   27-Apr-05 METHODS FOR TREATING
GASTROESOPHAGEAL REFLUX DISEASE   Joseph Belanoff M.D.   United States of
America   7361646   10702950   US-2004-0167110-A1   Issued   5-Nov-03 METHODS
FOR TREATING MIGRAINE   Joseph Belanoff   Canada   2504697   2504697     Issued
  5-Nov-03 METHODS FOR TREATING MIGRAINE   Joseph Belanoff   United States of
America     10703069   US-2004-0132703-A1   Published   5-Nov-03 METHODS FOR
TREATING MIGRAINE   Joseph Belanoff M.D.   Australia   2003291314   2003291314  
  Issued   5-Nov-03



--------------------------------------------------------------------------------

METHODS FOR TREATING MIGRAINE   Joseph Belanoff M.D.   European Patent Office  
  37687068   1581234   Published   5-Nov-03 METHODS FOR TREATING MIGRAINE  
Joseph Belanoff M.D.   Japan     2004550521   2006-508951   Published   5-Nov-03
METHODS FOR TREATING MIGRAINE   Joseph Belanoff M.D.   Japan     2010249214  
2011-21044   Pending   5-Nov-03 METHODS FOR TREATING MIGRAINE   Joseph Belanoff
M.D.   Japan     NotYetAvailable     Pending   5-Nov-03 METHODS FOR TREATING
MIGRAINE   Joseph Belanoff M.D.   PCT     PCTUS0335328   WO2004/041214A2  
Closed   5-Nov-03 METHODS FOR TREATING MIGRAINE   Joseph Belanoff M.D.   United
States of America     10533146   US-2006-0052354-A1   Closed   27-Apr-05 METHODS
FOR TREATING MILD COGNITIVE IMPAIRMENT  

Alan Schatzberg,

Joseph Belanoff M.D.

  Australia   778090   1928301   778090   Issued   21-Nov-00 METHODS FOR
TREATING MILD COGNITIVE IMPAIRMENT  

Alan Schatzberg,

Joseph Belanoff M.D.

  Canada   2389570   2389570     Issued   21-Nov-00 METHODS FOR TREATING MILD
COGNITIVE IMPAIRMENT  

Alan Schatzberg,

Joseph Belanoff M.D.

  European Patent Office     9822263   1242094   Published   21-Nov-00 METHODS
FOR TREATING MILD COGNITIVE IMPAIRMENT  

Alan Schatzberg,

Joseph Belanoff M.D.

  Japan     2001539455   2003-527342   Published   21-Nov-00 METHODS FOR
TREATING MILD COGNITIVE IMPAIRMENT  

Alan Schatzberg,

Joseph Belanoff M.D.

  PCT     32260   WO01/37840   Closed   21-Nov-00 METHODS FOR TREATING MILD
COGNITIVE IMPAIRMENT USING A GLUCOCORTICOID-SPECIFIC RECEPTOR ANTAGONIST  

Alan Schatzberg,

Joseph Belanoff M.D.

  United States of America     10628724   US-2004-0019028-A1   Closed  
28-Jul-03 METHODS FOR TREATING PSYCHOSIS ASSOCIATED WITH GLUCOCORTICOID RELATED
DYSFUNCTION  

Alan Schatzberg,

Joseph Belanoff

  Hong Kong     71090146   1104214   Closed   5-Oct-98 METHODS FOR TREATING
PSYCHOSIS ASSOCIATED WITH GLUCOCORTICOID RELATED DYSFUNCTION  

Alan Schatzberg,

Joseph Belanoff M.D.

  Australia   747956   9683298     Issued   5-Oct-98 METHODS FOR TREATING
PSYCHOSIS ASSOCIATED WITH GLUCOCORTICOID RELATED DYSFUNCTION  

Alan Schatzberg,

Joseph Belanoff M.D.

  Austria   EP1023074   989509112   EP1023074   Issued   5-Oct-98 METHODS FOR
TREATING PSYCHOSIS ASSOCIATED WITH GLUCOCORTICOID RELATED DYSFUNCTION  

Alan Schatzberg,

Joseph Belanoff M.D.

  Belgium   EP1023074   989509112   EP1023074   Issued   5-Oct-98 METHODS FOR
TREATING PSYCHOSIS ASSOCIATED WITH GLUCOCORTICOID RELATED DYSFUNCTION  

Alan Schatzberg,

Joseph Belanoff M.D.

  Canada   2302586   2302586     Issued   5-Oct-98



--------------------------------------------------------------------------------

METHODS FOR TREATING PSYCHOSIS ASSOCIATED WITH GLUCOCORTICOID RELATED
DYSFUNCTION  

Alan Schatzberg,

Joseph Belanoff M.D.

  China     200410039908X   CN1528315A   Closed   5-Oct-98 METHODS FOR TREATING
PSYCHOSIS ASSOCIATED WITH GLUCOCORTICOID RELATED DYSFUNCTION  

Alan Schatzberg,

Joseph Belanoff M.D.

  China     2.0061E+12   CN1919199A   Closed   5-Oct-98 METHODS FOR TREATING
PSYCHOSIS ASSOCIATED WITH GLUCOCORTICOID RELATED DYSFUNCTION  

Alan Schatzberg,

Joseph Belanoff M.D.

  Cyprus   EP1023074   989509112   EP1023074   Issued   5-Oct-98 METHODS FOR
TREATING PSYCHOSIS ASSOCIATED WITH GLUCOCORTICOID RELATED DYSFUNCTION  

Alan Schatzberg,

Joseph Belanoff M.D.

  Denmark   EP1023074   989509112   EP1023074   Issued   5-Oct-98 METHODS FOR
TREATING PSYCHOSIS ASSOCIATED WITH GLUCOCORTICOID RELATED DYSFUNCTION  

Alan Schatzberg,

Joseph Belanoff M.D.

  European Patent Office   EP1023074   989509112   EP1023074   Issued   5-Oct-98
METHODS FOR TREATING PSYCHOSIS ASSOCIATED WITH GLUCOCORTICOID RELATED
DYSFUNCTION  

Alan Schatzberg,

Joseph Belanoff M.D.

  Finland   EP1023074   989509112   EP1023074   Issued   5-Oct-98 METHODS FOR
TREATING PSYCHOSIS ASSOCIATED WITH GLUCOCORTICOID RELATED DYSFUNCTION  

Alan Schatzberg,

Joseph Belanoff M.D.

  France   EP1023074   989509112   EP1023074   Issued   5-Oct-98 METHODS FOR
TREATING PSYCHOSIS ASSOCIATED WITH GLUCOCORTICOID RELATED DYSFUNCTION  

Alan Schatzberg,

Joseph Belanoff M.D.

  Germany   EP1023074   989509112   EP1023074   Issued   5-Oct-98 METHODS FOR
TREATING PSYCHOSIS ASSOCIATED WITH GLUCOCORTICOID RELATED DYSFUNCTION  

Alan Schatzberg,

Joseph Belanoff M.D.

  Greece   3059423   989509112     Issued   5-Oct-98 METHODS FOR TREATING
PSYCHOSIS ASSOCIATED WITH GLUCOCORTICOID RELATED DYSFUNCTION  

Alan Schatzberg,

Joseph Belanoff M.D.

  Ireland   EP1023074   989509112   EP1023074   Issued   5-Oct-98 METHODS FOR
TREATING PSYCHOSIS ASSOCIATED WITH GLUCOCORTICOID RELATED DYSFUNCTION  

Alan Schatzberg,

Joseph Belanoff M.D.

  Israel     135469     Pending   5-Oct-98 METHODS FOR TREATING PSYCHOSIS
ASSOCIATED WITH GLUCOCORTICOID RELATED DYSFUNCTION  

Alan Schatzberg,

Joseph Belanoff M.D.

  Italy   EP1023074   989509112   EP1023074   Issued   5-Oct-98



--------------------------------------------------------------------------------

METHODS FOR TREATING PSYCHOSIS ASSOCIATED WITH GLUCOCORTICOID RELATED
DYSFUNCTION  

Alan Schatzberg,

Joseph Belanoff M.D.

  Luxembourg   EP1023074   989509112   EP1023074   Issued   5-Oct-98 METHODS FOR
TREATING PSYCHOSIS ASSOCIATED WITH GLUCOCORTICOID RELATED DYSFUNCTION  

Alan Schatzberg,

Joseph Belanoff M.D.

  Monaco   EP1023074   989509112   EP1023074   Issued   5-Oct-98 METHODS FOR
TREATING PSYCHOSIS ASSOCIATED WITH GLUCOCORTICOID RELATED DYSFUNCTION  

Alan Schatzberg,

Joseph Belanoff M.D.

  Netherlands   EP1023074   989509112   EP1023074   Issued   5-Oct-98 METHODS
FOR TREATING PSYCHOSIS ASSOCIATED WITH GLUCOCORTICOID RELATED DYSFUNCTION  

Alan Schatzberg,

Joseph Belanoff M.D.

  New Zealand   503250   503250   NZ503250   Issued   5-Oct-98 METHODS FOR
TREATING PSYCHOSIS ASSOCIATED WITH GLUCOCORTICOID RELATED DYSFUNCTION  

Alan Schatzberg,

Joseph Belanoff M.D.

  Norway   20001744   US9820906     Issued   5-Oct-98 METHODS FOR TREATING
PSYCHOSIS ASSOCIATED WITH GLUCOCORTICOID RELATED DYSFUNCTION  

Alan Schatzberg,

Joseph Belanoff M.D.

  Portugal   EP1023074   989509112   EP1023074   Issued   5-Oct-98 METHODS FOR
TREATING PSYCHOSIS ASSOCIATED WITH GLUCOCORTICOID RELATED DYSFUNCTION  

Alan Schatzberg,

Joseph Belanoff M.D.

  Republic of Korea     1.02001E+12     Pending   5-Oct-98 METHODS FOR TREATING
PSYCHOSIS ASSOCIATED WITH GLUCOCORTICOID RELATED DYSFUNCTION  

Alan Schatzberg,

Joseph Belanoff M.D.

  Republic of Korea   10-0840957   1.02008E+12     Issued   5-Oct-98 METHODS FOR
TREATING PSYCHOSIS ASSOCIATED WITH GLUCOCORTICOID RELATED DYSFUNCTION  

Alan Schatzberg,

Joseph Belanoff M.D.

  Singapore     2000019588     Pending   5-Oct-98 METHODS FOR TREATING PSYCHOSIS
ASSOCIATED WITH GLUCOCORTICOID RELATED DYSFUNCTION  

Alan Schatzberg,

Joseph Belanoff M.D.

  South Africa     NA     Pending   5-Oct-98 METHODS FOR TREATING PSYCHOSIS
ASSOCIATED WITH GLUCOCORTICOID RELATED DYSFUNCTION  

Alan Schatzberg,

Joseph Belanoff M.D.

  Spain   EP1023074   989509112   EP1023074   Issued   5-Oct-98 METHODS FOR
TREATING PSYCHOSIS ASSOCIATED WITH GLUCOCORTICOID RELATED DYSFUNCTION  

Alan Schatzberg,

Joseph Belanoff M.D.

  Sweden   EP1023074   989509112   EP1023074   Issued   5-Oct-98



--------------------------------------------------------------------------------

METHODS FOR TREATING PSYCHOSIS ASSOCIATED WITH GLUCOCORTICOID RELATED
DYSFUNCTION  

Alan Schatzberg,

Joseph Belanoff M.D.

  Switzerland   EP1023074   989509112   EP1023074   Issued   5-Oct-98 METHODS
FOR TREATING PSYCHOSIS ASSOCIATED WITH GLUCOCORTICOID RELATED DYSFUNCTION  

Alan Schatzberg,

Joseph Belanoff M.D.

  United Kingdom   EP1023074   989509112   EP1023074   Issued   5-Oct-98 METHODS
FOR TREATING PSYCHOSIS ASSOCIATED WITH GLUCOCORTICOID RELATED DYSFUNCTION  

Alan Schatzberg,

Joseph Belanoff M.D.

  United States of America   6150349   9244457     Issued   4-Feb-99 METHODS FOR
TREATING PSYCHOSIS ASSOCIATED WITH GLUCOCORTICOID RELATED DYSFUNCTION  

Alan Schatzberg,

Joseph Belanoff M.D.

  United States of America   6362173   9639377     Issued   15-Aug-00 METHODS
FOR TREATING PSYCHOSIS ASSOCIATED WITH INTERFERON-ALPHA THERAPY  
Joseph Belanoff M.D.   Australia   2003269898   2003269898   2003269898   Issued
  2-Jul-03 METHODS FOR TREATING PSYCHOSIS ASSOCIATED WITH INTERFERON-ALPHA
THERAPY   Joseph Belanoff M.D.   Canada   2491296   2491296     Issued  
2-Jul-03 METHODS FOR TREATING PSYCHOSIS ASSOCIATED WITH INTERFERON-ALPHA THERAPY
  Joseph Belanoff M.D.   China     38158116   CN1665515A   Published   2-Jul-03
METHODS FOR TREATING PSYCHOSIS ASSOCIATED WITH INTERFERON-ALPHA THERAPY   Joseph
Belanoff M.D.   European Patent Office     37517851   1534299   Published  
2-Jul-03 METHODS FOR TREATING PSYCHOSIS ASSOCIATED WITH INTERFERON-ALPHA THERAPY
  Joseph Belanoff M.D.   Hong Kong     51082139   1074403A   Published  
2-Jul-03 METHODS FOR TREATING PSYCHOSIS ASSOCIATED WITH INTERFERON-ALPHA THERAPY
  Joseph Belanoff M.D.   Japan     2004519990   2005-535664   Closed   2-Jul-03
METHODS FOR TREATING PSYCHOSIS ASSOCIATED WITH INTERFERON-ALPHA THERAPY   Joseph
Belanoff M.D.   PCT     PCTUS0321245   WO2004/004653   Closed   2-Jul-03 METHODS
FOR TREATING PSYCHOSIS ASSOCIATED WITH INTERFERON-ALPHA THERAPY   Joseph
Belanoff M.D.   Singapore         Closed  



--------------------------------------------------------------------------------

METHODS FOR TREATING PSYCHOSIS ASSOCIATED WITH INTERFERON-ALPHA THERAPY   Joseph
Belanoff M.D.   United States of America     10519008   US-2006-0063748-A1  
Published   21-Dec-04 METHODS FOR TREATING PSYCHOSIS ASSOCIATED WITH
INTERFERON-ALPHA THERAPY   Joseph Belanoff M.D.   United States of America    
60393660     Closed   2-Jul-02 METHODS FOR TREATING STRESS DISORDERS USING
GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS   Joseph Belanoff M.D.   Australia
  2002255845   2002255845     Issued   19-Mar-02 METHODS FOR TREATING STRESS
DISORDERS USING GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS   Joseph Belanoff
M.D.   Belgium   1370268   27252709   1370268   Issued   19-Mar-02 METHODS FOR
TREATING STRESS DISORDERS USING GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS  
Joseph Belanoff M.D.   Canada   2440605   2440605     Issued   19-Mar-02 METHODS
FOR TREATING STRESS DISORDERS USING GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS
  Joseph Belanoff M.D.   China     28071263   CN1556709A   Published   19-Mar-02
METHODS FOR TREATING STRESS DISORDERS USING GLUCOCORTICOID RECEPTOR-SPECIFIC
ANTAGONISTS   Joseph Belanoff M.D.   Denmark   1370268   27252709   1370268  
Issued   19-Mar-02 METHODS FOR TREATING STRESS DISORDERS USING GLUCOCORTICOID
RECEPTOR-SPECIFIC ANTAGONISTS   Joseph Belanoff M.D.   European Patent Office  
1370268   27252709   1370268   Issued   19-Mar-02 METHODS FOR TREATING STRESS
DISORDERS USING GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS   Joseph Belanoff
M.D.   France   1370268   27252709   1370268   Issued   19-Mar-02 METHODS FOR
TREATING STRESS DISORDERS USING GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS  
Joseph Belanoff M.D.   Germany   60232956.6   27252709   1370268   Issued  
19-Mar-02 METHODS FOR TREATING STRESS DISORDERS USING GLUCOCORTICOID
RECEPTOR-SPECIFIC ANTAGONISTS   Joseph Belanoff M.D.   Greece   20090402202  
27252709   1370268   Issued   19-Mar-02 METHODS FOR TREATING STRESS DISORDERS
USING GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS   Joseph Belanoff M.D.   Hong
Kong     51006463   2807126.3   Closed   19-Mar-02



--------------------------------------------------------------------------------

METHODS FOR TREATING STRESS DISORDERS USING GLUCOCORTICOID RECEPTOR-SPECIFIC
ANTAGONISTS   Joseph Belanoff M.D.   Hong Kong     71017761   1098342A   Closed
  19-Mar-02 METHODS FOR TREATING STRESS DISORDERS USING GLUCOCORTICOID
RECEPTOR-SPECIFIC ANTAGONISTS   Joseph Belanoff M.D.   Ireland   1370268  
27252709   1370268   Issued   19-Mar-02 METHODS FOR TREATING STRESS DISORDERS
USING GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS   Joseph Belanoff M.D.  
Israel   157770   157770     Issued   19-Mar-02 METHODS FOR TREATING STRESS
DISORDERS USING GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS   Joseph Belanoff
M.D.   Italy   1370268   27252709   1370268   Issued   19-Mar-02 METHODS FOR
TREATING STRESS DISORDERS USING GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS  
Joseph Belanoff M.D.   Japan     2002574906   2004-525135   Closed   19-Mar-02
METHODS FOR TREATING STRESS DISORDERS USING GLUCOCORTICOID RECEPTOR-SPECIFIC
ANTAGONISTS   Joseph Belanoff M.D.   Japan     200923152   2009-102412   Closed
  19-Mar-02 METHODS FOR TREATING STRESS DISORDERS USING GLUCOCORTICOID
RECEPTOR-SPECIFIC ANTAGONISTS   Joseph Belanoff M.D.   Netherlands   1370268  
27252709   1370268   Issued   19-Mar-02 METHODS FOR TREATING STRESS DISORDERS
USING GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS   Joseph Belanoff M.D.   New
Zealand   528147   528147   NZ528147   Issued   19-Mar-02 METHODS FOR TREATING
STRESS DISORDERS USING GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS   Joseph
Belanoff M.D.   Norway     20034232     Pending   19-Mar-02 METHODS FOR TREATING
STRESS DISORDERS USING GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS   Joseph
Belanoff M.D.   PCT     PCTUS0208622   WO02/76390   Closed   19-Mar-02 METHODS
FOR TREATING STRESS DISORDERS USING GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS
  Joseph Belanoff M.D.   Portugal   1370268   27252709   1370268   Issued  
19-Mar-02 METHODS FOR TREATING STRESS DISORDERS USING GLUCOCORTICOID
RECEPTOR-SPECIFIC ANTAGONISTS   Joseph Belanoff M.D.   Republic of Korea  
10-0895662   1.02004E+12   2003-93266   Issued   19-Mar-02



--------------------------------------------------------------------------------

METHODS FOR TREATING STRESS DISORDERS USING GLUCOCORTICOID RECEPTOR-SPECIFIC
ANTAGONISTS   Joseph Belanoff M.D.   Singapore   100162   2003052826     Issued
  19-Mar-02 METHODS FOR TREATING STRESS DISORDERS USING GLUCOCORTICOID
RECEPTOR-SPECIFIC ANTAGONISTS   Joseph Belanoff M.D.   South Africa   2003/7066
  20037066   ZA200307066   Issued   19-Mar-02 METHODS FOR TREATING STRESS
DISORDERS USING GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS   Joseph Belanoff
M.D.   Spain   1370268   27252709   1370268   Issued   19-Mar-02 METHODS FOR
TREATING STRESS DISORDERS USING GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS  
Joseph Belanoff M.D.   Sweden   1370268   27252709   1370268   Issued  
19-Mar-02 METHODS FOR TREATING STRESS DISORDERS USING GLUCOCORTICOID
RECEPTOR-SPECIFIC ANTAGONISTS   Joseph Belanoff M.D.   Switzerland   1370268  
27252709   1370268   Issued   19-Mar-02 METHODS FOR TREATING STRESS DISORDERS
USING GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS   Joseph Belanoff M.D.  
Turkey   1370268   27252709   1370268   Issued   19-Mar-02 METHODS FOR TREATING
STRESS DISORDERS USING GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS   Joseph
Belanoff M.D.   United Kingdom   1370268   27252709   1370268   Issued  
19-Mar-02 METHODS FOR TREATING STRESS DISORDERS USING GLUCOCORTICOID
RECEPTOR-SPECIFIC ANTAGONISTS   Joseph Belanoff M.D.   United States of America
    60278523     Closed   23-Mar-01 METHODS FOR TREATING STRESS DISORDERS USING
GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS   Joseph Belanoff M.D.   United
States of America   6964953   10102448   US-2002-0169152-A1   Issued   19-Mar-02
METHODS OF TREATING DELIRIUM USING GLUCOCORTICOID RECEPTOR-SPECIFIC ANTAGONISTS
  Joseph Belanoff M.D.   Hong Kong   HK1059036   41018772   1059036A   Issued  
6-May-02 METHODS OF TREATING DELIRIUM USING GLUCOCORTICOID RECEPTOR-SPECIFIC
ANTAGONISTS   Joseph Belanoff M.D.   United States of America     60288619    
Closed   4-May-01 METHODS OF TREATING MILD COGNITIVE IMPAIRMENT USING A
GLUCOCORTICOID-SPECIFIC RECEPTOR ANTAGONIST  

Alan Schatzberg,

Joseph Belanoff M.D.

  United States of America   6620802   9717703     Issued   20-Nov-00



--------------------------------------------------------------------------------

MODIFIED PYRIMIDINE GLUCOCORTICOID RECEPTOR MODULATORS   Nicholas C. Ray, Robin
D. Clark, Karen Williams, Gwen Hickin, David A. Clark, Peter H. Crackett  
Australia   2005270039   2005270039     Issued   29-Jun-05 MODIFIED PYRIMIDINE
GLUCOCORTICOID RECEPTOR MODULATORS  

Robin D. Clark,

Nicolas Ray, Karen

Williams, Peter

Cracket, Gwen Hickin, David Clark

  United States of America   8173664   12499753   US 2009-0275600 A1   Issued  
8-Jul-09 MODIFIED PYRIMIDINE GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas
Clark, Nicholas Ray, Karen Williams, Peter Crackett, Gwen Hickin, David Clark  
Austria   1778236   57715518   1778236   Issued   29-Jun-05 MODIFIED PYRIMIDINE
GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas Ray, Karen
Williams, Peter Crackett, Gwen Hickin, David Clark   Belgium   1778236  
57715518   1778236   Issued   29-Jun-05 MODIFIED PYRIMIDINE GLUCOCORTICOID
RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas Ray, Karen Williams, Peter
Crackett, Gwen Hickin, David Clark   Canada     2572544     Pending   29-Jun-05
MODIFIED PYRIMIDINE GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark,
Nicholas Ray, Karen Williams, Peter Crackett, Gwen Hickin, David Clark   Cyprus
  1778236   57715518   1778236   Issued   29-Jun-05 MODIFIED PYRIMIDINE
GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas Ray, Karen
Williams, Peter Crackett, Gwen Hickin, David Clark   Denmark   1778236  
57715518   1778236   Issued   29-Jun-05



--------------------------------------------------------------------------------

MODIFIED PYRIMIDINE GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark,
Nicholas Ray, Karen Williams, Peter Crackett, Gwen Hickin, David Clark  
European Patent Office   1778236   57715518   1778236   Issued   29-Jun-05
MODIFIED PYRIMIDINE GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark,
Nicholas Ray, Karen Williams, Peter Crackett, Gwen Hickin, David Clark   Finland
  1778236   57715518   1778236   Issued   29-Jun-05 MODIFIED PYRIMIDINE
GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas Ray, Karen
Williams, Peter Crackett, Gwen Hickin, David Clark   France   1778236   57715518
  1778236   Issued   29-Jun-05 MODIFIED PYRIMIDINE GLUCOCORTICOID RECEPTOR
MODULATORS   Robin Douglas Clark, Nicholas Ray, Karen Williams, Peter Crackett,
Gwen Hickin, David Clark   Germany   602005022319.3-08   57715518   1778236  
Issued   29-Jun-05 MODIFIED PYRIMIDINE GLUCOCORTICOID RECEPTOR MODULATORS  
Robin Douglas Clark, Nicholas Ray, Karen Williams, Peter Crackett, Gwen Hickin,
David Clark   Greece   20100402304   57715518   1778236   Issued   29-Jun-05
MODIFIED PYRIMIDINE GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark,
Nicholas Ray, Karen Williams, Peter Crackett, Gwen Hickin, David Clark   Hong
Kong   1097768   71052071   1097768   Issued   29-Jun-05 MODIFIED PYRIMIDINE
GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas Ray, Karen
Williams, Peter Crackett, Gwen Hickin, David Clark   India     469CHENP2007    
Published   29-Jun-05



--------------------------------------------------------------------------------

MODIFIED PYRIMIDINE GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark,
Nicholas Ray, Karen Williams, Peter Crackett, Gwen Hickin, David Clark   Ireland
  1778236   57715518   1778236   Issued   29-Jun-05 MODIFIED PYRIMIDINE
GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas Ray, Karen
Williams, Peter Crackett, Gwen Hickin, David Clark   Israel     180508    
Pending   29-Jun-05 MODIFIED PYRIMIDINE GLUCOCORTICOID RECEPTOR MODULATORS  
Robin Douglas Clark, Nicholas Ray, Karen Williams, Peter Crackett, Gwen Hickin,
David Clark   Italy   1778236   57715518   1778236   Issued   29-Jun-05 MODIFIED
PYRIMIDINE GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas
Ray, Karen Williams, Peter Crackett, Gwen Hickin, David Clark   Japan   4958774
  2007519511   2008-505117   Issued   29-Jun-05 MODIFIED PYRIMIDINE
GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas Ray, Karen
Williams, Peter Crackett, Gwen Hickin, David Clark   Luxembourg   1778236  
57715518   1778236   Issued   29-Jun-05 MODIFIED PYRIMIDINE GLUCOCORTICOID
RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas Ray, Karen Williams, Peter
Crackett, Gwen Hickin, David Clark   Monaco   1778236   57715518   1778236  
Issued   29-Jun-05 MODIFIED PYRIMIDINE GLUCOCORTICOID RECEPTOR MODULATORS  
Robin Douglas Clark, Nicholas Ray, Karen Williams, Peter Crackett, Gwen Hickin,
David Clark   Netherlands   1778236   57715518   1778236   Issued   29-Jun-05



--------------------------------------------------------------------------------

MODIFIED PYRIMIDINE GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark,
Nicholas Ray, Karen Williams, Peter Crackett, Gwen Hickin, David Clark   New
Zealand   552984   552984   552984   Issued   29-Jun-05 MODIFIED PYRIMIDINE
GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas Ray, Karen
Williams, Peter Crackett, Gwen Hickin, David Clark   PCT     PCTUS0523675  
WO2006/014394   Closed   29-Jun-05 MODIFIED PYRIMIDINE GLUCOCORTICOID RECEPTOR
MODULATORS   Robin Douglas Clark, Nicholas Ray, Karen Williams, Peter Crackett,
Gwen Hickin, David Clark   Portugal   1778236   57715518   1778236   Issued  
29-Jun-05 MODIFIED PYRIMIDINE GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas
Clark, Nicholas Ray, Karen Williams, Peter Crackett, Gwen Hickin, David Clark  
Republic of Korea     1.02008E+12     Pending   29-Jun-05 MODIFIED PYRIMIDINE
GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas Ray, Karen
Williams, Peter Crackett, Gwen Hickin, David Clark   Singapore     2006090849  
  Closed   29-Jun-05 MODIFIED PYRIMIDINE GLUCOCORTICOID RECEPTOR MODULATORS  
Robin Douglas Clark, Nicholas Ray, Karen Williams, Peter Crackett, Gwen Hickin,
David Clark   Singapore     2009037730   153127   Published   29-Jun-05 MODIFIED
PYRIMIDINE GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas
Ray, Karen Williams, Peter Crackett, Gwen Hickin, David Clark   South Africa    
200700616     Pending   29-Jun-05



--------------------------------------------------------------------------------

MODIFIED PYRIMIDINE GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark,
Nicholas Ray, Karen Williams, Peter Crackett, Gwen Hickin, David Clark   Spain  
1778236   57715518   1778236   Issued   29-Jun-05 MODIFIED PYRIMIDINE
GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas Ray, Karen
Williams, Peter Crackett, Gwen Hickin, David Clark   Sweden   1778236   57715518
  1778236   Issued   29-Jun-05 MODIFIED PYRIMIDINE GLUCOCORTICOID RECEPTOR
MODULATORS   Robin Douglas Clark, Nicholas Ray, Karen Williams, Peter Crackett,
Gwen Hickin, David Clark   Switzerland   1778236   57715518   1778236   Issued  
29-Jun-05 MODIFIED PYRIMIDINE GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas
Clark, Nicholas Ray, Karen Williams, Peter Crackett, Gwen Hickin, David Clark  
United Kingdom   1778236   57715518   1778236   Issued   29-Jun-05 MODIFIED
PYRIMIDINE GLUCOCORTICOID RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas
Ray, Karen Williams, Peter Crackett, Gwen Hickin, David Clark   United States of
America     60585018     Closed   2-Jul-04 MODIFIED PYRIMIDINE GLUCOCORTICOID
RECEPTOR MODULATORS   Robin Douglas Clark, Nicholas Ray, Karen Williams, Peter
Crackett, Gwen Hickin, David Clark   United States of America   7576076  
11174096   US-2006-0025405-A1   Issued   29-Jun-05 [***]   [***]   [***]    
[***]     [***]   [***] OPTIMIZING MIFEPRISTONE LEVELS IN PLASMA SERUM OF
PATIENTS SUFFERING FROM MENTAL DISORDERS TREATABLE WITH GLUCOCORTICOID RECEPTOR
ANTAGONISTS   Joseph Belanoff   United States of America     12199114  
US-2009-0062248-A1   Published   27-Aug-08

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

OPTIMIZING MIFEPRISTONE LEVELS IN PLASMA SERUM OF PATIENTS SUFFERING FROM MENTAL
DISORDERS TREATABLE WITH GLUCOCORTICOID RECEPTOR ANTAGONISTS   Joseph Belanoff  
United States of America     60969027     Closed   30-Aug-07 [***]   [***]  
[***]     [***]     [***]   [***] PYRIDYL-AMINE FUSED AZADECALIN MODULATORS  
Robin Clark, Tony Johnson, Hazel Hunt, Ian McDonald   PCT     PCTUS2011049408  
WO 2012/027702   Published   26-Aug-11 PYRIDYL-AMINE FUSED AZADECALIN MODULATORS
  Robin Clark, Tony Johnson, Hazel Hunt, Ian McDonald   United States of America
    13218809     Pending   26-Aug-11 PYRIDYL-AMINE FUSED AZADECALIN MODULATORS  
Robin Clark, Tony Johnson, Hazel Hunt, Ian McDonald   United States of America  
  61377558     Closed   27-Aug-10 PYRIMIDINE CYCLOHEXYL GLUCOCORTICOID RECEPTOR
MODULATORS   Robin Clark, George Hynd, Nicholas Ray, Mohammad Sajad   United
States of America     13422399     Pending   16-Mar-12 PYRIMIDINE CYCLOHEXYL
GLUCOCORTICOID RECEPTOR MODULATORS   Robin Clark, George Hynd, Nicholas Ray,
Mohammad Sajad   PCT     PCTUS2012029376     Pending   16-Mar-12 PYRIMIDINE
CYCLOHEXYL GLUCOCORTICOID RECEPTOR MODULATORS   Robin Clark, George Hynd,
Nicholas Ray, Mohammad Sajad   United States of America     61454289     Pending
  18-Mar-11 REDUCING SIDE EFFECTS OF MIFEPRISTONE TREATMENT     United States of
America         Unfiled   SOLID FORMS AND PROCESS FOR PREPARING   Robin Clark,
Doug Fry   Australia     2010247766     Pending   11-May-10 SOLID FORMS AND
PROCESS FOR PREPARING   Robin Clark, Doug Fry   Canada     2761255     Pending  
11-May-10 SOLID FORMS AND PROCESS FOR PREPARING   Robin Clark, Doug Fry   China
    2.0108E+12   CN102421437A   Published   11-May-10 SOLID FORMS AND PROCESS
FOR PREPARING   Robin Clark, Doug Fry   European Patent Office     107754012  
2429529   Published   11-May-10 SOLID FORMS AND PROCESS FOR PREPARING   Robin
Clark, Doug Fry   India         Pending   11-May-10

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

SOLID FORMS AND PROCESS FOR PREPARING   Robin Clark, Doug Fry   Israel    
216305     Pending   11-May-10 SOLID FORMS AND PROCESS FOR PREPARING   Robin
Clark, Doug Fry   Japan     2012510935     Pending   11-May-10 SOLID FORMS AND
PROCESS FOR PREPARING   Robin Clark, Doug Fry   PCT     PCTUS2010034382   WO
2010/132445   Closed   11-May-10 SOLID FORMS AND PROCESS FOR PREPARING   Robin
Clark, Doug Fry   United States of America     12777340   US 2010-0292477 A1  
Published   11-May-10 SOLID FORMS AND PROCESS FOR PREPARING   Robin Clark, Doug
Fry   United States of America     61177483     Closed   12-May-09 THE USE OF A
GLUCOCORTICOID RECEPTOR II ANTAGONIST TO TREAT DEPRESSION IN PATIENTS TAKING
IL-2   Joseph Belanoff   Australia     2007248059     Closed   2-May-07 THE USE
OF A GLUCOCORTICOID RECEPTOR II ANTAGONIST TO TREAT DEPRESSION IN PATIENTS
TAKING IL-2   Joseph Belanoff   Canada     2649894     Closed   2-May-07 THE USE
OF A GLUCOCORTICOID RECEPTOR II ANTAGONIST TO TREAT DEPRESSION IN PATIENTS
TAKING IL-2   Joseph Belanoff   European Patent Office     77831154   2012796  
Closed   2-May-07 THE USE OF A GLUCOCORTICOID RECEPTOR II ANTAGONIST TO TREAT
DEPRESSION IN PATIENTS TAKING IL-2   Joseph Belanoff   Japan     2009510053  
2009-535430   Closed   2-May-07 THE USE OF A GLUCOCORTICOID RECEPTOR II
ANTAGONIST TO TREAT DEPRESSION IN PATIENTS TAKING IL-2   Joseph Belanoff   PCT  
  PCTUS2007068044   WO2007/131041   Closed   2-May-07 THE USE OF A
GLUCOCORTICOID RECEPTOR II ANTAGONIST TO TREAT DEPRESSION IN PATIENTS TAKING
IL-2   Joseph Belanoff   United States of America     60797265     Closed  
2-May-06



--------------------------------------------------------------------------------

THE USE OF GLUCOCORTICOID RECEPTOR ANTAGONIST IN MANUFACTURING MEDICAMENTS FOR
AMELIORATING PSYCHOSI  

Alan Schatzberg,

Joseph Belanoff M.D.

  China   ZL98809792.3   988097923   CN1272788A   Issued   5-Oct-98 TREATING
CHLAMYDIA USING GLUCOCORTICOID RECEPTOR ANTAGONISTS     United States of America
        Closed   TREATING INSOMNIA WITH ANTIGLUCOCORTICOIDS     United States of
America         Closed   TREATING MILD COGNITIVE IMPAIRMENT IN DEPRESSED
PATIENTS     United States of America         Closed   TREATING VIRAL INFECTIONS
USING GLUCOCORTICOID RECEPTOR ANTAGONISTS     United States of America        
Closed   TREATMENT OF MUSCULAR DYSTROPHY   Joseph Belanoff   PCT    
PCTUS2011038138   WO 2011/150209   Published   26-May-11 TREATMENT OF MUSCULAR
DYSTROPHY   Joseph Belanoff   United States of America     13116239  
US-2011-0294771-A1   Published   26-May-11 TREATMENT OF MUSCULAR DYSTROPHY  
Joseph Belanoff   United States of America     61348553     Closed   26-May-10
TREATMENT OF PRE-DIABETIC PATIENTS   Joseph Belanoff   United States of America
        Closed   TREATMENT OF THYROID CANCER WITH GLUCOCORTICOID RECEPTOR
ANTAGONISTS     United States of America         Closed   TREATMENT OF TRAUMATIC
BRAIN INJURY WITH GLUCOCORTICOID RECEPTOR ANTAGONISTS     United States of
America         Closed   USE OF A GLUCOCORTICOID RECEPTOR II ANTAGONIST TO TREAT
DEPRESSION IN PATIENTS TAKING IL-2   Joseph Belanoff   United States of America
    12299265   US-2010-0179115-A1   Closed   2-May-07 USE OF A GLUCOCORTICOID
RECEPTOR SPECIFIC ANTAGONIST IN PREPARATION OF A PHARMACEUTICAL FOR TREATING
STRESS DISORDERS   Joseph Belanoff M.D.   China     2.0051E+12   CN1820756A  
Closed   19-Mar-02



--------------------------------------------------------------------------------

USE OF ANTIPROGESTIN COMPOUNDS TO TREAT PREMENSTRUAL DYSPHORIA     United States
of America         Closed   USE OF MIFEPRISTONE FOR THE TREATMENT OF AMYOTROPHIC
LATERAL SCLEROSIS   Joseph Belanoff   Australia     2009267016     Pending  
30-Jun-09 USE OF MIFEPRISTONE FOR THE TREATMENT OF AMYOTROPHIC LATERAL SCLEROSIS
  Joseph Belanoff   Canada     2728563     Pending   30-Jun-09 USE OF
MIFEPRISTONE FOR THE TREATMENT OF AMYOTROPHIC LATERAL SCLEROSIS   Joseph
Belanoff   European Patent Office     97743512   2306830   Published   30-Jun-09
USE OF MIFEPRISTONE FOR THE TREATMENT OF AMYOTROPHIC LATERAL SCLEROSIS   Joseph
Belanoff   PCT     PCTUS2009049273   WO2010/002901   Closed   30-Jun-09 USE OF
MIFEPRISTONE FOR THE TREATMENT OF AMYOTROPHIC LATERAL SCLEROSIS   Joseph
Belanoff   United States of America     13001211   US-2011-0166115-A1  
Published   30-Jun-09 USE OF MIFEPRISTONE FOR THE TREATMENT OF AMYOTROPHIC
LATERAL SCLEROSIS   Joseph Belanoff   United States of America     61077248    
Closed   1-Jul-08 USE OF MIFEPRISTONE FOR TREATMENT OF PANCREATITIS     United
States of America         Closed  

459 results displayed.

             



--------------------------------------------------------------------------------

SCHEDULE 3.1(l)

PRODUCT TRADEMARKS

[see attached]

 

A-1



--------------------------------------------------------------------------------

Corcept Therapeutics

June 2012

 

U.S. and Foreign Trademarks

Sorted by Country

Country

  

Trademark

  

Application Number

Application Date

  

Registration
Number

Registration
Date

  

Class

  

Description of Services

  

Status

  

Next

Renewal

Date

Australia

   CORCEPT   

907196

03/22/02

  

907196

08/26/02

   5    Pharmaceutical preparations in Class 5.    Registered    03/22/22 Bosnia
and Herzegovina    CORCEPT   

BAZ026136A

07/19/02

  

BAZ026136

03/15/06

   5    Pharmaceutical, veterinary and sanitary preparations; dietetic
substances adapted for medical use, food for babies; plasters, materials for
dressings; material for stopping teeth, dental wax; disinfectants; preparations
for destroying vermin; fungicides, herbicides in Class 5.    Registered   
07/19/22

Bulgaria

   CORCEPT   

60509

07/29/02

  

47151

02/23/04

   5    Pharmaceutical, veterinary and sanitary preparations; dietetic
substances adapted for medical use, food for babies; plasters, materials for
dressings; material for stopping teeth, dental wax; disinfectants; preparations
for destroying vermin; fungicides, herbicides in Class 5.    Registered   
07/29/22

Canada

   KORLYM   

1512137

01/21/11

      5    Pharmaceutical preparations for the treatment of psychiatric
disorders, namely, psychotic depression, mood disorders, anxiety disorders,
cognitive disorders, early dementia (including Alzheimer’s disease),
cocaine-induced psychosis, psychosis associated with Interferon-alpha therapy,
catatonia, postpartum psychosis, depression in patients taking Interleukin-2
(IL-2), treating cognitive side effects of electroconvulsive therapy (ECT),
stress disorders, delirium; Pharmaceutical preparations for the treatment of
endocrine disorders due to hypercortisolemia, namely, endogenous Cushing’s
Syndrome; Pharmaceutical preparations for the treatment of neurological
disorders, namely, the prevention of neurological damage in premature infants,
migraines, amyotrophic lateral sclerosis (ALS), inhibition of cognitive
deterioration in patients with Down’s Syndrome; and Pharmaceutical preparations
for the treatment of metabolic disorders, namely, gastroesophageal reflux
disease (GERD), weight gain due to antipsychotic medication in Class 5.   
Pending   

 

1



--------------------------------------------------------------------------------

Corcept Therapeutics

June 2012

 

U.S. and Foreign Trademarks

Sorted by Country

Country

  

Trademark

  

Application Number

Application Date

  

Registration
Number

Registration
Date

  

Class

  

Description of Services

  

Status

  

Next

Renewal

Date

China    CORCEPT   

3265573

08/06/02

  

3265573

01/07/04

   5    Pharmaceutical preparations in Class 5.    Registered    01/06/14
Croatia    CORCEPT   

Z20020967A

07/24/02

  

Z20020967

07/24/02

   5    Pharmaceutical preparations; pharmaceutical preparations for the
treatment of psychiatric diseases in Class 5.    Registered    07/24/22
Czech Republic    CORCEPT   

182157

07/25/02

  

252840

03/24/03

   5    Pharmaceutical and veterinary preparations, sanitary preparations for
medical purposes; dietetic substances adapted for medical use, food for babies;
plasters, materials for dressing material for stopping teeth, dental wax;
disinfectants; preparations for destroying vermin; fungicides, herbicides in
Class 5.    Registered    07/25/22 European Community    CORCEPT   

2629335

03/31/02

  

2629335

06/20/03

   5    Pharmaceutical preparations for the treatment of psychiatric disease in
Class 5.    Registered    03/31/22 European Community    KORLYM   

9687708

01/26/11

  

9687708

07/05/11

   5    Pharmaceutical preparations for the treatment of psychiatric,
neurological and endocrine diseases and disorders in Class 5.    Registered   
01/26/21 Hong Kong    CORCEPT   

2002/11149

07/19/02

  

200302536

07/19/02

   5    Pharmaceutical preparations; pharmaceutical preparations for the
treatment of psychiatric diseases in Class 5.    Registered    07/19/19

 

2



--------------------------------------------------------------------------------

Corcept Therapeutics

June 2012

 

U.S. and Foreign Trademarks

Sorted by Country

Country

  

Trademark

  

Application Number

Application Date

  

Registration
Number

Registration
Date

  

Class

  

Description of Services

  

Status

  

Next

Renewal

Date

Hungary    CORCEPT   

M0203409

07/18/02

  

177568

01/13/04

   5    Pharmaceutical and veterinary preparations; sanitary preparations for
medical purposes; dietetic substances adapted for medical use, food for babies;
plasters, materials for dressings; material for stopping teeth, dental wax;
disinfectants; preparations for destroying vermin; fungicides, herbicides in
Class 5.    Registered    07/18/22 Iceland    CORCEPT   

1987/2002

07/24/02

  

782/2002

09/03/02

   5    Pharmaceutical preparations; pharmaceutical preparations for the
treatment of psychiatric diseases in Class 5.    Registered    09/03/12 India   
CORCEPT   

1121724

07/26/02

  

1121724

07/26/02

   5    Pharmaceutical preparations for the treatment of psychiatric diseases
and all other goods falling in Class 5.    Registered    07/26/22 Indonesia   
CORCEPT   

D00200216416-16613

07/29/02

  

545591

08/04/03

   5    Pharmaceutical preparations for the treatment of psychiatric diseases,
all goods in Class 5.    Registered    07/29/22 Japan    CORCEPT   

22751/2002

03/22/02

  

4633585

12/27/02

   5    Pharmaceutical preparations; medical oiled papers; sanitary masks;
wafers; gauzes (for dressings); capsules; eye patches; ear bandages;
menstruation bandages; menstruation tampons; menstruation (sanitary)
napkins/pads; menstruation panties/knickers; absorbent cotton; adhesive plaster;
bandages (for dressings); collodion (yellow syrupy liquid used for fixing
bandages or covering an affected part); breast-nursing pads; dental materials;
bracelets for medical purposes; incontinence diapers (napkins for incontinents);
fly catching paper; mothproofing paper; lactose (milk sugar); powdered milk for
babies; semen for artificial insemination in Class 5.    Registered    12/27/12

 

3



--------------------------------------------------------------------------------

Corcept Therapeutics

June 2012

 

U.S. and Foreign Trademarks

Sorted by Country

Country

  

Trademark

  

Application Number

Application Date

  

Registration
Number

Registration
Date

  

Class

  

Description of Services

  

Status

  

Next

Renewal

Date

Korea    CORCEPT   

40-2002-33177

07/19/02

  

571792

01/14/04

   5    Drugs for peripheral nervous system, agents for curing physical
sickness, pharmaceutical preparations for treating central nervous system,
tranquillizers in Class 5.    Registered    01/14/14 Mexico    CORCEPT   

787728

06/09/06

  

975510

03/07/07

   5    Pharmaceutical and veterinary preparations; sanitary preparations for
medical purposes; dietetic substances adapted for medical use, food for babies;
plasters, materials for dressings; material for stopping teeth, dental wax;
disinfectants; preparations for destroying vermin; fungicides, herbicides;
including pharmaceutical preparations for the treatment of psychiatric diseases
in Class 5.    Registered    06/09/16 Montenegro    CORCEPT   

Z-1024/02

08/06/02

  

48024

12/31/04

      Pharmaceutical and veterinary preparations, sanitary preparations for
medical use, dietetic substances for medical use, food for babies, plasters,
materials for dressings, material for stopping teeth, dental wax, disinfectants,
preparations for destroying vermin; fungicides, herbicides in Class 5.   
Registered    08/06/22 New Zealand    CORCEPT   

654425

03/25/02

  

654425

11/09/01

   5    Pharmaceutical preparations in Class 5.    Registered    03/25/19 Norway
   CORCEPT   

200206923

07/25/02

  

217435

01/23/03

   5    Pharmaceutical and veterinary preparations; sanitary preparations for
medical purposes; dietetic substances adapted for medical use, food for babies;
plasters, materials for dressings; material for stopping teeth, dental wax;
disinfectants; preparations for destroying vermin; fungicides, herbicides in
Class 5.    Registered    01/23/13

 

4



--------------------------------------------------------------------------------

Corcept Therapeutics

June 2012

 

U.S. and Foreign Trademarks

Sorted by Country

Country

  

Trademark

  

Application Number

Application Date

  

Registration
Number

Registration
Date

  

Class

  

Description of Services

  

Status

  

Next

Renewal

Date

Poland    CORCEPT   

253210

07/23/02

  

176252

07/07/06

   5    Pharmaceutical and veterinary preparations, sanitary preparations for
medical use, dietetic substances for medical use, food for babies, plasters,
materials for dressings, material for stopping teeth, dental wax, disinfectants,
preparations for destroying vermin, fungicides, herbicides in Class 5.   
Registered    07/23/22 Romania    CORCEPT   

M200204244

08/02/02

  

52559

08/02/02

   5    All products in Class 5.    Registered    08/02/12 Serbia    CORCEPT   

Z-1024/02

08/06/02

  

48024

12/31/04

   5    Pharmaceutical and veterinary preparations, sanitary preparations for
medical use, dietetic substances for medical use, food for babies, plasters,
materials for dressings, material for stopping teeth, dental wax, disinfectants,
preparations for destroying vermin; fungicides, herbicides in Class 5.   
Registered    08/06/22 Singapore    CORCEPT   

T02/11452J

07/26/02

  

T02/11452J

07/26/02

   5    Pharmaceutical preparations in Class 5.    Registered    07/26/22
Slovakia    CORCEPT   

POZ2153-2002

07/24/02

  

204371

07/24/02

   5    Pharmaceutical and veterinary preparations; sanitary preparations for
medical purposes; dietetic substances adapted for medical use, food for babies;
plasters, materials for dressings; material for stopping teeth, dental wax;
disinfectants; preparations for destroying vermin; fungicides, herbicides in
Class 5.    Registered    07/24/22 Slovenia    CORCEPT   

Z-200271014

07/25/02

  

200271014

06/03/03

   5    Pharmaceutical preparations for the treatment of psychiatric diseases in
Class 5.    Registered    07/25/22

 

5



--------------------------------------------------------------------------------

Corcept Therapeutics

June 2012

 

U.S. and Foreign Trademarks

Sorted by Country

Country

  

Trademark

  

Application Number

Application Date

  

Registration
Number

Registration
Date

  

Class

  

Description of Services

  

Status

  

Next

Renewal

Date

Switzerland    CORCEPT   

6455/2002

07/23/02

  

503406

07/23/02

   5    Pharmaceutical, veterinary and sanitary preparations; dietetic
substances adapted for medical use, food for babies; plasters, materials for
dressings; material for stopping teeth, dental wax; disinfectants; preparations
for destroying vermin; fungicides, herbicides in Class 5.    Registered   
07/23/22 Taiwan    CORCEPT   

91030699

07/22/02

  

1049972

07/16/03

   5    Traditional Chinese medicines; western medicines; preparations for
clinical experimentation purposes; nutritional products for medical purposes;
nutritional supplements; pharmaceuticals for agricultural purposes or
environmental sanitation purposes; materials for applying medicines; sanitary
napkins; menstruation bandages, tampons; dental mastics; cleaning fluid and
storage fluid for contact lenses; mosquito incense; electrically activated
mosquito mats, insect-catching paper and boxes, rodent catching paper,
rodent-catching adhesive board; medicines for animals, medicinal lotions for
animals; infant foods (other than biscuits); first aid boxes (filled with
medicines); air purifying preparations; deodorants, other than for personal use;
fragrances; bracelets for medical purposes; ring for medical purposes; napkins
for incontinence in Class 5.    Registered    07/15/13 United States    CORCEPT
  

78/092690

11/09/01

  

2924054

02/01/05

   5    Pharmaceutical preparations for the treatment of psychiatric and
neurological diseases and disorders in Class 05.    Registered    02/01/15

 

6



--------------------------------------------------------------------------------

Corcept Therapeutics

June 2012

 

U.S. and Foreign Trademarks

Sorted by Country

Country

  

Trademark

  

Application Number

Application Date

  

Registration
Number

Registration
Date

  

Class

  

Description of Services

  

Status

  

Next

Renewal

Date

United States    KORLYM   

85/218444

01/14/11

      5    Pharmaceutical preparations for the treatment of psychiatric,
neurological and endocrine diseases and disorders in Class 05.    Published   

 

7



--------------------------------------------------------------------------------

EXHIBIT A

BILL OF SALE

THIS BILL OF SALE (this “Purchaser Bill of Sale”) is made, entered into and
effective this      day of                     , 2012, by and between CORCEPT
THERAPEUTICS INCORPORATED, a Delaware corporation, and its permitted successors
and assigns (“Seller”) and BIOPHARMA SECURED DEBT FUND II SUB, S.ÀR.L, a private
limited liability company (société à responsabilité limitée) organized under the
laws of Luxembourg, and its permitted successors and assigns (“Purchaser”).
Capitalized terms used but not defined herein will have the meanings ascribed to
such terms in that certain Purchase and Sale Agreement, dated as of August 2,
2012, by and between Seller and Purchaser (the “Purchase Agreement”).

RECITALS

WHEREAS, Seller desires to sell, transfer, convey and assign to Purchaser, and
Purchaser desires to purchase and accept from Seller, all of Seller’s right,
title and interest in, to and under the Purchased Receivables, on the terms and
conditions set forth in the Purchase Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and other good and valuable considerations, the receipt and
adequacy of which are hereby acknowledged, the Parties hereto agree as follows:

1. Seller, by this Purchaser Bill of Sale, does hereby sell, transfer, convey,
assign and deliver to Purchaser, and Purchaser does hereby purchase and accept,
all of Seller’s right, title and interest in, to and under the Purchased
Receivables.

2. Seller hereby covenants that, at any time or from time to time after the date
hereof, at Purchaser’s reasonable request and without further consideration but
at Purchaser’s expense, Seller will execute and deliver to Purchaser such other
instruments of sale, transfer, conveyance and assignment as Purchaser may
reasonably deem necessary to sell, transfer, convey, assign and deliver to
Purchaser, and to confirm Purchaser’s title to, all of Seller’s right, title and
interest in, to and under the Purchased Receivables.

3. Seller represents, warrants and covenants that (a) it has absolute title to
the Purchased Receivables free and clear of all Encumbrances (other than
Permitted Encumbrances), (b) it has not made any prior sale, transfer,
conveyance, assignment, grant or delivery of any Purchased Receivables, (c) it
has the present lawful right, power and authority to sell, transfer, convey,
assign and deliver the Purchased Receivables to Purchaser free and clear of all
Encumbrances (other than Permitted Encumbrances), and (d) all action has been
taken which is required for Seller to make this Purchaser Bill of Sale, and this
Purchaser Bill of Sale is, a legal, valid and binding obligation of Seller.

4. This Purchaser Bill of Sale will be binding upon and inure to the benefit of
Seller, Purchaser and their respective permitted successors and assigns under
the Purchase Agreement, for the uses and purposes set forth and referred to
above, effective immediately upon its delivery to Purchaser.

 

A-1



--------------------------------------------------------------------------------

5. (a) THIS PURCHASER BILL OF SALE AND ANY PROCEEDING ARISING OUT OF OR RELATING
TO THIS PURCHASER BILL OF SALE OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
IN CONTRACT, TORT OR OTHERWISE) WILL BE GOVERNED BY, AND CONSTRUED, INTERPRETED
AND ENFORCED IN ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF
OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER WILL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

(b) ANY PROCEEDING WITH RESPECT TO THIS PURCHASER BILL OF SALE WILL BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE BOROUGH OF MANHATTAN, THE
CITY OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF
NEW YORK, AND EACH PARTY HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
RESPECTIVE PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION
OF THE AFORESAID COURTS.

(c) EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, TRIAL BY JURY IN ANY ACTION OR DISPUTE ARISING OUT OF OR
RELATING TO THIS PURCHASER BILL OF SALE OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER IN CONTRACT, TORT OR OTHERWISE).

(d) EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
SUCH RESPECTIVE JURISDICTIONS.

(e) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE SENDING OF COPIES
THEREOF BY FEDERAL EXPRESS OR OTHER OVERNIGHT COURIER COMPANY, TO SUCH PARTY AT
ITS ADDRESS SPECIFIED BY SECTION 8.9 OF THE PURCHASE AGREEMENT, SUCH SERVICE TO
BECOME EFFECTIVE FOUR DAYS AFTER DELIVERY TO SUCH COURIER COMPANY.

(f) NOTHING HEREIN WILL AFFECT THE RIGHT OF ANY PARTY TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.

 

A-2



--------------------------------------------------------------------------------

6. This Purchaser Bill of Sale may be executed in any number of counterparts,
each of which so executed will be deemed to be an original, but all of such
counterparts will together constitute but one and the same instrument.

[Remainder of Page Intentionally Left Blank]

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Purchaser Bill of Sale
as of the day and year first written above.

 

SELLER:     PURCHASER: CORCEPT THERAPEUTICS INCORPORATED     BIOPHARMA SECURED
DEBT FUND II SUB, S.ÀR.L By:  

 

    By:   Pharmakon Advisors, LP, its investment manager Name:       By:  
Pharmakon Management I, LLC its general partner Title:               By:  

 

      Name:  

 

      Title:  

 

Signature Page to Purchaser Bill of Sale

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

CORPORATE OPINION OF SELLER’S COUNSEL

1. The Seller is a corporation under the Delaware General Corporation Law
(“DGCL”) with corporate power and authority to enter into the Transaction
Documents and perform its obligations thereunder. With your consent, based
solely on certificates from public officials, we confirm that the Seller is
validly existing and in good standing under the laws of the State of Delaware.

2. The execution, delivery and performance of the Transaction Documents by the
Seller have been duly authorized by all necessary corporate action of the Seller
and the Transaction Documents have been duly executed and delivered by the
Seller.

3. Each of the Purchase Agreement and the Bill of Sale constitutes a legally
valid and binding obligation of the Seller, enforceable against the Seller in
accordance with its terms.

4. The execution, delivery and performance of the payment obligations under each
of the Purchase Agreement and the Bill of Sale by the Seller, and the granting
of liens pursuant to the Purchase Agreement and the Patent Security Agreement by
the Seller, do not on the date hereof:

(a) violate the provisions of the Governing Documents;

(b) result in the breach of or a default under any of the Specified Agreements;

(c) violate any federal or New York statute, rule, or regulation applicable to
the Seller or violate the DGCL; or

(d) require any consents, approvals, or authorizations to be obtained by the
Seller from, or any registrations, declarations or filings to be made by the
Seller with, any governmental authority under any federal or New York statute,
rule or regulation applicable to the Seller or the DGCL except (i) filings and
recordings required in order to perfect or otherwise protect the security
interests under the Transaction Documents and (ii) any consents or approvals
required in connection with a disposition of collateral including compliance
with federal and state securities laws in connection with any sale of any
portion of the collateral consisting of securities under such securities laws.

5. (a) The Purchase Agreement creates a valid security interest in favor of the
Purchaser in that portion of the Additional Collateral in which the Seller has
rights or the power to transfer rights and in which a valid security interest
may be created under Article 9 of the New York UCC (the “Additional UCC
Collateral”), which security interest secures the obligations referred to in
Section 4.8(a) of the Purchase Agreement.

(b) We note that the Purchase Agreement and the Bill of Sale purport to effect a
sale of the Purchased Receivables. We express no opinion herein as to the proper
characterization of

 

B-1



--------------------------------------------------------------------------------

the conveyance of the Purchased Receivables. However, if notwithstanding the
stated intention of the Parties, the conveyance of the Purchased Receivables is
characterized as a security interest rather than a sale thereof, then the
provisions of Section 4.7 of the Purchase Agreement are effective to create a
valid security interest in favor of the Purchaser in that portion of the
Purchased Receivables in which the Seller has rights or the power to transfer
rights and in which a valid security interest may be created under Article 9 of
the New York UCC (the “Receivables UCC Collateral”) and together with the
Additional UCC Collateral, the “UCC Collateral”) which security interest secures
the obligations referred to in Section 4.7 of the Purchase Agreement.

6. The Financing Statement is in appropriate form for filing in the Delaware
Filing Office. Upon the proper filing of the Financing Statement in the Delaware
Filing Office, the security interest in favor of the Purchaser in the Seller’s
rights in the UCC Collateral described in the Financing Statement will be
perfected to the extent a security interest in such UCC Collateral can be
perfected under the Delaware UCC by the filing of a financing statement in the
State of Delaware.

7. The Seller is not required to be registered as an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

MANUFACTURING AND SUPPLY AGREEMENT

(This exhibit is incorporated by reference to Exhibit 10.3 to the registrant’s
Quarterly Report on Form 10-Q filed on

May 10, 2012).

 

C-1